      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 1 of 113



 1   Joseph J. Popolizio, Bar #017434
     Justin M. Ackerman, Bar #030726
 2   Ian C. Beck, Bar #035599
     JONES, SKELTON & HOCHULI, P.L.C.
 3   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 4   Telephone: (602) 263-1700
     Fax: (602) 200-7876
 5   jpopolizio@jshfirm.com
     jackerman@jshfirm.com
 6   ibeck@jshfirm.com
 7   Attorneys for Defendants
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF ARIZONA
10
     Johnny Wheatcroft and Anya Chapman, as                NO. 2:18-cv-02347-MTL
11   husband and wife, and on behalf of minors J.W.
     and B.W.,                                             DEFENDANTS’ PARTIAL
12                                                         DAUBERT MOTION
                                             Plaintiffs,   REGARDING JEFFERY HYNES
13
                   v.
14
     City of Glendale, a municipal entity; Matt
15   Schneider, in his official and individual
     capacities; Mark Lindsey, in his official and
16   individual capacities; and Michael Fernandez, in
     his official and individual capacities,
17
                                           Defendants.
18
19
                   Defendants the City of Glendale, Matt Schneider, Mark Lindsey, and Michael
20
     Fernandez (“Defendants”) move to preclude Plaintiff’s expert, Jeffery Hynes from providing
21
     certain expert opinions in opposition to Defendants’ summary judgment motion or at trial.
22
     As more fully set forth below, Mr. Hynes should be precluded from offering: (1) any
23
     opinions that invade the province of the jury; (2) offering opinions that he lacks qualifications
24
     to provide; and (3) offering opinions that lack a factual basis in the record and are purely
25
     speculative in nature.
26
27
28


     9266749.1
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 2 of 113



 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.          LEGAL STANDARD
 3               Rule 702 of the Federal Rules of Evidence tasks the trial court with ensuring that any
 4   expert testimony is relevant and reliable. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589
 5   (1999). “Evidence is relevant if it has any tendency to make a fact more or less probable than
 6   it would be without the evidence and the fact is of consequence in determining the action.”
 7   Fed.R.Evid. 401. The Daubert analysis is applicable to testimony concerning non-scientific
 8   areas of specialized knowledge. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999).
 9   Further, it is the burden of the party proffering the expert testimony to establish admissibility.
10   Lust v. Merrell Dow Pharms., 89 F.3d 594, 598 (9th Cir. 1996). At the outset, Plaintiff must
11   establish that Mr. Lauck is “qualified as an expert by knowledge, skill, expertise, training, or
12   education.” Fed.R.Evid. 702. In its role as “gatekeeper,” this Court must exercise care “to
13   assure that a proffered witness truly qualifies as an expert.” Jinro Am., Inc. v. Secure Invs., Inc.,
14   266 F.3d 993, 1004 (9th Cir. 2001). An expert witness can offer opinions only if the “opinion
15   [has] a reliable basis in the knowledge and experience of his discipline.” Id. (quoting Daubert,
16   509 U.S. at 592).
17   II.         MR. HYNES’ PURPORTED EXPERT OPINIONS ARE UNQUALIFIED
                 AND IMPROPER UNDER DAUBERT AND FED.R.CIV.P. 702.
18
                        Mr. Hynes provided an expert report (Exhibit 1) and a rebuttal expert report
19
     (Exhibit 2) in this matter. 1 Mr. Hynes improperly offers expert opinions that are simply
20
     improper for an expert to provide, he lacks qualifications to opine, that simply fail to comply
21
     with Rule 702/Daubert, and/or are untimely under this Court’s Scheduling Order.
22
                 A.     Mr. Hynes Improperly Opines That The Claims At Issue Have Been
23                      Proven By Plaintiff.
24               “An expert witness cannot give an opinion as to her legal conclusion, i.e., an opinion
25   on an ultimate issue of law.” Mukhtar v. Cal. State Univ., Hayward, 299 F.3d 1053, 1066 n. 10
26
27            As already noted in Defendants’ separately filed Motion to Preclude Hynes’ rebuttal
                 1
     report, Plaintiff untimely disclosed Mr. Hynes’ rebuttal report without good cause. [See Docs.
28   225, 231].
                                                       2

     9266749.1
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 3 of 113



 1   (9th Cir. 2002); Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004).
 2   Similarly, instructing the jury as to the applicable law “is the distinct and exclusive province”
 3   of the court. United States v. Weitzenhoff, 35 F.3d 1275, 1287 (9th Cir. 1993) (citations and
 4   quotation marks omitted). For example, courts in the Ninth Circuit have repeatedly and
 5   consistently held that it is improper for a witness to opine on the existence of probable cause.
 6   Torres v. City of Los Angeles, 548 F.3d 1197, 1214 n. 11 (9th Cir. 2008) (holding that the district
 7   court abused its discretion when it denied a motion in limine seeking to preclude witnesses
 8   from testifying as to whether there was probable cause for an arrest); Stuart v. United States, 23
 9   F.3d 1483, 1487 (9th Cir. 1994) (upholding district court's ruling to preclude plaintiff's expert
10   witness from opining as to whether probable cause existed); see also, Quinn v. Fresno Cty. Sheriff,
11   No. 1:10-CV-01617 LJO, 2012 WL 2995477, at *4 (E.D. Cal. July 23, 2012); Hao–Qi Gong v.
12   Jones, No. C 03–05495 TEH, 2008 U.S. Dist. LEXIS 111178, at * 12, 2008 WL 4183937
13   (N.D.Cal. Sept. 9, 2008); Accord Burkhart v. Wash. Metro. Area Transit Auth., 112 F.3d 1207,
14   1212–13 (D.C.Cir.1997) (“[A]n expert may offer his opinion as to the facts that, if found,
15   would support a conclusion that the legal standard at issue was satisfied, but he may not
16   testify as to whether the legal standard has been satisfied).
17               Almost the entirety of Mr. Hynes’s “conclusion(s)” is framed as to whether the
18   specific claims at issue have been satisfied, thereby constituting improper expert opinions, to
19   wit:
20                  • The officers' behavior was extremely excessive and was criminal in
                      my opinion. Even when Mr. Wheatcroft was handcuffed they still
21                    Tase him. There are four, five officers visible and each one of
                      them had a legal and ethical obligation to stop this abusive excessive Use
22                    of Force. This has the open visual appearance of their excessive force
                      being an intentional torturing overt act. There's no legitimate law
23                    enforcement purpose for their excessive actions. [Ex. 1 at 15].
24                  • “Officer Schneider, along with Officers Lindsey, Fernandez and
                      the other officers present at this abusive detention and arrest of
25                    Mr. Wheatcroft were … excessive ….” [Ex. 1 at 25 (emphasis
                      added)].
26
                    • “Seeing Mr. Wheatcroft being pulled violently from the
27                    passenger seat and Tased repeatedly for not producing
                      identification, while still physically restrained by his entangled
28                    seatbelt, and in front of his family, clearly shows the excessive Use of
                                                           3

     9266749.1
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 4 of 113



 1                       Force used against him.” [Ex. 1 at 25 (emphasis added)].
 2                   • “Officer Schneider's belief that he could demand identification
                       from a passenger within a vehicle and because of non-
 3                     compliance from that subject, then detain, arrest and transport
                       that subject to a police facility to determine identity was legally
 4                     incorrect.” [Ex. 1 at 26 (emphasis added)].
 5                   • “My strongest argument 2 however that is the stated reasonable
                       suspicion justification for the initial traffic stop contact was not valid.” [Ex.
 6                     1 at 26; Ex. 2 at 16].
 7                   • “Without ‘reasonable suspicion’ or ‘probable cause’ for the initial
                       traffic stop and contact, the detention and arrest of Mr.
 8                     Wheatcroft was not valid and was not legally justified.” [Ex. 1 at 27
                       (emphasis added); Ex. 2 at 16].
 9
                     • “…Mr. Wheatcroft was falsely arrested and physically was a
10                     victim of extreme excessive Use of Force, an unlawful stop and an
                       unlawful arrest being utilized against him.” [Ex. 1 at 27 (emphasis
11                     added)].
12               Mr. Hynes “rebuttal” report makes the same mistakes as well:

13                   • “To be so aggressively contacted and forcibly removed from
                       their car as described within this incident, was an excessive
14                     utilization of force and unjustifiable as described within my expert
                       report.” [Ex. 2 at 3 (emphasis added)].
15
                     • “My Observation: I found that within 28-754, subsection A, noted,
16                     that as long as the movement can be done safely, there is no
                       noted statutory requirement to utilize a “turn signal” while
17                     making a turn from the roadway into a private property
                       driveway. Therefore, my position would be that the stated
18                     justification for the initial contact and subsequent arrest of Mr.
                       Wheatcroft was invalid and illegal.” [Ex. 2 at 4-5 (emphasis
19                     added)].
20                   • Supplemental Report at 6 (citing actual case law regarding police
                       stops and appearing to apply it to the facts of this case)
21
                     • “There is no reasonable suspicion or probable cause against the
22                     passenger Mr. Wheatcroft, to demand his identification and grab
                       him, physically removing him from his car, then Tasing him 10
23                     to 11 times, kicking him, and utilizing pain compliance holds, as
                       described within this report. There was only passive resistance
24                     demonstrated by Mr. Wheatcroft, as he is asking his reasonable
                       questions, in a pleading manner, that I could see reviewing the
25                     BWC. Therefore, the officers’ actions were extremely excessive and in
                       my opinion criminal. His family is present and is screaming and
26
27             Experts do not have “arguments” they have “opinions” that merely aid the
                 2
     factfinder in evaluating the evidence in a matter. That Plaintiffs’ expert is clearly advocating
28   for a position goes well outside what is proper expert opinion under Rule 702 and Daubert.
                                                               4

     9266749.1
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 5 of 113



 1                       crying out loud as their father is being arrested for simply not producing
                         identification from an invalid cited traffic violation.” [Ex. 2 at 7
 2                       (emphasis added)].
 3                   • “The forceful attempt to remove Mr. Wheatcroft utilizing pain
                       compliance holds was excessive.” [Ex. 2 at 8 (emphasis added)].
 4
                     • “This BWC video is extremely hard for a law enforcement
 5                     professional to watch as the force used against Mr. Wheatcroft is
                       clearly unwarranted and excessive.” [Ex. 2 at 9 (emphasis added)].
 6
                     • “My Observation: The officers’ behavior was extremely excessive
 7                     and was criminal in my opinion. Even when Mr. Wheatcroft was
                       handcuffed, they still Tased him. There are four or five officers
 8                     visible and each one of them had a legal and ethical obligation to
                       stop this abusive excessive Use of Force. This has the open visual
 9                     appearance of their excessive force being an intentional, torturing, overt
                       act. There is no legitimate law enforcement purpose for their excessive
10                     actions.” [Ex. 2 at 10 (emphasis added)].
11                   • Supplemental Report at 13 (actually performing a Graham
                       analysis of the facts).
12
                     • I have found that specifically Officer Schneider, along with
13                     Officers Lindsey, Fernandez and the other officers present at
                       this abusive detention and arrest of Mr. Wheatcroft were egregious,
14                     excessive… [Ex. 2 at 15 (emphasis added)].
15                   • Seeing Mr. Wheatcroft, being pulled violently from the
                       passenger seat and Tased repeatedly for not producing
16                     identification, while still physically restrained by his entangled
                       seatbelt, and in front of his family, clearly shows the excessive Use of
17                     Force used against him. [Id. (emphasis added)].
18                   •    “The requirement of producing identification from a passenger
                         within a vehicle for such a minor traffic violation was overly
19                       punitive and was also not a reason for a legal arrest. [Id. (emphasis
                         added)].
20
                     •   Mr. Wheatcroft was falsely arrested and was a victim of extreme
21                       excessive Use of Force, an unlawful stop and an unlawful arrest. [Ex. 2 at
                         17 (emphasis added)]. 3
22
                 Indeed, Judge Brnovich’s recent ruling in Krause is revealing, as the expert in that
23
     action gave the exact same kinds of improper opinions as Mr. Hynes has done in this action:
24
                         On this point, Defendants are correct—Lauck may not offer
25                       opinion testimony in the form of legal conclusions that presume
                         the success of Plaintiff's arguments on specific claims. Many of
26
27          These are but only examples of comments repeatedly made within Hynes Report and
                 3
     Supplemental Rebuttal Report. Nearly every line of Mr. Hynes’ report is filled with improper
28   commentary and vernacular set forth above.
                                                             5

     9266749.1
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 6 of 113



 1                      Lauck's opinions take that form. For example, Lauck repeatedly
                        opines that the use of force was “was not objectively
 2                      reasonable.” (Mot. 2, Ex. 1 at 20.) Whether Selmanson's actions
                        were “objectively reasonable” in light of the facts and
 3                      circumstances confronting them is a question reserved for the
                        jury, or, if no material facts are in dispute, for the Court. Scott v.
 4                      Henrich, 39 F.3d 912, 916 (9th Cir. 1994)… Elsewhere in his
                        report, Lauck goes further—he not only offers undisguised legal
 5                      conclusions but concludes that elements of specific legal claims
                        are satisfied. (See e.g., Mot. 2, Ex. 1 at 33 & 35 (concluding that
 6                      Selmanson caused “a harmful and offensive touching and the
                        death of Krause”).) The Court agrees that the opinions identified
 7                      by Defendants constitute legal conclusions and are subject to
                        exclusion. (See Mot. 2 at 3-4.).
 8
     Krause v. County of Mohave, 459 F. Supp. 3d 1258, 1264–65 (D. Ariz. 2020).
 9
                 To be clear, undersigned counsel is not arguing that Mr. Hynes cannot opine on
10
     whether certain acts, in his opinion, do or do not comply with the City of Glendale’s police
11
     procedures. Indeed, Mr. Hynes provides a few opinions on this point (which are not listed in
12
     the bullet points above).          But to the extent he overextends his opinions and makes
13
     conclusions regarding the ultimate issues to be decided by this Court at summary judgment
14
     or by a jury at trial, Mr. Hynes impermissibly invades the province of the factfinder. See
15
     Krause, 459 F. Supp. 3d at 1265 (“While expert opinions may indeed “embrace an ultimate
16
     issue,” experts cannot intrude upon the province of the factfinder and render “legal
17
     conclusions” for which they are unqualified to make. So, while Lauck may not use the terms
18
     and adopt the conclusions identified, the Court does not bar him from expressing opinions
19
     on the issues that derive from his expertise in police practices that fall short of legal
20
     conclusions.”) (citation omitted).
21
                 Accordingly, to the extent Plaintiffs attempt to offer any of Mr. Hynes’ testimony on
22
     the ultimate issues involved in this case, such as whether reasonable suspicion existed for a
23
     traffic stop, probable cause for an arrest, or whether certain uses of force were excessive, it is
24
     improper and should be precluded.
25
                 B.     Mr. Hynes Lacks Qualifications And Foundation To Opine On Whether
26                      Any of the Plaintiffs Suffered Any Kind Of Emotional Distress As A
                        Result Of This Incident.
27
                        Mr. Hynes is a retired Phoenix Police Commander who provided 32 years of
28
                                                          6

     9266749.1
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 7 of 113



 1   service. [Ex. 1 at 6]. During Mr. Hynes’ time with the City of Phoenix, he was involved in
 2   over 1,000 internal and criminal investigations. He also trained thousands of police officers
 3   on topics involving use of force, defensive tactics, report writing, tactical deployment and
 4   community policing. [Id. at 6]. Since September 9, 2011, Mr. Hynes has taught at Glendale
 5   Community College as a full time professor as well as teaching at Arizona State University,
 6   Northern Arizona University, Ottawa University, Grand Canyon University, Arizona
 7   Regional Policing Institute, Arizona POST, and the Phoenix Police Department. [Id.].
 8                      There is no doubt that Mr. Hynes is qualified to opine on matters related to
 9   police training, use of force, defensive tactics, and policing. Nevertheless, Mr. Hynes has
10   absolutely no qualifications to offer opinions as a psychologist, a medical expert regarding the
11   medical treatment required for individuals suffering from emotional distress (or the lack
12   thereof), and whether an individual themselves has suffered, is currently suffering, and will
13   continue to suffer in the future from severe emotional distress.         Despite the utter lack of
14   qualifications to offer these types of opinions as if he has expertise in these disciplines, Mr.
15   Hynes twice states in his January 31, 2020 report and his late disclosed supplemental report
16   the following conclusion as a result of his purported “expert opinion” on this case:
17                      The screaming and hysterical crying of Mr. Wheatcroft's
                        children, wife and friend who witnessed this abusive police
18                      action could be emotionally [sic] impacting for years to come for
                        Mr. Wheatcroft and his family that watched this abuse.
19
     [Report at 25-26]. Because Mr. Hynes has no expertise to opine on this topic, it is improper
20
     under Rule 702 and Daubert. Such prospective testimony stemming from this improper
21
     opinion must be precluded if offered in response to a dispositive motion or at trial in this
22
     matter.
23
                 C.     Mr. Hynes' Opinions Are Not Based Upon Sufficient Facts And Data,
24                      As Required By Rule 702/Daubert.
25               It is mandatory that “an expert must back up his opinion with specific facts.” Guidroz-
26   Brault v. Mo. Pac. R.R. Co., 254 F.3d 825, 831 (9th Cir. 2001) (affirming exclusion of three
27   experts whose opinions were not grounded in fact) (quoting U.S. v. Various Slot Machines, 658
28   F.2d 697, 700 (9th Cir. 1981). If an expert’s testimony is not based on sufficient facts, it
                                                        7

     9266749.1
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 8 of 113



 1   should be excluded. Guidroz-Brault, 254 F.3d 829-32. Mr. Lauck’s opinion is based on nothing
 2   more than sheer speculation, which is not reliable. Daubert, 509 U.S. at 590 (expert testimony
 3   “must be based on more than subjective belief or unsupported speculation”); Rebel Oil Co. v.
 4   Atl. Richfield Co., 51 F.3d 1421, 1436 (9th Cir. 1995) (“When an expert opinion is not
 5   supported by sufficient facts to validate it in the eyes of the law, or when indisputable record
 6   facts contradict or otherwise render the opinion unreasonable, it cannot support a jury’s
 7   verdict.”) (quoting Brooke Group Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 242
 8   (1993)); Henricksen v. Conoco Phillips Co., 605 F.Supp.2d 1142, 1169-70 (E.D. Wash. 2009)
 9   (“[E]xpert opinions must be based on facts which enable the expert to express a reasonably
10   accurate conclusion as opposed to conjecture or speculation.”); Franklin v. City of Boise, 806
11   F.Supp. 879, 890 (D. Idaho 1992) (“[W]hen an expert’s opinion rests on ‘unsupported
12   assumptions and unsound extrapolation’ it should be excluded.” (quoting McGlinchy v. Shell
13   Chem. Co., 845 F.2d 802, 807 (9th Cir. 1988))).
14                   1.     Mr. Hynes Opinions Regarding Emotional Distress.
15                   As referenced above, Mr. Hynes lacks any expertise to opine on any emotional
16   distress damages, but even if he had the requisite expertise, there was no evidence in the
17   record that he reviewed (other than the subject incident videos) that would even show
18   whether the minor plaintiffs suffered any emotional distress. 4 But the body worn camera
19   videos, which only contained a singular snapshot in time on the day of the incident, cannot
20   demonstrate a basis to state that the minor plaintiffs have lasting emotional distress “for years
21   to come” as a result of seeing the subject incident.         As a result, the record contains
22   insufficient facts and evidence for Mr. Hynes to make this flagrantly unsupported
23   “conclusion” even if he had the requisite background to make it (which he does not).
24                   2.     Mr. Hynes’ Opinions Regarding How The Incident Unfolded.
25                   Much of Mr. Hynes’ Report contains a detailed rendition of his interpretation on
26
27            To the extent Mr. Hynes stated in his report that the minor children went to
                 4
     counseling as a result of this incident that is patently untrue – as their depositions revealed
28   that nether sought or received any professional counseling following the subject incident.
                                                       8

     9266749.1
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 9 of 113



 1   how the events at issue unfolded, with sporadic comments thrown in, based on his review of
 2   the record provided to him by Plaintiffs’ counsel. [See Ex. 1, Report at 8-29; see also Ex. 2].
 3   To the extent Plaintiffs attempt to Mr. Hynes’ rendition of the facts at issue in this case as a
 4   basis to preclude summary judgment or as a factual basis for Plaintiffs’ claims at trial, it would
 5   be improper. That is because Plaintiff’s expert’s report in this capacity is simply doing the
 6   job of the factfinder, to review the evidence, determine which evidence and testimony is
 7   credible and to make ultimate conclusions on what claims have and have not been satisfied.
 8                 This is precisely what a fact finder (not an expert) is supposed to do. See
 9   Krause, 459 F. Supp. 3d at 1264–65; Torres v. Johnson Lines, 932 F.2d 748, 751 (9th Cir. 1991)
10   (expert testimony properly excluded where record did not reveal “any specific evidence that
11   was so technical or complex that a jury could not have grasped it without the aid of experts”);
12   Quinn v. Fresno Cty. Sheriff, No. 1:10-cv-01617 LJO BAM, 2012 WL 2995477, at *3 (E.D. Cal.
13   2012) (“Weighing the credibility of witnesses and resolving factual matters is not outside the
14   common ability and knowledge of a layperson; it is the precise role that the law assigns solely
15   to a layperson as juror.”) (quoting Nimely v. City of New York, 414 F.3d 381, 397 (2d Cir.
16   2005)); see also United States v. Benson, 941 F.2d 598, 604 (7th Cir.1991) (rejecting expert
17   testimony regarding the purpose of a transaction because “[m]uch of [the expert's] testimony
18   consists of nothing more than drawing inferences from the evidence that [the expert] was no
19   more qualified than the jury to draw”); Baldonado v. Wyeth, No. 04 C 4312, 2012 WL 1802066,
20   at *8 (N.D.Ill. May 17, 2012) (finding that “the jury is fully capable of considering the issue of
21   intent based on the evidence presented at trial”); United States Gypsum Co. v. Lafarge N. Am.,
22   Inc., 670 F.Supp.2d 768, 775 (N.D.Ill.2009) (finding that expert testimony on intent is no
23   more than drawing inferences from the evidence, that “[s]uch opinions merely substitute the
24   inferences of the expert for those the jury can draw on its own,” and that testimony about
25   intent is not helpful to the jury); Smith v. Wyeth–Ayerst Labs. Co., 278 F.Supp.2d 684, 700
26   (W.D.N.C.2003) (“[T]he jury should hear and/or see first-hand any relevant evidence
27   pertaining to the Defendant's intent. Then the jury, not the witnesses, should consider the
28   facts and make its own determination regarding Defendant's intent.”). Thus, to the extent
                                                     9

     9266749.1
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 10 of 113



 1   Mr. Hynes opines on how the events occurred or whether testimony is “consistent” with
 2   other facts in the record he is directly and improperly invading the province of the jury.
 3                 In addition, many of Hynes’ conclusions are not supported by the factual
 4   record as well. For example, Mr. Hynes’ report repeatedly argues that there was only “passive
 5   resistance” demonstrated by Wheatcroft between the time he was questions and when he was
 6   removed from his car. [Ex. 1 at 13-14, 18, 23, 25, 26]. Aside from the fact that this is a legal
 7   determination outside an expert’s opinion, this is demonstratively false from Schneider’s and
 8   Lindsey’s body cameras. As noted in their cameras, Wheatcroft refused to obey orders, was
 9   shouting and screaming obscenities, was physically resisting Schneider’s attempt to control
10   him and interfering with the officers’ removal of him from the vehicle. Schneider’s body
11   camera clearly reveals Wheatcroft struggling with the officers for over 25 seconds before
12   Lindsey came over to assist Schneider and initially drive stunned Wheatcroft. [SBC at
13   2:33:54-2:34:19]. Specifically, while Schneider held Wheatcroft’s right bicep and grabbed
14   onto Wheatcroft’s right wrist, Wheatcroft pushes his arm back and continues to fight with
15   Schneider’s attempt to control his right arm. [SBC at 2:33:56-2:34:01]. Once Wheatcroft’s
16   arm was behind his back he continued to struggle, as you can see on Schneider’s body camera
17   Wheatcroft’s arm shifting back and forth as Schneider gave repeated commands to stop
18   struggling and to relax.     [SBC at 2:34:01-2:34:19; LBC 2:34:09-2:34:16].        Once again,
19   Wheatcroft verbally stated he was not struggling but the video clearly depicts he was. [Id.].
20   In light of Wheatcroft’s active resistance, Lindsey warned Wheatcroft that he had a Taser on
21   his shoulder. [LBC at 2:34:16-23]. Despite this warning, Wheatcroft still did not comply with
22   officer commands, continued to tense his arm, and resisted the officers’ attempted control. It
23   was only at this point, after commands became futile and a warning was given, that Lindsey
24   drive stunned Wheatcroft. Thus, as more fully addressed in Defendants’ summary judgment
25   motion, Wheatcroft displayed active resistance before he was Tased for the first time by
26   Lindsey.
27                 Mr. Hynes also entirely ignores the fact that the officers only used their Tasers
28   in dart mode after Anya Chapman knocked out Officer Lindsey by assaulting him with a
                                                   10

     9266749.1
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 11 of 113



 1   deadline weapon – a 4.5 pound bag of soda. It was only then, based on this escalation of
 2   force, that the officers resorted to their use of a Taser in dart mode against Wheatcroft. Mr.
 3   Hynes’ report is devoid of any reference to Anya Chapman’s actions in his assessment of the
 4   officers’ respective uses of force.
 5                  Finally, Mr. Hynes opinions of Wheatcroft’s actions after he is handcuffed
 6   entirely ignores the fact that Wheatcroft was actively resisting arrest, attempting to get off the
 7   ground, and was actively kicking the officers on scene including Schneider and Fernandez.
 8                  Thus, the Court should preclude Plaintiffs from relying on Hynes’ factual
 9   recitation of the record as a basis to oppose summary judgment or as a basis to prove up
10   their claims at trial. Moreover, as set forth above, Mr. Hynes’ recitation of the record itself
11   omits significant, material facts in order to justify his opinions. In so doing they should be
12   entirely excluded pursuant to Rule 702 and Daubert.
13                  3.     Mr. Hynes Rebuttal Opinion That The City Of Glendale Did Not
                           Provide Officers Schneider, Lindsey And Fernandez With An
14                         Appropriate Level Of Training And Supervision.
15                  Defendants’ expert, Dr. Blake McCelland, opined that the City of Glendale
16   properly trained and supervised Officers Schneider, Lindsey, and Fernandez. [McCelland
17   Report at 32, attached as Exhibit 3]. Dr. McCelland opined as follows:
18                  5. Under the presented series of facts, and to the extent a
                    jury finds these facts credible and occurred as stated, it is
19                  my opinion that City of Glendale provided Officers
                    Schneider, Lindsey, and Fernandez with an appropriate
20                  level of training and supervision.
21                  I have reviewed the personnel records and prior disciplinary
                    histories of Officers Schneider, Lindsey, and Fernandez. These
22                  personnel records included commendations, performance
                    reviews, and previous incidents of misconduct.
23
                    None of the files I reviewed would indicate a failure to supervise
24                  or properly discipline these officers. I did not find any of the
                    officers to have a proclivity towards violent behavior, or a
25                  history of negative contacts with the community. In fact, the
                    officers had numerous commendations that documented their
26                  exemplary performance over the years.
27                  I also reviewed the training records of Officers Schneider,
                    Lindsey, and Fernandez. Table 5 describes the relevant training
28                  that they received prior to this incident. (It should be noted that
                                                    11

     9266749.1
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 12 of 113



 1                    this table is not all-inclusive of the training the officers received)
 2   [Ex. 3 at 32; id. at 33-34]. Dr. McCelland then attached a table (Table 5) including all of the

 3   training the officers received while employed by the City of Glendale prior to the incident at

 4   issue. [See Ex. 3 at 32].

 5                    Mr. Hynes’ initial report said nothing of whether the City of Glendale’s training

 6   was inadequate or whether supervision was inadequate. [See generally Ex. 1]. For the very first

 7   time, in his untimely rebuttal report, Mr. Hynes now opines on the topic of training and

 8   supervision from the City of Glendale in an attempt to rebut Mr. McCelland’s opinions in

 9   this regard.      But the sum total of Mr. Hynes “opinion” purportedly rebutting Mr.

10   McCelland’s on the adequacy of the City of Glendale’s training and supervision is as follows:

11                    I disagree with Dr. McClelland, and with the brutality committed
                      by these officers against Mr. Wheatcroft and his family. The
12                    proper “Reasonable and Prudent Officer” standard, as well as the
                      proper application of Glendale Police Department use of force
13                    policy and philosophy, was clearly absent, with regard to their
                      use of force deployment, application and force utilization.
14
                      From the Glendale Police Department General Order, 23.000
15                    (Id. 9 at p.1):
16                    “A. Response to Resistance: It is the philosophy of the Glendale Police
                      Department to use only the amount of force or control reasonably necessary to
17                    conduct lawful public safety activities and the mission of the department. The
                      method of force/control used is predicated on the circumstances of the contact
18                    and the amount of resistance presented by the suspect. Employees will only
                      use the amount of force/control reasonably necessary to overcome this
19                    resistance, protect property, and save lives. Under no circumstances will the
                      force/control used be greater than necessary to achieve lawful objectives”…
20                    Id. 9 at p.1 of 37.
21                    My Observation: Officer Schneider and the assisting officers
                      far exceeded this policy based on the “Passive resistance” and non-
22                    complaint verbal responses being demonstrated by Mr.
                      Wheatcroft. Therefore, the City of Glendale did not provide
23                    Officers Schneider, Lindsey, and Fernandez with an appropriate
                      level of controlling use of force application training and required
24                    organizational supervision.
25                    In addition, an internal Glendale Police Department Professional
                      Standards Bureau investigation resulted in Officer Schneider
26                    being disciplined for violating their “Range of Response” policy and
                      the Officer was suspended for three (3) working days. Id. 20 at
27                    p.34 of 40.
28   [Ex. 2 at 14].
                                                           12

     9266749.1
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 13 of 113



 1                      Importantly, nothing contained within this “opinion” provides any facts or
 2   evidence to support that would permit Mr. Hynes to opine that the City of Glendale’s
 3   training was improper on the individual officers or that there was not proper supervision.
 4   Rather, Mr. Hynes simply repeats the same excessive force analysis and general City of
 5   Glendale Philosophy Order. But this speaks nothing to how the training provided by the
 6   City of Glendale was deficient or that it did not adequately train Officers Schneider,
 7   Fernandez, or Lindsey. Nor does it address, in any way, how the City of Glendale did not
 8   properly supervise its employees.
 9                      As such, any opinion by Mr. Hynes that the City of Glendale did not provide
10   Officers Schneider, Lindsey, and Fernandez with an appropriate level of training and
11   supervision must be precluded under Daubert and Rule 702.
12                      4.     Mr. Hynes’ Opinions That Any Of The Individual Officers
                               Violated City of Glendale Policies Are Not Relevant To Any Issue
13                             Involving Plaintiffs’ Federal Section 1983 Claims Or The Minor
                               Plaintiffs’ State Law Claims.
14
                 The question in a § 1983 claim against a municipality, such as the City of Glendale, is
15
     focused on whether a policy or procedure “‘amounts to deliberate indifference’ to the
16
     plaintiff’s constitutional right” and not whether the County or individual officers fell below
17
     the standards that Mr. Hynes believes were applicable. See Plumeau v. Sch. Dist. No. 40 Cty. of
18
     Yamhill, 130 F.3d 432, 438 (9th Cir. 1997); Stuart v. United States, 23 F.3d 1483, 1487 (9th Cir.
19
     1994) (“[S]tandard police procedure, as developed by an expert, may not shed light on what is
20
     reasonable conduct…”). In addition, internal policies do not create constitutionally protected
21
     due process rights. See Devereaux v. Perez, 218 F.3d 1045, 1056 (9th Cir. 2000); see also Cousins
22
     v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009) (failure to follow internal prison policies does
23
     not rise to the level of a constitutional violation); Case v. Kitsap Cnty. Sheriff’s Dep’t, 249 F.3d
24
     921, 929 (9th Cir. 2001) (collecting cases); Mesa v. City of New York, 09 CIV. 10464 JPO, 2013
25
     WL 31002, at *25 (S.D.N.Y. Jan. 3, 2013) (noting that police-operations order is merely
26
     internal policy that does not establish constitutional standard). Thus, the violation of a
27
     departmental regulation or policy alone does not establish a constitutional violation. Case v.
28
                                                       13

     9266749.1
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 14 of 113



 1   Kitsap County Sheriff's Dept., 249 F.3d 921, 929-30 (9th Cir. 2001) (collecting cases).
 2               Here, to the extent that Mr. Hynes opines that the individual Officers failed to follow
 3   the City of Glendale’s policies, such testimony is not relevant to any of the federal or state
 4   law claims at issue in this litigation, nor does it assist this Court in evaluating whether any of
 5   the claims at issue can survive summary judgment and be entertained by a jury if any claims
 6   proceed to trial this matter. Indeed, unlike other cases, Wheatcroft has no state law negligent
 7   training or supervision claim against the individual officers – making his violation of such
 8   policies irrelevant. Moreover, the minor plaintiffs only have emotional distress claims that
 9   are untethered to any issue of whether the City’s policies and procedures were followed.
10   Thus, because Mr. Hynes opinions in this regard do not assist a factfinder in any
11   determination it needs to make, as a matter of law, they should be precluded.
12   III.        CONCLUSION.
13                      As set forth above, Mr. Hynes’ purported expert opinion is nothing more than
14   a sock puppet for Plaintiff’s counsel’s arguments. Based on the foregoing, the Court must
15   preclude Mr. Hynes from opining as set forth above, and the Court must not consider such
16   testimony and opinions as a basis to deny Defendants’ summary judgment.
17
18                      DATED this 26th day of March, 2021.
19                                                    JONES, SKELTON & HOCHULI, P.L.C.
20
21                                                    By /s/ Joseph J. Popolizio
                                                         Joseph J. Popolizio
22                                                       Justin M. Ackerman
                                                         Ian C. Beck
23                                                       40 North Central Avenue, Suite 2700
                                                         Phoenix, Arizona 85004
24                                                       Attorneys for Defendants
25
26
27
28
                                                       14

     9266749.1
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 15 of 113



 1                                  CERTIFICATE OF SERVICE
 2               I hereby certify that on this 26th day of March, 2021, I caused the foregoing

 3   document to be filed electronically with the Clerk of Court through the CM/ECF System

 4   for filing; and served on counsel of record via the Court’s CM/ECF system.

 5
     Marc J. Victor
 6   Jody L. Broaddus
     Attorneys for Freedom
 7   3185 South Price Road
     Chandler, Arizona 85248
 8   Marc@AttorneyForFreedom.com
     Jody@AttorneyForFreedom.com
 9   Attorneys for Plaintiffs
10
11
     /s/Karen Gawel
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   15

     9266749.1
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 16 of 113




               EXHIBIT 1
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 17 of 113




TINITED STATES DISTRICT COURT

For the

DISTRICT OF ARIZONA


MR. WHEATCROFT AND ANYA CHAPMAN, AS
HUSBAND AND WIFE, AND ON BEHALF OF MINORS
J.W. AND 8.W., PLAINTIFFS,

V

CITY OF GLENDALE, A MUNICIPAL ENTITY; MATT
SCHNEIDER, IN HIS OFFICIAL AND INDIVIDUAL
CAPACITIES; MARK LINDSEY, IN HIS OFFICIAL AND
INDIVIDUAL CAPACITIES; AND MICHAEL FERNANDEZ,
IN HIS OFFICIAL AND INDIVIDUAL CAPACITIES

NO. 2:18-CV-02347-DWL

Submitted by: Dr. Jeffeory G. Hynes, Ed.D.

January 31,2020




                                                           DR. JEFFEORY   6. HYNEs, ED.D
                                                                                           ru
                                        WHEATCROFTOOO2T2
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 18 of 113




 January 31,2A20



Ms. Jody L. Broaddus (Supervising Civil Attorney) Esq.

Ms. Alexz Thompson (Civil Litigation Paralegal)

Attomeys For Freedom Law Firm

3185 South Price Road

Chandler, Arizona 85248




Reference: Wheatcroft v City of Glendale, NO. 2:18-CV-02347



Dear Ms. Broaddus / Ms. Thompson



I was retained July 18,2018, on the case of Wheatcroft v. City of Gle,ndale, NO. 2:18-CV-02347, to senre as
an expert wibress, to evaluate the conduct of the Defendants in this case. Below is my review and concluding
opinion.


This report is respectfully submitted.


a.                    (-. rl
                               \ea"O,




                                                                         DR. JEFFEORY   6. HYNES, ED.D.
                                                                                                          E
                                         WHEATCROFTOOO2T3
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 19 of 113




In formulating rny opinion in this case, I reviewed the following materials. This list may expand     as additional
discovery items are noted:

        l. Notice of Claim, dated January 22,2018.
        2. Amended Complaint Case, No.: 2:18-CY-02347-ROS, Filed, 111512018.

        3. Defendants' Answers to Plaintiffs' Amended Complaint Filed, 1112612018.

       4. Joint Case Management Report Fi1ed,l2l2l12018.

        5. Case Management Order Filed, 1/1112019.

       6. Defendants' Response to Plaintiffs' First Set of Requests for Admissions, Dated 21712019.

       7. Defendants'Response to Plaintiffs' Request for Production, Dated 21712019.

       8. Defendants'Response to       Plaintiffs'Non-Uniform Interrogatories, Dated   21712019.

       9. Glendale Police Department General Order Response to Resistance23.000, Date          1   110212012.

        10. Glendale Police Department General Order Use of Force 23.000, Review Date 0212512000.

       11. MCAO Charging Document Dated August           4,2077.
       12. Defendants' Response to Mandatory       Initial Discovery Pilot Program Requests, 408 pages.
       13. Defendant First Supplemental MIDP Responses Folder:

                    a.   Defendants' First Supplemental Responses to Mandatory Requests, Dated 112912019,
                         35 pages.

                   b.    Body Wom Camera Video: Officer Aten's BWC-Bates No. 000374.
                   c.    Body Worn Camera Video: Officer Doerr's BWC-Bates No. 000375.
                   d.    Body Worn Camera Video: Officer Fernandez's BWC-Bates No. 000376.
                   e.    Body Wom Camera Video: Officer Koehler's BWC-Bates No. 000377.
                   f.    Body Worn Camera Video: Officer Lewis'BWC-Blackbun Interview-Bates No.
                         000378.
                   g.    Body Worn Camera Video: Officer Lewis' BWC-Chapman Interview-Bates No.
                         000379.
                   h.    Body Worn Camera Video: Officer Lindsey's BWC-Bates No. 000380.
                   i.    Body Wom Camera Video: Officer Pittman's BWC-Bates No. 000381.
                   j.    Body Worn Camera Video: Officer Pittman's BWC-Officer Lindsey Interview-Bates
                         No. 000382.
                   k.    Body Worn Camera Video: Officer Schneider's BWC-Bates No. 000383.
                   l.    Body Worn Camera Video: Officer Spiwak's BWC-Bates No.000384.
                   m. Body Worn        Camera Video: Officer Tolberl's BWC-Bates No. 000385.

                   n.    Body Worn Camera Video: Officer Tolbert's BWC-Wheatcroft Interview-Bates No.
                         000386.

                                                                           DR. JEFFEORY    6. HYNEs, ED.D,


                                           WHEATCROFTOOO2T4
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 20 of 113




              o.   Body Worn Camera Video: Officer Vasquez's BWC-Bates No. 000387.
              p.   Body Worn Camera Video: Sgt. Gallagher's BWC-Wheatcroft Interview-Bates No.
                   000389.
              q. Audio File: Glendale Police Department's Dispatch Audio-Bates, No. 000373.
              r. Audio File: Sgt. Flosman's Audio-Chapman Interview-Bates, No. 000388.
              s. Motel6 Surveillance Video: 000372.
14. Defendants' Second Supplemental MIDP Folder:

        a.    Defendants' Second Supplemental Responses to Mandatory Initial Discovery Requests, 39
              pages.

        b.    Human Resource Folder, 3 Files, HR Mark Lindsey 000467-000614, HR File - Matthew
              Schneider 000615-000832, HR File - Michael Fernandez 000833-001218.

        c.    Policies Folder,
                   1)   GPD GO 20.170, Departmental Property Management- 000390-000394.
                   2) GPD GO 21.470, Uniform Regulation 000395-000421s.
                   3) cPD GO 21.500, Body Armor (Ballistic Vests) 000422-000426.
                   4) GPD GO 23.000, Response to Resistance 000427-000462.
                   5) GPD GO 23.300, Vehicle Stops 001764-001770.
                   6) GPD GO 24.000, Law of Arrest00177l-001779.
                   7) GPD GO 51.900, Neighborhood Response Unit, 000463 -000466.
15. Professional Standards   Unit (PSU) Folder:
        a. 001747-Sergeant Moody Telephone Call to Wheatcroft, 12-19-17.
        b. 001748-Lewis Interview with Sergeant Moody, ll-l-17.
        c. 001749-Lindsey BWC-07-26-2017.
        d. 001750-Lindsey Interview, with Sergeant Moody-1 l-l-17.
        e. 001751-Lindsey Interview, with Sergeant Flosman-09-01-2017     .


        f. 0017s2-Lieutenant Montgomery Interview, with Sergeant Moody-1 1-03-17.
        g. 001753-Motel 6 Video.
       h. 001754-Pittman Interyiew with Sergeant Moody, l1-l-17.
       i. 001755-PSU Attempted Call to Wheatcroft, 8-8-17.
       j. 001756-Dispatch Radio Call-07-26-2017.
       k. 001757-Schneider, BWC-07-26-2017,
       l. 001758-Schneider Interview, with Sergeant Moody-l l-14-17.
       m.    001759-Schneider Interview, with Sergeant Moody-1 1-29-17.

       n.    001760-Femandez Interview, with Sergeant Moody-1   l-I-17.
                                                                DR. JEFFEORY   6. HYNES, ED.D.


                                  WHEATCROFTOOO2T5
 Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 21 of 113




         o. 001761-Tolbert Interview, with Sergeant Moody-l 0-31-17        .


         p. 001762-Wheatcroft Telephone Call, to Sergeant Moody-1-23-18.
         q. 001763-Sergeant Moody Voicemail, to Wheatcroft-01-23-18.
         r. D|201'l-073 001236-001287.
         s. DRIT-107320 001288-001344.
         t. DR17-107320 0A845-001404.
         u. MCAO Turndown, 001405.
         v. Notice of Admonishment,00l406.
         w. Notice of Departmental Investigation,      001407.

         x.    Notice of Investigation, 001408-001409.
         y.    Photographs, 001410-001667.

         z.    Pulse Log Evaluation   * Fernandez,001468-001669.
         aa. Pulse Log Evaluation     -   Lindsey,001470-001674.
         bb. Pulse Log Evaluation     -   Schneider, 001675-001691.

         cc. Schneider - Time Sync, 001692.
         dd. Schneider Discipline, 001693-001696.
         ee. Schneider's Taser Report, 001697-001698.
         ff,   Sgt. McDaniel's Memo, 001699-001700.

         gg. Sgt. Moody's Executive Summary, 001701-001739.
         hh. Tape Request Form,2017-073 001740.
        ii.    Time Sync-Lindsey 001741.
        jj.    Wheatcroft signed complaint-Bates No. 001742.
         kk. X2 Taser Download-Fernandez         0017 43.

         ll.   X2 Time Sync-Fernandez 001744.
16. Depositions Folder:

        a.     20190603,Fernandez Transcript.
        b.     20190605, Lindsey Transcript.

        c.     20190918, CONFIDENTIAL, Tolbert Transcript

        d.     20190918, Tolbert Transcript.

        e.     20191211, Sgt. Jerry McDaniel.

17 Disclosure Folder: containing Supplemental MIDP Files 2-7, numerous files, if utilized I    will
reference them specifi cally.
18. Graham v. Connor Case, 490 U.S. 386, 396-97 (1989).

19. United States v. Landeros,   No. 17-10217 (9thCir.2019)17-10217-2019-01-ll.

                                                                      DR. JEFFEORY   6. HYNEs, ED.D


                                    WHEATCROFTOOO2T6
        Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 22 of 113




Personal Background

Dr. Jeffeory G. Hynes, Ed.D.
(Vita included as a separate docurnent)

 Dr. Hynes retired as a Phoenix Police Commander (32 years of dedicated seruice) September 9, 2011 before
nraking a cateer transition to Glendale Community College as a full-time professor. Dr. Hynes, as a
Commander and Lieutenant has been assigned to the Professional Standards Bureau (Internal Affairs) and has
been involved in over 1,000 internal and criminal investigations that examined police employees' conduct and
performance. He has interviewed and trained thousands of police officers, supelisors and command staff on
topics ranging from Use of Force, Defensive Tactics, Report Writing, Proficiency Skills, Tactical Deployment,
and Community Policing. He has written, developed, researched and directly managed the implementation of
police departmental policies/procedures and training governing Use of Force issues. Dr. Hynes is a Federal
and State nationally recognized coul expert in the topics of Defensive Tactics, Use of Force and shootings
investigations, involving both police and security officers and has been involved in training on these topics for
more than 30 years (htplipiqqE-Ep!4

Dr. Hynes is also a long-time adjunct instructor / course developer for Arizona State University, Norlhern
Arizona University, Ottawa University, Grand Canyon University, Anzona Regional Policing Institute,
Arizona Peace Officer Standards and Training Board (Arizona POST) and the Phoenix Police Department. He
has been qualified as an Arizona POST Subject Matter Expert in Defensive Tactics, Community Policing /
Problem Solving, Instructor Certification and Law Enforcement Physical Fitness programs.

Dr. Hynes' corporate training includes developing and leading courses in Defensive Tactics, Security
Procedures, Problem-Solving and Leadership for clients including W.L. Gore and Associates, Banner Health
Systems, Mayo Clinic, Macerich and Westcor cooperation's.

Dr. Hynes earned his Bachelor of Science degree in Police Science, his Master's in Educational Leadership,
and his Doctorate in Educational Leadership (Ed.D), each from Northern Arizona University. In addition, he
has a Certified Public Manager (CPM) certificate from Arizona State University.




                                                                           DR. JEFFEORY   6. HYNEs, ED.D


                                          WHEATCROFTOOO2TT
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 23 of 113




Overview of Incident Involvement: Id. I2; at pp. 2-14 of40B.

REPORT:            Glendale Police Department Report # l7-107320
DATE / TIME:       July 26,2017 at approximately 7:30 p.m.
LOCATION:          Motel 6 Parking tot,7116 N. 59 Ave, Glendale, AZ.
PLATNTIFF:        Johnny Wheatcroft and Anya Chapman, individually, and on behalf of J.W. and B.W.
VEHICLE:          Gray Colored 2000 Ford Taurus, Arizona License Plate
OFFICERS:

       OFFICER: Officer Mark Lindsey, Glendale Police Department, Neighborhood Response Squad
       ("NRS"), alleged aggravated assault from Anya Chapman, which knocked him unconscious.

       OFFICER: Officer Matt Schneider, Glendale Police Department, Neighborhood Response Squad
       ("NRS"), primary contact officer.

       OFFICER: Officer Michael Femandez, Glendale Police Department: was involved        at the scene   with
       Officers' Schneider & Lindsey.

       OFFICER: Officer Roy Lewis, Glendale Police Department: responded to the Motel 6 motel upon a
       request for back-up radio broadcast.

       OFFICER: Officer Adam Spiwak, Glendale Police Department: responded to the Motel 6 motel upon
       a request for back-up radio broadcast.


       OFFICER: Officer Lacey Tolbert, Glendale Police Department: responded to the Motel 6 motel upon
       a request for back-up radio broadcast.


       OFFICER: Officer Linda Berg, Glendale Police Department Court Liaison: submission of charges of
       Aggravated Assault with a Weapon against Anya Chapman to MCAO and submitted an additional
       charge against Mr. Wheatcroft with a Failure to Appear charge, on another pending criminal matter.

       OFFICER: Officer Jeffrey Pittman, Glendale Police Department: responded to the Motel 6 motel upon
       a request for back-up radio broadcast.


       OFFICER: Officer Glenn Doerr, Glendale Police Department: responded to the Motel 6 motel upon a
       request for back-up radio broadcast.

       OFFICER: Officer DianaLopez, Glendale Police Department: submission of charges of Aggravated
       Assault & Resisting Arest to Maricopa Counfy Attorneys' Office (MCAO) against Mr. Wheatcroft
       and Anya Chapman.

       SERGEANT: Sergeant Joe Flosman, Glendale Police Department: reviewed BWC footage of
       Officers' Fernandez, Schneider & Lindsey. He also reviewed the Motel 6 Surveillance video.

WITNESSES:
      WITNESS          Anya Chaprnan, wife of Mr. Wheatcroft.
      WITNESS          Jonathan Wheatcroft, minor child.
      WITNESS          Brody Wheatcroft, minor child.
      WITNESS          Shawn W. Blackburn, driver & owner of the incident vehicle. Id. 12; at pp. 2-14 of
       40B.


                                                                        DR. JEFFEORY   6. HYNEs, ED.D


                                         WHEATCROFTOOO2TS
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 24 of 113




 Incident Synopsis:

 From my review of the reports written, and the Body Worn Cameras (BWC) captured videos and the
 surveillance footage from the Motel 6 hotel reviewed, the following is the synopsis from this incident:

 On July 26,2011 at approximately 7:30 p.m. Mr. Wheatcroft was forcibly removed and aggressively
 arrested from the passenger seat of a friend's vehicle, a silver/gray colored Ford Taurus. This arrest
 incident occurred while they were parked within the Motel 6 motel parking lot at 7116 N. 59 Ave,
 Glendale, AZ. There were two other juvenile members of the Wheatcroft family, his wife and the driver
 Mr. Shawn Blackburn within the car. According to Mr. Wheatcroft he was being driven with his family
 to the Motel 6 so that he could have a family day, with his kids and that they could swim there. Mr.
 Wheatcroft did not have a vehicle, therefore Mr, Blackburn, his friend drove them. Id. l6e; at p.125 of
 206.

Minutes later, Mr. Wheatcroft was forcibly removed from the passenger seat of Mr. Blackburn's car, for
not producing his identification, upon Officer Schneider's request and he ended up being
uncomprolnisingly handcuffed lying face down on the hot asphalt, on a 108-degree day, in the presence
of his children, who could be heard screaming on the recorded Body Worn Camera (BWC) footage, with
terror in their screams, being expressed loudly.

Mr. Wheatcroft had already been tased 10 times, with one officer kneeling on his back, as a control hold,
which applied great pressure and pain to Mr. Wheatcroft. During the arrest altercation, Officer
Schneider had already Tased Mr. Wheatcroft numerous (10) times prior to kicking him in the groin area
and then proceeded to pull down Mr. Wheatcrofts' athletic shorts and delivered one final Taser
application to his genitalarea, which included his testicles. The testicle and genital area Tasing were
clearly captured on-scene body worn cameras (BWC).

A Professional Standards Unit complaint was lodged with the Glendale Police Department, against
Officer Schneider and the other officers involved in the alleged unlawful traffic stop, unlawful arrest and
excessive force, which was used against a handcuffed and restrained Mr. Wheatcroft.

This case/incident has gathered international media attention, to the exposure point, that once focus was
initiated by local news organizations, the Federal Bureau of Investigations reviewed the Body Worn
Camera (BWC) footage and has since launched an investigation into the department.

Officers at the scene attempted to validate their aggressive enforcement style of contacting suspicious
persons on the Motel 6 property and as related by Officer Roy Lewis, who wrote within his supplemental
report, that the property was known for criminal activity and members of his squad had made numerous
arrests from that area over the past few months and that there ha"d been 49 police offense reports
generated from the motels' address during the year of 2017. Id, I2; at p. 42 of408.

Incident Details:

On July 26,201'l at approximately 7:30 p.m., Mr. Wheatcroft, his wife, Ms. Anya Chapman, and their
children, Jonathan, and Brody Wheatcroft were with Mr. Blackburn within his parked Gray Ford Taurus,
which was in the Motel 6 parking lotat7l l6 N. 59 Ave, Glendale, Az. The Wheatcroft family was at the
Motel 6 to get a room and let their accompanied children swim there. BWC footage shows that Officers
Schneider and Lindsey arrived at the Motel 6 in the same vehicle shortly after their anival.

The order of the involved officers in this incident is as follows:


                                                                           DR. JEFFEORY   6. HYNEs, ED.D


                                            WHEATCROFTOOO2T9
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 25 of 113




         o Officer Schneider and Lindsey made contact with Mr. Blackburn, Mr. Wheatcroft and his farnily
            within Mr. Blackburn's Taurus in the parking lot of the Motel 6 at approximately 1930 hours

         r   Officer Lindsay made contact with the driver Mr. Blackburn and Officer Schneider made
              contact with Mr. Wheatcroft, who is in the front passenger side seat.

         e As an arrest is being instigated by Officer Schneider of Mr. Wheatcroft, for not producing
            identification, he is joined by Officer Lindsey and then Officer Femandez, who has responded as        a
            backup officer.

         o Officer Lindsey and Schneider are struggling to rernove Mr. Wheatcroft from the front seat, when
            Officer Lindsey is struck on the head with a white plastic bag, by who he speculates was Ms.
               Chapman at approximately 1931 hours.

         r   Officer Pittrnan responds   as another backup   officer at approximately 1932 hours.

         r   Officer Lewis amives at the Motel 6 and he assists in Ms. Chapmans' anest at approximately 1933
              hours. Id. 12; at p. 44 of408.

As background, Officer Schneider and Officer Lindsey approached the vehicle after Officer Schneider clairned
to have seen Mr. Blackburn's vehicle fail to use a tum signal, when it drove in from Glenn Drive tumed into
the Motel 6 parking lot, which was the driveway by the motel office. Officer Lindsey did not make that claim
on the evening of July 26,2017 . Sergeant Flosman and Officer Lindsey initial thoughts expressed were that
they suspected that the vehicle had come to the property for possible criminal activity instead of the reason Mr.
Wheatcroft had shared. Mr. Wheatcroft had his friend Mr. Blackburn drive him and his family there to get a
room and enjoy an evening swimming there at the motel. Mr. Wheatcroft actually had his wife and two minor
sons with him to check into the Motel 6 together.

While examining the reason for the initial stop, I found within Officer Pittman's supplemental reporl that he
interviewed Officer Lindsey on the evening of the arrest , July 26, 2017 , Offrcer Lindsey had been taken to the
hospital for a medical examination and subsequently released, after being stuck in the head at the scene
allegedly by Ms. Chapman.

During his interview on July 26,2011, Officer Lindsey reported the following from that interview:

        "Wile at the hospital I asked Officer Lindsey wltat happened and he stated that Officer Schneider and
       he entered the Motel 6 parking lotfrom the north side and observed the vehicle pull in the center
       parking lot.ft"om the south and Officer Lindsey believes that when the ocutpants saw them comingfrom
       the north side they stopped and backed into a parking spot. Ba.sed off their activities Officer Schneider
       and O/ficer Lindseypulledup to them and they contacted them...Id. 13a; atpp.72-73 of 408.

Approximately a month later Officer Lindsey adjusted his justification reasons for the initial contact which
was now rnore in-line with Officer Schneider's initial statements, on the night of the incident (July 26,2017).
His change in his story occurred on September 1,2017 , when being interviewed by his Sergeant, Sergeant
Flosman. From that interview he related that in relation to the contact the following occurred:

      "... we were coming through the north parking lot, the parking lot is divided into three sections... we
      coming on the north side passagewqy when Officer Schneider looked down to the left of the middle to
      see if anyone was down tltere. He observed tlte vehicle pulling in, he nrude mention to me that he didn't

                                                                               DR. JEFFEORY   6. HYNEs, ED.D.


                                             WHEATCROFTOOO2SO
        Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 26 of 113




       see qblinker. He said you lorcw see what happens. Let's tt"1t a.nd slop this vehicle. It pulled in in the
       main sectiotx and then abruptly, it appeared abruptly to reserve and back into a spot real quiclc. " Id.
       l3a;    at   pp.87-88 of408.

In my examination of Arizona Revised Statute 28-754, Turning Movements and Required Signals, the
reason for Officer Schneider's and Lindsey's contact was invalid. The statute is below:

        28-754. Tumins movements and required signals
        (https:i/www.azlee.eov/viewdocument/?docNarne:https://www.azleg.gov/ars/28100754.htm)

                      "A. A person sltall not turn a vehicle at an intersection unless the vehicle is in proper position
                     on the roadway as required in section 28-75 1, or turn a vehicle to enter a private road or
                     driveway or otherwise turn a velticle.fi'om a direct course or move right or left on a roadway
                     unless and until the movement can be made with reasonable sqfety A person shall nol so turn
                     any vehicle without giving an appropriate signal in the manner provided by this article in the
                     event any other trffic may be af.fected by the moyenxent.

                    B. A signal of intention to ttu"n right or le.ft when reEired shall be given continuously during
                    not less tltan the last one hundred.feet traveled by the vehicle before turning.

                    C. A person shall not stop or xddenly decrease the speed of a vehicle wilhoutfirst giving an
                    appropriate signal in the manner provided by this article to the driver o.f any vehicle
                    immediately to the rear when there is opportwity to give the signal. "

Observation: I found that within 28-754, subsection A, noted, that as long as the movement can be done
safely, there is no noted statutory requirement to utilize a "turn signal" while making a turn from the
roadway into a private property driveway. Therefore, my position would be that the stated justification
for the initial contact and subsequent arrest of Mr. Wheatcroft was invalid and iilegal.

       From 28-754, subsection A'. "or turn a vehicle to enter a private road or driveway or otherwise turn
       a vehicle from a direct course or move right or left on a roadway unless and until tlte movement can
       be made with reasonable safety."

To supplernent the above narrative, below is the Body Worn Camera (BWC) breakdown from officers
Schneider and Lindsey BWC cameras, from my examination and viewing is below:

       BWC TIME: 0:00 - 0:55

       Upon contact with Mr. Blackburn and Mr. Wheatcroft, Officer Schneider advised Mr. Blackburn that
       he needed to use his turn signal and then, at the 1:00 minute mark of the BWC footage, Officer
       Schneider walks over to the passenger side where Mr. Wheatcroft is sitting, within the front
       passenger side seat. Officer Lindsey walks to the driver's side. A friend of Wheatcroft's, Mr.
       Blackburn, is seated in the driver's seat. In the backseat are Mr. Wheatcroft's wife, Anya
       Chapman, and their two children.

       When contacted by Officer Schneider Mr. Wheatcroft told Officer Schneider that he does not have
       identification, but Ms. Anya Chapman, sitting in the backseat, states that she does have identification
       and offers to show hers. Ms. Chapman then hands her identification to Officer Schneider and he
       proceeds to the back of the stopped Taurus and calls in record check.



                                                                                 DR. JEFFEORY   6. HYNEs, ED.D.


                                               WHEATCROFTOOO2Sl
             Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 27 of 113


                                                             i,,.    ; ,..    r.i:r',.,   il',ilr    iii:,,111.,:\l   ri,\   i.:rr,'



Observation: I have couceLns about the initial justification for the initial contact being tliat of such a
       traffic violation for the contact and stop. Ulilizing tire reason of the no turn signal appealed to be
r"rrirror
a shadow reason and not a justification for the aggressive next steps which take place. Utilizing an
invalid tum signal violation, to rernoving the passenger frotl the rreiricle, was ali extreure over-action,
especially when there are children in the car and the aplreal'auce of a farnily outing and coming into the
motel regardless of the past crime trends occurring on the Motel 6 property. I will explain further why I
question u,hether Officel Schnerder actual stated traff ic violation was as he claims that he witnessed. in
rny conclusion sectiou.

            BWC TIME: 0:55 - 2:05

            Officer Schneider tells Mr. Wheatcroft, "If yor.t're        a    passenger in a vehicle, you need to have
            ID.''
            At approximately the 1:40 minute mark Officer Schneider walks back to the passenger-side
            window and instructs Mr. Wheatcroft not to reach into his bag for anything, and he complies.
            Mr. Wheatcroft related that he was actually looking for his identification, as told to do so by
            Officer Schneider. Officer Schneider asks Mr. Wheatcroft repeatedly for identification. Mr.
            Wheatcroft responds by asking why that's necessary, since he wasn't driving the car. Officer
            Schneider asks Mr. Wheatcroft what his name is, and Mr. Wheatcroft asks why he is being asked
            to provide his name.

            At approximately the 1:55 minute mark, Mr. Wheatcroft states that he does have an identification
            but doesn't have to give it to the officer because he didn't do anything wrong. Officer Schneider
            responds that "if you're a passenger in a velticle, you need to hqve qn ID. " Officer Schneider
            then tells Mr. Wheatcroft, "I can take you down to the station and we can.fingerprint yotr. " And
            continues to relate, "becattse we ruade a traffic stop on the vehicle, brother. " Mr. Wheatcroft
            continues to insist that he didn't do anything wrong in opposition to producing any identification.

Observation: Ml. Wheatcroft, tire passenger, was asking very reasonable questions:'I44ty are you
asking.[orID?'OfficerSchneidertellingMr.Wheatcroftthat,'lf),or,'reqpqssengerinthevelticle,ttou
Itave to give ID ' is not correct, as well as Officer Schneider saying: "I can take you dov,tt 1o lhe station
and.fingerprittt ttou. " is also incorrect. Belorv are researched cases that support my observation: Id. 19;
at pp. 2-17.

            1) United States v. Landeros, No. 17-10217   (9thCir.2019),Id. 19;                 at pp. 2-17

            2) Rodriguez v. United States, 135 S. Ct. 1609 (2015)

            3) United States v. Rodriguez, 741F.3d 905, 907-08 (8th Cir. 2014), vacated and remanded, 135                              S.
            ct.   1609.

            4) United States v. Comejo, 196 F. Supp. 3d   11.37     , 115l (E.D. CaL 2016).

            4) United States v. Tulin,517 F.3d 1097 (9th Cir.2008), Id. 19; atpp.2-17,

            BWC TIME:2:05 - 2:55

            At approximately the 2'.70 mark, Officer Schneider then opens the car door and grabs Mr.
            Wheatcroft's right arm aggressiveiy. Officer Schneider says, "u,e cqn do this one of two ways."


                                                                                          DR. JEFFEORY           6, HYNEs, ED.D.            il

                                             WHEATCROFTOOO2S2
        Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 28 of 113




        The grabbing of Mr. Wheatcroft's arm prevents the seatbelt from releasing and sliding off
        completely and Mr. Wheatcroft is being restrained by his seatbelt as he is being pulled out of the
        car. Officer Schneider then pulls his Taser and applies it to Mr. Wheatcroft's arm. Mr.
        Wheatcroft says, "Stop please. I didn't do anything wrong. " Officer Schneider replies, "Here's
       thedeal,youtenseupandI'mgoingto, listentome.Listentonxe.Relaxyourarm." Mt.
       Wheatcroft asks, "l44tat did I do wrong? l4lhat did I do wrong? "

Observation: At this point the "reasonable and prudent fficer " standard needed to take over and
Officer Schneider and Lindsey needed to ask themselves, "what are we doing" and revert back to their
agencies Use of Force philosophy: from the Glendale Police Department General Order 23.000 and the
subsection 23.002, Use of Physical Control/Force aud Less Lethal Weapons: (1.2.2).

        "It is the philosophy of the department to   use only the amount o.f control/force necessat"y to conduct
       lawfiil public sqfety activities and missions   o.f   the department. The type and method of contt'ol/force
       will   be only 1lxq1 wltich is reasonable and necessaty based upon the circttmstances. " Id. 9 at p. I   .




       Mr. Wheatcroft is still wearing his seatbelt and has a plastic bag and a few dollar bills in his left
       hand and a soda in his right hand. Officer Schneider verbally accuses Mr. Wheatcroft of trying
       to stuff something in between the seats, and Mr, Wheatcroft denies doing so and steps one foot
       outside of the car as he is being determinedly pulled. With Mr. Wheatcrofts' right foot on the
       ground outside of the vehicle, Officer Schneider grips Mr. Wheatcrofts'right arm (still entangled
       in the seatbelt) with his left hand and orders Mr. Wheatcroft not to get out of the car. Mr.
       Wheatcroft stops trying to get out of the car and Officer Schneider takes the soda from him.

       Mr. Wheatcroft asks Officer Schneider to stop because he didn't do anything wrong, and at the
       2:27 minute mark, Officer Schneider takes out his Taser and while still gripping Mr.
       Wheatcrofts' right arm presses the Taser against Mr. Wheatcrofts' right shoulder. Mr.
       Wheatcroft then tells Officer Schneider "okay, okay, I unclerstand you." At approximately the
       2:33 minute mark, Mr. Wheatcrofts' right hand is resting on his knee and Officer Schneider tells
       Mr. Wheatcroft to relax his arm. Mr. Wheatcroft says, "1 am" and holds out his arm, seemingly
       to show the officer that he is complying.

       At the 2:40 minute rnark, Officer Schneider offers his first explanation for what Mr. Wheatcroft
       has done wrong, stating that Mr. Wheatcroft doesn't have an ID on him and accuses Mr.
       Wlreatcroft of stuffing "sometlting" down in his backpack and in between the seats. Mr.
       Wheatcroft promises Officer Schneider that he didn't stuff anything in his backpack, and Officer
       Schneider responds, "are yoxt gonna.fight or not? " and Mr. Wheatcroft responds that he is not.

       Officer Schneider put his Taser back into the holster and starts to twist Mr. Wheatcrofts' right
       arm behind his back in an apparent pain compliance attempt of control, while Mr. Wheatcroft is
       still seated and wrapped and restrained in his seatbelt. Mr. Wheatcroft is obviously in pain and
       says so out loud verbally.

       At the 3:00 rninute mark, Officer Schneider tells Officer Lindsey that "he is goittg to .fight. " Mr
       Wheatcroft states to the officers that he is not going to fight, but Officer Schneider tells Officer
       Lindsey to get his Taser out.




                                                                                DR. JEFFEORY 6. HYNEs, ED.D.


                                            WHEATCROFTOOO2S3
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 29 of 113




         By the 3:05 rninute rnark, Ms. Chaprnan is begging the officers to please wait, and Mr.
         Wheatcrofts' kids are calling out and screaming loudly to their dad.

Obsen'ation: Tltere is no leasonable suspicion orprobable cause against the passengel Mr. Wheatcroft,
to denand his identjfication and grab him, pliysically relrroving him from his car, then Tasing hirr l0 to
 11 times, kicking him, and utilizing pain cornpliance holds, as desclibed within this report. There was
only passive resistance demotrstrated by lr4r. Wheatcroft, as lie is asking his leasonable questions, in a
pleading manner, that I could see revieu'ing the BWC and therefore the officels' actions were extrernely
excessive and in my opinion clinrinal. His family is preseut and is screarning and crying out loud as
their father is being arrested for simply not producing identification frorn an invalid cited traffic
vi olati on bein g con-rnlitted.

         BWC TIME:2:55 - 3:20

         Officer Schneider then puts his Taser away and uses his other hand to grab Wheatcrofts' elbow
         and put him into an apparent arm compliance hold. The seatbelt is still seen wrapped around
         Wheatcrofts' head and legs as Officer Schneider tries to insistently pull the restrained Mr.
         Wheatcroft from the vehicle. The unreleased seatbelt is not allowing Mr. Wheatcroft to comply
         with Officer Schneider's arrest intentions.

Observation: The forceful attempt to relnove Mr, Wlieatcroft utilizing pain compliance holds was
excessive. He's still strapped in the vehicle with his slioulder seat belt engaged.

        Officer Schneider and other officers, Lindsey and Fernandez continued trying to twist Mr.
        Wheatcrofts' arm behind his back and bend his head over, but with Mr. Wheatcroft clearly
        tangled in the seatbelt, they aren't able to do so. Their frustration is apparent and it appears as
        though they believe that he is resisting their efforts, when he is actually restrained by the
        unreleased seatbelt. Their forceful actions arc clearly torturous and is clearly excessive. Mr.
        Wheatcroft calls out in pain, tells them to "stop motherfuclcers " and at the 3:20 minute mark Mr
        Wheatcroft is Tased.

        By the 3:30 minute mark, Mr. Wheatcroft is lying on the ground outside the vehicle with his
        head against the door screaming out in pain, and Mr. Wheatcrofts' kids are crying hysterically
        and yelling for their "daddy ". The officers inexplicably continue to use their Tasers on Mr.
        Wheatcroft, yelling at him to stay down, and Mr. Wheatcroft cries out that he can't move due to
        being restrained by the entangled seatbelt.

        BWC TIME:3:20 - 4:10

        With Mr. Wheatcroft tangled in the seatbelt, another officer Tases him again multiple times in
        the left side by using what's called a "drive sturt." Officer Schneider then steps back and fires
        his Taser probes at Wheatcroft who's on the ground between the car door and the vehicle, with
        the seatbelt wrapped around his legs. The engaged officers then drive stun Wheatcroft several
        more times and he is finally forcibly placed in handcuffs.

        At the 3:40 minute mark, Officer Fernandez approaches Mr. Wheatcroft screaming at him to
        "htrnover,motherfuclcer." Mr. Wheatcrofts'kidscanbeseenindistressinthebackseat,
        begging the officers to please stop. It is professionally disturbing to watch and was an extremely

                                                                        DR. JEFFEORY   6. HYNEs, ED.D.      tj

                                        WHEATCROFTOOO2S4
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 30 of 113




         excessive utiiization of force options. Below I will discuss the Glendale Police Department's
         actual Use of Force policy and Response to Resistance prescribed policy mandated options.

         At approximately the 4:00 minute mark, Mr. Wheatcroft can be seen on his     knees leaning against
         the car with both hands behind his back and a Taserpressed against the base of his neck in a
         threatening manner. For no visible reason, another Taser strike is again used on Mr. Wheatcroft.
         Officer Schneider reports to another officer that Officer Lindsey had been injured and when he
         sees Ms. Chapman leaning into the front seat, he points his Taser at her and orders her to put her
         hands up.

Observation: Mr. Wheatcloft u,as being drive stumed while he was still strapped into the seatbelt and
unable to comply u,ith the Officers verbal orders or forceful actions, to remove him fi"onr the car. Tlre
strapped on unreleased seat beat could have been cut off inslead of the multiple, multiple Taser
applications beingutilized against Ml. Wheatcroft, who was only displaying "Passive Resistonce".

         BWC TiME: 4:10 - 4:50

         During the previous noted time observations, officers claim Ms. Chapman hit Officer Lindsey in
         the head with a plastic bag of items. You hear Officer Schneider say, "Mark is hurt."

        At approximately the 4:25 minute mark, the officers' then try to drag Mr. Wheatcroft away from
        the vehicle, but his legs are still stuck in the entwined seatbelt. At the 4:32 mark, you can hear
        Mr. Wheatcroft yelling that he's stuck in the seatbelt. At the 4:47 mark the 11-year-old son in
        the car moves into the front seat to attempt to free his father, from the entangled seatbelt. Mr.
        Wheatcrofts' son is clearly traumatized, crying hysterically, puts his face in his hands, and
        collapses into the seat. Mr. Blackburn can be seen sitting in the driver seat rubbing the child's
        back trying to comfort him. Officer Schneider commands the boy to go to the front of vehicle,
        causing him to continue his panic-stricken crying.

        At the 4:55 minute mark, Mr. Wheatcroft can be seen lying face down on the ground. Officer
        Schneider tells another officer to get Ms. Chapman and Mr. Wheatcrofts' other son sticks his
        head out the passenger doorway begging the officers not to take his "mornnty".

Olrservation: Mr. Wheatcroft is clearly trying to let officers knowo 'I'm tryfug lo comply. I'nt. stuc:k I
catt't clo vthat )toLt ttonl nte to do.' A child, a small child within the car, is able to lelease his fatlrer's
legs, which in effect helped the officers. Tiris BWC video is extremely hard to professionally watch as
the force used against Mr. Wheatcroft is clearly unu'arranted and excessive.

        BWC TIME: 4:50 - 6:00

        At the 5:04 mark Officer Schneider turns back to Mr. Wheatcroft, who, for reasons that are
        unclear, is lying on the ground with his pants pulled down. The officers continue to Tase Mr.
        Wheatcroft, including his testicles area. Mr. Wheatcroft can be seen kicking and writhing in pain
        and appears now to be handcuffed.

        At this point, Mr. Wheatcroft is seen laying face down on the asphalt, handcuffed, with an officer
        kneeling on his back. Officer Schneider then turns, accuses Wheatcroft of kicking, and then



                                                                            DR. JEFFEORY   6. HYNEs, ED.D,


                                           WHEATCROFTOOO2S5
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 31 of 113




         kicks Wheatcroft in the groin twice. I couldn't see the described kicking by Mr. Wheatcroft, I
         only saw passive pain filled reactive resistance.

         Officer Schneider then takes his left hand, pulls down Wheatcroft's athletic shorts below his
         buttocks, and Tases hirn in the testicles area, Shortly later, Officer Schneider recharges his Taser
         and this time places it on Wheatcroft's penis area while he's lying on his side, saying "You want
         il again? Sluft your morftlt. I'ru done .fr.Lcking arourtd witlt lott. "

         At the 5:20 minute mark Mr. Wheatcroft is on the ground and Ms. Chapman is seen being lifted
         from the ground in handcuffs.

         At approxirnately the 5:35 mark, officers are heard talking about removing the probes from Mr.
         Wheatcroft, including one officer who says, "tltere are probes ever1,where. " Mr. Wheatcroft
         continues to yell out in pain as the officers seem to be moving him, and Officer Schneider
         presses his Taser against Mr. Wheatcroft and threatens to Taser him again. Officers can be seen
         pulling Taser probes out of Mr. Wheatcroft without assistance from rnedical staff.

Observation: The officers' behavior^was extremely excessive and was criminal in my opinion. Even
when Mr. Wheatcroft was handcuffed they still Tase him. There are four, five officers visible and each
one of them irad alegal and ethical obligation to stop this abusive excessive Use of Force. This has the
open visual appearance oftheir excessive force being an intentional tortuling overt act. There's no
legitinate law enforcernent purpose for their excessive actions.

         BWC TIME: 6:00 - END

        A handful of officers pull Wheatcroft to his feet and pull Taser probes from his skin rather than
        having thern rernoved by medical personnel as required by their policy. He yells in pain, Officer
        Schneider tells him, "Slrut up...You sltouldn't have been shryid tlten... Quit actirtg like a big
        baby. " Officer Wheatcroft was tased I I unwarranted times and kicked and put into numerous
        pain compliance holds.

        At approxirnately the 6:30 mark Mr. Wheatcroft is finally brought to his feet by three officers.
        He is handcuffed and can be heard trying to catch his breath. He tells the officers that he can't
        breathe and has pneumonia, and Officer Schneider yells at him to shut up.

        At the 7:00 minute mark, officers are still finding probes that have to be removed from all over
        Mr. Wheatcrofts' body. For reasons that aren't clear, Mr. Wheatcroft jumps and screams out in
        pain, and Officer Schneider shoves Mr. Wheatcrofts' head and tells him to relax, that he's being
        a "big baby. " The officers can be seen moving Mr. Wheatcroft over to a police cruiser and Mr.
        Wheatcroft screams out that his wrist is in pain. He is shoved and locked into the backseat of a
        police cruiser by the 7:30 mark.

After approximately one minute of debriefing with other scene officers, Officer Schneider is alerted to the fact
that his microphone is still on and he tums it off. Prior to turning his microphone off, the officers mostly talk
about Ms. Chapman hitting one of the officers with a heavy bag. Officer Schneider is asked if Mr. Wheatcroft
had dope on him, and Officer Schneider responds that he "doesn't know what lte was stffing. " This comment
was reference to Officer Schneider seeing Mr. Wheatcroft reaching between the passenger and driver's seat,
when he was asking for identification. No illegal contraband was found between the passenger and driver's
seat.

                                                                            DR. JEFFEORY 6. HYNEs. ED.D.            )




                                           WHEATCROFTOOO2S6
        Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 32 of 113




Concerning the original stated reason for the contact with the involved vehicle, Ms. Broaddus exarnined this
point during her questioning of the Glendale Police Depaftment's Use of Force designated expefi, Sergeant
McDaniel during his deposition, as they watched the surveillance video from the Motel 6 camera. Officer
Schneider claimed that they had witnessed the vehicle driven by Mr, Blackburn fail to engage his turn signal
when turning in the Motel 6 parking lot. There were 32-seconds from when the car parked to the contact
by Officer Schneider and Lindsey. Below are a series of questions and answer regarding that
examination: Id. I6e; at p. 137 of 206.

       Question: "Are you qware that the alleged violation that they were approaching the vehicle was.for a
       hu"n signal coming off of Glenn Drive into that parking lot? "


       Answer: "I htow that it was for a turn signal, ma'am. I don't lorcw where the h.u"n signal allegedly
       occtu"red or did not occtu"."

       Question: "Would it concern you if the allegation was that tltey did not use their tw'n sigtal turuing
       into the parking lot.from Glenn? "

       Answer: "l4tould it concern me? "

       Question: "Yes, if you saw where the police vehicle was when the car was coming through the archway,
       andyou'refamiliar with that area, and you testified if you were on the back side of the building yort
       wouldn't be able to see the entrance."

       Answer: "Correct. But I don't lorcw where those fficers were wlten that vehicle was on Glenn."

       Question: "And you wouldn't be able to see all the   trffic   that would be on Glenn from the back side    of
       the building either, true? "

       Answer: "Dependingonwhereyouwereat, Iimagine..."Id. l6e; atpp. 138-I39of 206.

I reviewed Sergeant Flosman's supplemental reporl and focused upon the narrative of how the contact between
Mr. Blackburn noted Taurus vehicle occuned, looking for confirmation of what Officer Schneider presented
for their reason for the initial traffic stop contact.

From his review of the Motel 6 parking lot camera footage he made the following narrative:

        'The only camerafootage thqt was in evidence.com was.from camera#6. The date and time stamp on
       the lower left portion of the screen was dated 2017/07/26 with a time of l9;38:27 hours. At apfrox.
        19:29:29 hours, the gray in color Ford Taunts comes into camera viewfrom the south entrance of the
       Motel 6 off of Glenn Drive. At the sarue time, in the upper right portion of the screen, you catx see the
      fr"ont quarter panel of the marlced Glendale Olice Tahoe come into view, just past the conter of the Eats
       (East) of the Motel 6. The Glendale Tahoe was driving west bound in the alley just north of the Motel 6
       and south of the Glendale Star Newspaper building.

      The Ford Taunts drives norlh into the parking lot and then backs into the.first parking spot along the
      east portion of the parlcing lot, jttst north of Glenn Drive, besides the concrete arch over the entrance
      As the Taurus baclced in, tlte Glendale marked Tahoe with the number 3I on the roof pulled into the
      same parking lotfrom the north and pulled infacing perpendicular to the Tam'us. In tlte video, it
      appears that no emergency lights were activated on the Patrol Tahoe just the driver's alley light was


                                                                             DR. JEFFEORY G. HYNES, ED.D.



                                           WHEATCROFTOOO2ST
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 33 of 113


                                                                                                    .:   .   i, . ,' '




        htrned on and poitxted at the driver of tlte Tar.rus. The driver's side.front qnd reqr door on the TaLtrus
        open... "

Sergeant Flosman's observations continue and I found no contradictions to the BWC and surueillance video.
Sergeant Flosman does note that he released the Wheatcroft minors to their grandmother Ms. Robin Nash at
1000 hours and she came and picked them up.

Observation:

Still examining the reason for the initial stop, I found within Officer Pittman's supplemental repofi that he
interviewed Officer Lindsey, who had been taken to the hospital, from being stuck in the head at the scene
allegedly by Ms. Chapman. I also noted this observation above, but now would like to examine the concepts
of' reasonable suspicion " or if there was any "probable cause" established for this stop and brutal anest of
Mr. Wheatcroft.

During his interview, Officer Lindsey reporled the following from that interview

        "Wile at the hospital I asked Officer Lindsey what happened and he stated tlmt O.fficer Schneider and
       he entered tlte Motel 6 parking lot from the north side and observed the vehicle pull in the center
       parking lot.fr"ont the south and Officer Lindsey believes that when the ocutpants saw tltem comingfrom
       the north side they stopped and backed into a parking spot. Based off their activities Officer Schneider
       and Officer Lindsey pulled up to them and they contacted them... Id. l3a; at pp. 72-73 of 408.

Observation: This initial story given on the night of this incident, July 26,2017 , directly contradicts Officer
Schneider's claims that they approached the Taurus because of a tum signal violation and is also contradicted
by BWC footage that shows the Taurus already parked when the officers pulled up. This observation greatly
concems me regarding Officer Schneider's version of what occurred during this incident.

Transitioning to Officer Tolbert's' supplemental report, he notes that he interviewed Officer Fernandez, Mr
Wheatcroft and Officer Schneider.

From Officer Tolbefi's interview with Mr. Wheatcroft the following was related, while they were still at the
Motel 6 on July 26th. Offrcer Tolbert read Mr. Wheatcroft his Miranda Rights and Mr. Wheatcroft responded
"yes" to understanding. Mr. Wheatcroft's version of why they were contacted matches closely to Officer
Lindsey's reason for the contact on the incident evening but was in absolute contradiction to Officer
Schneider's recall oftheir reason for initiating the contact. Id. l3a; at pp. 62-63 of408.

       "Johnny said that he arrived at the Motel 6 with his.friend, wife, and two sons. His.fr"iend, Shawn had
       given them a ridei. Johnny said he and his.family were going to rent q room. "

       "Johnny said his.fr"iend backed into a parking spot and was "spotlighted" by a police fficer. Johnny
      said he saw the same police car in the otlter parking lot of tlte Motel 6 just moments before (East
      parking lot). Johnny said those fficer "started shit with other people. "

      "Johnny said Of/icer Sclmeider immediately contacted him on the passenger side of the Taurus.
      Of/icer Schneider asked Johnny,for his idetfiffication. Joltnny said that he told Of/icer Schneider he did
      not have to give him anything since he was jttst a passenger in the vehicle. Johnny felt Officer
      Schneider had singled him out and lrud gone straight to talk to him instead of the actual driver o.f tlrc
      car (Shawn). Johnny said he knew his rights and did not tldnk a pqssenger of a vehicle was reEdred to


                                                                            DR. JEFFEORY   6. HYNEs, ED.D.


                                           WHEATCROFTOOO2SS
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 34 of 113




        give the information Officer Schneider was aslcingfor. Johnny said, "I know I look like a sarmbag, but
        I'm not."

         "Johnny said when he saw Of/icer Schneider's police vehicle it was headed north in the east parking
        lot towards the alleyway on the Northside of the Motel. Johnny said the police cat" was driving away
       from other people... "

       Johrury said the police car hqd heqded west in the north alleyway. I told Johnny I was told the vehicle
       he was traveling in was observed by fficers to not use its blinker turning into the parking lot."

       Johnrry said that was impossible. Johnny said there wqs no way the fficers could have seen if tlte
       Tettrus used its blinker or not based on where the police car was in relation to the Taunrs. " Id. I3a; qt
       pp.62-63 of40B.

Observation: The rest of the interview was consistent with my watching of the BWC's and the Motei               6
surveillance video with one exception which is as follows;

        "Johnny became vety upset and appeared to get teary-eyed wlten he recalled being Tased in his genital
       area. Johnny sqid he was Tased in both his testicles, buttocks and "taint" area (his perineum, the area
       between his testicles and antts). Johnny said this was very painful, and he.felt the Taser was lrcld in
       those areas.for a long time. Johnny admitted he had tried to hit the Taser awayfrom this qrea with his
       hand because it was so painful. Johnny said he lmows the police were not allowed to Tase people in
       those areas." Id. 13a; at p. 65 of40B.

From Officer Tolbert's interview with Officer Schneider the following was related, while they were still at the
Motel 6 on July 26th.

        "Officer Schneider believed Johnny wqs trying to.fight witlt Of/icers and was    not   jr.tst ttying to get
       away."

        'Of/icer Schneider said even after Johnny was in handcu/.fs he was still trying to kick at Of.ficers." Id.
        13a; at pp. 58-59 of408.

Observation: Officer Schneider's comments were not consistent with my viewing on the BWC's and the
Motel 6 Surveillance video. Mr. Wheatcroft's actions were "passive resistance" with no aggressive actions
witnessed against or towards the officers.

From Officer Tolbert's interview with Officer Fernandez the following was related, while they were still at the
Motel 6 on July 26th.

        "Officer Fernandez said Johnny would fight, kick, and thrash around, but then stop when the Taser was
       used. This behavior was repeated. I qsked Officer Fernandez if he believed Johnny's actions were
       being done to ./ight with Officers or if they were being done to escape .from Officers. Officer Fernandez
       said that he wqs rmsure". Id. I3a; at p. 62 of 408.

Mr. Wheatcroft and Ms. Chapman were taken to the Glendale Cify Jail and their children were moved to the
Motel 6 lobby. A police repofi states that the children weren't interviewed because the incident "appeared to
be traumatic for them. " However, BWC footage suggests that the children were asked some questions.




                                                                             DR. JEFFEORY      6. HYNEs, ED.D


                                             WHEATCROFTOOO2S9
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 35 of 113




From my review of Glendale Police Department Sergeant Jerry McDaniel's deposition taken on December 11,
2019,I made the following observations below. I was also present during liis deposition, which was held at
the Attorneys For Freedom Law Finn and the interview was being conducted by Ms. Broaddus, Attorney for
the Plaintiffs.

Sergeant McDaniel had been with the Glendale Police Department since 1998 and described his career with
the following assi gnments   :



Patrol Officer to Field Training Officer to SEU Detective, to Patrol Sergeant to Professional Standards Unit
Sergeant to FTO Coordinator Sergeant to Patrol Training Sergeant to Range Master Proficiency Training
Sergeant to SWAT Team Leaders and currently serves as a SWAT Team Leader and Patrol Sergeant. Id. 16e,
atpp.10-11 of206.

In2017 he was a SWAT Sergeant, Range Master and was the Proficiency Training Sergeant and conducted the
depaftmental review of the BWC taken during the incident with Mr. Wheatcroft. As the Range Master,
Sergeant McDaniel oversaw the all training for Forearms, Defensive Tactics,'Taser, Physical Fitness and all
proficiency training. Id. I6e; at p. 12 of206.

Sergeant McDaniel explained that in 2017 that their Taser training was utilized from outlines developed from
the BWC AXON Company. The following direct questions were asked by Ms. Broaddus in connection to the
Taser training conducted.Id. 16e; at pp. l7-19 of 206.

                  Question: "So with the training that yott mentioned, AXON and their lesson plan, was that
                  more geared on how to acfiially use the Taser versus when to use it? "

                  Answer: "Absofutely, yes, ma'am" Id. 16e; at p. I7 of 206.

                  Question: "And then you'd use your other sources such qs Glendale's policies for the basis qs
                  to when it would be appropriate to use the Tqser?

                  Answer: "The AXON does not provide policy to law enforcement. AXON provides a guide of
                  how the Taser-how to instruct the use of the Taser. Basically how to pull the trigger. They
                  don't decide when a Taser should be used. That's policy that's directed through the chain of
                  command."

                  Question: "I've taken a number of depositions in this case, and your natne lrus popped up a
                  couple times, and they've identified you as tlte expert on dffirent types of response to
                  resistqnce. Were you aware of that?   "

                  Answer: "I don't considernryself an expert, Ma'am." Id. I6e; atp. l8 of 206.

                  Question: "Do you know why they would refer to you as an expertZ Answer: "I believe the
                  word-used and thrown about too easily, jr.tst like the word "hero " Ma'am. " Id, l6e; at pp
                  1B-19 of206.

                  Question: "Somds like there's an issue on response or resistance. You might be the go-to-guy
                  in tlte department tlwt they would go to, since you're responsible for training. Would you
                  agree witlt lhqt? "
                                                                                                             i

                                                                            DR. JEFFEORY   6. HYNES, ED.D.   i   r'l


                                           WHEATCROFTOOO29O
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 36 of 113




                   Auswer: "Yes Ma'am." Id. 16e;        at   pp. 1B-19 of 206.

 Sergeant McDaniel related that he has never qualified as an expert in any court and that he has been
 interviewed in depositions that have not gone to a trial setting, while representing the Glendale Police
 Department. Id. 16e; at pp. 20-22 of 206.

 In addition, regarding his status   as a recognized experl Ms. Broaddus asked the     following series of questions

          Question: "Have you ever been qualified as a sttbject as a subject matter expert by AZPOST?"

          Answer: "No, ma'am." Id. I6e;      et   p. 25 of 206.

 Concerning his specialty or area of expertise, Sergeant McDaniel's related that he has assisted with only
 firearms type classes when associated with AZPOST classes, which he has helped with. Id. I6e; at pp. 25-27
 of 206.

 When Sergeant McDaniel was asked about the Glendale Police Department's Use of Force and Response to
 Resistance policy, in comparison to other agencies in the Phoenix Metro area,he agreed that their polices are
consistent as to the appropriate standard of care utilized by officers elsewhere. He also agreed that their
policies were consistent for what a "reasonable fficei'should or should not be doing in relation to Use of
Force / Response to Resistance policies, Id. 16e; at pp. 25-27 of206.

During his deposition, Sergeant McDaniel explained his deparlmental review in201'1, of the Wheatcroft
incident was per a request from the Professional Standards Unit. He related that he reviewed Officer
Schneider's' and Lindsey's' BWC's and the Motel 6 Surveillance video for his offered memorandum, which
was passed up his chain of command to Assistant Chief Chris Briggs for review. Id. I6e; at p. 28 of 206.

Sergeant McDaniel related that he was only to examine Officer Schneider's use of force utilized in this
incident and not examine the reason for the stop or anything else related to this incident. Sergeant McDaniel
shared that the reason for this stop had no basis on the Use of Force in this incident. Then he clarified and
admitted that "fficer's presence" was the lowest level of force that an officer would utilize. Sergeant
McDaniel was asked about the purpose of his review, and the following question was asked and answered: 1d.
I6e; at pp. 43-45 of206.

Question: "With regard to yor.u'review of the matter involving O.fficer Schneider, what was the purpo,se of your
review? What was yottr understanding of why yott were reviewing that?

Answer: "They-my understending is that the Chief wanted me to look at theforce used by Officer Schneider
in reference this incident, whether it was witltin policy or out of policy. Assistant Chief Briggs . . " Id. I 6e ; at
                                                                                                       .


p.45 of206.

Sergeant McDaniel reviewed the three mentioned videos and it took him a day or two to review and write his
memorandum. He received no input during his review period. When asked again about if he did any analysis
on the basis of the arest, he again said that he hadn't. He also focused on the functionality of the Taser and
the technique of utilizing the drive stun technique for possible future trainingis." Id. I6e; at pp. 46-50 of 206.




                                                                                 DR. JEFFEORY   6. HYNEs, ED.D


                                             WHEATCROFTOOO2gl
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 37 of 113




 When questioned about the Glendale Police Department Use of Force policy Ms. Broaddus asked a series of
 questions with regard to the "Response to Resistance" in relation to the amount of force utilized within this
 incident.

         Question: "Under subsection E it talks about passive resistance cases when - and it says that cunnot
         be used unless there's a reasonable and necessary-I'm         sorty- "the use is reasonable and necessary
         under the circttmstances." And it also says, "a lesser means of control orforce has not been
         attempted-or has been attempts and failed. " "Do you see that? "

         Answer: "Yes, ma'am."

         Question: "So what   is   yotu'interpretation of thut? "

         Answer: "In passive resistance     cases   you have to try sometldng prior to using the Taser"

         Question: "Under subsection F it says--and this is -we're still talking about Taser use that should not
         be deployed under any circumstances. And subsection F says, "To threaten or attempt to gain
         information.from a suspect. " Do yott see that? "

         Answer: "Yes, ma'am."

         Question: "So would you qgree that it would be wtreasonable.for an        fficer   to use a Taser or threaten
         to use q Taser to try to get information.fi"om a suspect? "

         Answer: "Yes, ma'am."

         Question: "That would inchde using a Taser to try and get someone to give maybe identification when
         that don't need to? "

         Answer: "Yes, ma'qm."

         Question: "And subsection G talks about generally that you're not allowed-or an          fficer   is not
        allowed to use a Taser against a restrained subject-somebody who could be handcuffed-unless
        there are certain cirutmstances where physical resistance still is needed to oyercome the additional
        resistance. Would you agree with thqt? "

        Answer: "The way it's written? "

        Question: "Subsection 8 on this page-we're still talking about prohibited uses of a Taser-and it
        says, 'No fficer shall playfully, maliciously, recklessly or intentionally mixtse the Taser in display      of
        power or against an individual as a punitive meqsure. " "Do you see that? "

        Answer: "Yes, ma'am." Id. 16e; at pp. BI-84 of 206

Observation: Sergeant McDaniel has been contacted by investigators from the Federal Bureau of
Investigations (FBI), the Aizona Attorney General Officer and the Arizona Peace Officer Standards and
Training Board have regarding his review and opinion of this incident. Their investigative results are still
pending and were not noted as of the writing of my report . Id. I6e; at pp. 92-96 of 206.


                                                                               DR. JEFFEORY    6. HYNEs, ED.D,


                                              WHEATCROFTOOO292
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 38 of 113




And as fuither clarification I offer an examination of their policy (Glendale Police Department General Order,
23.000 (Id. 9 at p.l or 37) Use of Force and "Responses to Resistance" utilized by Officer Schneider and the
other officers present against Mr. Wheatcroft. According to the Glendale Police Department's Use of Force
policy: "Under no circumsta.nces will the.force/cotfirol used be greater than necessary to achieve lawful
objectives... Id. 9 at p.l.

From the Glendale Police Department General Order, 23.000 (Id. 9 at p.1):

     "4. Response to Resistance: It is the philosophy of the Glendale Police Department to use only the amount
    of force or control reasonably necessaty to conduct lawful public safety qctivities and the mission of the
    department. Tlte method of force/control used is predicated on the circwnstances of the contact and the
    amomil of resistance presented by tlte suspect. Employees will only use the antount of force/control
    reasonably necessary to overcome this resistance, protect property, and ssve lives. (Jnder no
    cirutmstances will tlte force/control used be greater than necessary to achieve lawfitl obiectives " .. . Id. 9
    at p.l of 37.


Observation: Officer Schneider and the assisting officers far exceeded this policy based on the "Pqssive
resistqnce" and non-complaint verbal responses being dernonstrated Mr. Wheatcroft.

    From, the subsection, Use of Physical Control/Force and Less Lethal Weapons: (1.2.2)

    "It is the philosophy of tlte department touse only the qnxount of control/force necessctly to conduct lawful
   public safety activities and missions of the department. The type and method of control/force will be only
   that whiclt is reasonable and necessary based upon the circumstances. " Id. 9 at p.1 .

As a point of reference and from the Glendale Police Department's definition section of General Order, Use of
Force, 23.000 are definitions utilized concerning Use of Force responses to possible resistance offered against
someone being arrested: Id. I0 at p.2 of 2L

       E. Empty Hand Control: A method of control employed by officers without the aid of equipment or
       weapons. There are two subcategories called "soft empty hand techniques" and "hard empty hand
       techniques ".

       F. Hard Empty Hand Techniques: The subcategory inthe "empty hand control" that includes kicks,
       punches, or other striking techniques such as a brachial stun, or other strikes to key motor points that
       have a moderate chance of injury.

       G. Soft Ernpty Hand Techniques: The subcategory ili'rhe "empQ hand control" that includes escort
       control holds, touch pressure points, and take down techniques that have a minimal chance of injury

       J. Less Lethal: The application of force andlor tactics, that when properly applied are not likely to
       result in death or serious injury. Approved less lethal weapons include: (a number of listed items)
       including the Taser...

       K. Officer Presence: The method of control/force which includes the mere presence of an officer in
       uniform andlor identified by abadge, police identification, police vehicle, or other form of police
       identification such as a raid jacket.




                                                                            DR. JEFFEORY 6. HYNEs, ED.D,


                                          WHEATCROFTOOO293
             Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 39 of 113




           M. Preclusion: Elimination of all lesser means of control/force. The lesser means of control/force
           have been tried and they have not been effective, or the type of resistance is great than the method   of
           control/force. Id. I0 at pp. 2-3 of 21.

 From the noted Use of Force policies frorn within General Order 23.008, (Dated 2000) listed are the noted
 Types of Resistance and Methods of Control with my obseryation being noted (Id. 9 at p. I6 of 2l):

  Types of Resistance                  Methods of Control                              Dr. Hynes
                                                                                      Observations


 Passive: (suspect fails    Verbal commands                             Mr. Wheatcroft was only
to obey any command         Soft empty hands                            demonstrating passive non-
or direction of the                                                     complaint behavior from the
officer, displays no        Threaten OC spray                           passenger seat of Mr. Shawn W
acts of assault, threat,    Threaten Stun Device/Taser                  Blackburn's vehicle.
verbal non-compliance
and never resists                                                       The use of the Taser was not
control attempt of the                                                  justified based upbn Mr.
officer)                                                                Wheatcroft's BWC captured
                                                                        conduct and this noted level    of
                                                                        resistance.
Verbal Non-                 Verbal Commands                             Mr. Wheatcroft was only
Compliance: (Acts           Soft Empty Hand                             demonstrating passive non-
where suspect voices        Taser                                       complaint behavior.
their unwillingness to      OC Spray
obey officer's                                                           The use of the Taser was not
commands or the             Threaten OC Spray                           justified based upon Mr.
conveying ofverbal          Threaten Impact Weapon                      Wheatcroft' s BWC captured
threats)                    Threaten Stun Device/Taser                  conduct and this noted level   of
                            Threaten use of K-9                         resistance.
Psychological               Verbal Commands                             Not exhibited by Mr. Wheatcroft
Intimidation:               Soft Empty Hand                             therefore the use of the Taser was
(Physical acts or non-      Stun Device/Taser                           excessive force being utilized.
verbal cues indicating      OC Spray
the suspect's attitude                                                  There was no Psychological
or readiness to resist.     Threaten OC Spray                           Intimidation exhibited by Mr
Officer may perceive        Threaten Impact Weapon                      Wheatcroft,
actions as threatening      Threaten Taser
in nature)                  Threaten use of K-9                        The use of the Taser because Mr.
                                                                       Wheatcroft was questioning Officer
                                                                       Schneider's threatened arrest and
                                                                       Tasing was because Mr. Wheatcroft
                                                                       wasn't producing any identification.
Physical (Defensive         Verbal                                     Not exhibited by Mr. Wheatcroft
resistance): (Physical      Commands                                   therefore the use of the Taser was
acts of fleeing or          Soft Empty Hand                            excessive force being utilized.
escaping suspect            OC Spray
attempts to resist arrest   Taser                                      There was no physical Defensive
without assaulting          Hard Empty Hands                           resistance exhibited by Mr.

                                                                             DR. JEFFEORY    6. HYNEs, ED.D.


                                            WHEATCROFTOOO294
            Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 40 of 113




 officer)                   (Avoid                                      Wheatcroft.
                           head/neck)
                           Use of K-9(felony)                          The use of the Taser because Mr.
                                                                       Wheatcroft was questioning Officer
                           Threaten   OC Spray                         Schneider's threatened anest, and
                           Threaten   Impact Weapon                    Tasing was because Mr. Wheatcroft
                           Threaten   Taser                            wasn't producing any identification.
                           Threaten   use of K-9
 Active Aggression:        Verbal                                      Not exhibited by Mr. Wheatcroft
 (Physical acts of         Commands                                    therefore the use of the Taser was
 assault on an officer)    Soft Empty Hand                             excessive force being utilized.
                           OC Spray
                           Hard Empty Hands                            There was no active aggression
                           Impact Weapons                              exhibited by Mr. Wheatcroft.
                           Taser
                           Use of K-9                                  The use of the Taser because Mr.
                           Extended Range Impact                       Wheatcroft was questioning Officer
                                                                       Schneider's threatened arest and
                           Threaten OC Spray                           Tasing was because Mr. Wheatcroft
                          Threaten Impact Weapon                       wasn't producing any identification.
                          Threaten Taser
                          Threaten use of K-9
                          Threaten Deadly Force
Aggravated Active         Verbal Commands                              Not exhibited by Mr. Wheatcroft
Aggression: (Attempts     Soft Empty Hand                              therefore the use of the Taser was
to severely injure or     OC Spray                                     excessive force being utilized.
kill officer)             Hard Empty Hands
                          Impact Weapons
                          Taser
                          Use of K-9
                          Extended Range Impact
                          Scorpion
                          Deadly Force

                          Threaten    OC Spray
                          Threaten    Impact Weapon
                          Threaten   Taser
                          Threaten   use of K-9
                          Threaten           Force



Utilizing phraseology from the coufi case Graham v. Connor (1989, No. 87-6571), an incident should be
judged from the perspective of the officer involved. However, as from the decision, "the questiott is whether
 the fficers' actions are 'objectively reasonable' inlight of the facts and circumstances confronting them."
Officers are licensed to use force "only when no reasonably effective qlternative appeqrs to exisf'and with
this incident there were numerous other de-escalation options available to them. Officer Schneider clearly
violated his agency's Use of Force policy as I have illustrated.

This court case opinion limits the level of force to the amount a"reasonably prudent fficer" would use in a
similar case. Because the court conveyed that this test of reasonableness "is not capable of precise definition

                                                                            DR. JEFFEORY   6. HYNES, ED,D


                                           WHEATCROFTOOO295
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 41 of 113




 or mechanical applicatiol't," many depaftments have moved away from policies that create a "continuum" of
 force options to be applied in a mechanical way, with increasingly severe types of force matched with
 increasing levels of resistance by a subject. The Glendale Police Department's Use of Force policy is
 reflective of these guidelines, although in my opinion, that policy was not followed by the officers involved in
 this case, and specifically Officers Schneider, Lindsey and Femandez.

 Specifically, the G'aham court stated: determining whether the force used to affect a particular outcome is: '
     ... 'Reasonable' under the Fourth Amendment requires a careful balancing of the nature and quality of
    the intrusion on the individual's Fourth Amendment interests against the counteryailing governmental
    interests at stake .... Because the test of reasonableness under the Fourth Amendment is not capable of
   precise definitioru or ntechanical application,,.. its proper application requires careful attention to the
   .facts and circumstances of each particular case, inclttding the severity of the crime at isstte,
     whether the suspect poses an immediate threat to the safety of the fficers or others, and whether he is
     actively resisting arrest or altempting to evade qrrest by flight.... The 'reasonableness' of a partiatlar
     use offorce must be judged from the perspective of a reasonable fficer on the scene, rather than with the
     20/20 vision of hindsight.... The calculus of reasonableness must embody allowancefor thefact that police
     fficers are often.forced to make split-second judgments-in circumstances that are tense, uncertain, and
     rapidly evolving-about the amount offorce thqt is necessary in a particular sihtation.

Observation: Even though the Glendale Police Department policy 23.000 embraces the concepts from
Graham v. Connor, these officers did not perfotm at the "reasonably prudent fficer" standard. These
officers were overly quick to act and utilize severe physical force against Mr. Wheatcroft. Officer Schneider
forcibility removed Mr. Wheatcroft from the passenger side of his noted friends' vehicle with extreme
physicality; they overreacted to the "Passive Resistance" and non-complainant actions of Mr. Wheatcroft not
providing identifi cation.

As he was answering Officer Schneider's demanding questions, Officer Schneider decided quickly to take Mr
Wheatcroft into custody for failing to produce identification, as a passenger within a vehicle. As Officer
Schneider was attempting to pull Mr. Wheatcroft out of the front passenger seat. Mr. Wheatcroft was
restrained by his seat belt. He was taken into custody aggressively as explained above, and he was Tased I 1
times, while not demonstrating any behavior that would justiff such an excessive force application. I have
demonstrated by the above illustrated Glendale Police Department policy chart, regarding the response
options, to a detained/arrested person's resistance, that Officer Schneider and his assisting officer's behavior
were tremendously excessive. In addition, I would argrc thaL these officers exhibited criminal behavior by
such a Tasing and physical abuse of a seat belted and restrained Mr. Wheatcroft.

Conclusion:

Based upon my 32-year law enforcement career, my education, and academic background I have found that
specifically Officer Schneider, along with Officers Lindsey, Fernandez and the other officers present at this
abusive detention and arrest of Mr. Wheatcroft were egregious, excessive and their actions were not based on
the Use of Force and Types of Resistance Policy, within the Glendale Police Department General Orders
23.000 and it's subsections.

Seeing Mr. Wheatcroft being pulled violently from the passenger seat and Tased repeatedly for not producing
identification, while still physically restrained by his entangled seatbelt, and in front of his family, clearly
shows the excessive Use of Force used against him. Being Tased 1l-times and the disgrace of being openly
Tased in the genital area, as his shorts were pulled down during this invalid arest was professionally
unsettling. The screaming and hysterical crying of Mr. Wheatcroft's children, wife and friend who wihressed

                                                                            DR. JEFFEORY   6. HYNEs, ED.D.


                                           WHEATCROFTOO()296
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 42 of 113




 this abusive police action could be emotionally impacting for years to come for Mr. Wheatcroft and his family
 that watched this abuse.

 As mentioned above and from the Glendale Police Department's "Philosophy" sectionof the General Order,
 Response to Resistanc e, 23.002

      "It is the philosoplry of the department to use only the amount o.f control/force necessaty to conduct tawful
     public safety activities and missions of the department. The type and method of control/force will be only
     that which is reasonable and necessary based upon the circumstances. " Id. 9 at p. I of 37.

 Officer Schneider and the other officers on-scene who were assisting in the arrest of Mr. Wheatcroft totally
 missed the mark of living up to their agencies stated Use of Force "Philosophy" in relation to their actions
 during this incident.

Mr. Wheatcroft was asking very reasonable questions of Officer Schneider, such as: "14/hy are you asking for
ID? " Officer Schneider telling Mr. Wheatcroft that, if you're a passenger in the vehicle, you have to give ID'
is not legally correct, as well as Officer Schneider saying: "I can take you down to the station andfingerprint
yott. " The requirement of producing identification from a passenger within a vehicle for such a minor traffic
violation was overly punitive and was also not a reason for a legal arrest. I illustrated a number of court cases
above to address the illegality of Officer Schneider's actions for arresting and utilizing such a degree of
excessive force against Mr. Wheatcroft. Mr. Wheatcroft didn't and wouldn't produce any identification and
was demonstrating only passive non-compliant behavior as he was being aggressively arrested and abused
physically.

Officer Schneider's belief that he could demand identification from a passenger within a vehicle and because
ofnon-compliance from that subject, then detain, arrest and transport that subject to a police facility to
determine identity was legally incorrect. The basis for his then brutal and disfurbing arrest of Mr. Wheatcroft
in front of his screaming family was not supported by his agencies Use of Force policy. I have shown above
how Officer Schneider and the other on scene officers conduct was in direct contradiction to the Glendale
Police Department's Use of Force and Response to Resistance policy.

Ms. Chapman, who after being arrested and charged with aggravated assault on a police officer, spent months
in jail after the incident because she and Mr. Wheatcroft couldn't afford bail. Ms. Chapman agreed to plead
guilty to a lesser charge in order to get home to her children, her attorneys have related in public comments.

My strongest argument however that is the stated reasonable suspicion justification for the initial traffic stop
contact was not valid. I challenge Officer Schneider's instantaneous reason for initiating the stop and trying to
validate his arest of Mr. Wheatcroft.

Officer Schneider and Lindsey can be seen on the Motel 6 surveillance video, making contact after the vehicle
was already stopped and backed into its parking spot. The reason given by Officer Schneider is in direct
conflict with the versions provided by his partner Officer Lindsey and Mr, Wheatcroft on the night of the
incident. They both have given similar accounts on July 26,2017, as to how the contact occurred and that the
reason of no turn signal being demonstrated was not contact reason. To illustrate my logic path for this
conclusion, I offer the following, which was also noted above:




                                                                            DR. JEFFEORY   6. HYNEs, ED.D    I
                                                                                                             I




                                          WHEATCROFTOOO29T
           Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 43 of 113




       I found within Officer Pittman's supplemental report that he interviewed Officer Lindsey, who had been
       taken to the hospital, from being stuck in the head at the scene, allegedly by Ms. Chapman. During the
       interview by Officer Pittman, on July 26,2077, Officer Lindsey reporled the following reason for their
       contact with Mr. Wheatcroft and Mr. Blackbum:

            "While at the hospital I asked Officer Lindsey what happened and he stated that Officer Schneider and
            lte entered the Motel 6 parlcing lot.fi"om the north side and obsettted the vehicle pull in the center
           parking lot.fi"om the south and O.fficer Lindsey believes thqt when the occupants sqw them coming
           fi"om tlte north side they stopped and backed into a parlcing spot. Based off their activities Of.ficer
            Schneider and Of.ficer Lindsey pulled up to them and they contacted them... " Id. I3a; at pp. 72-73 of

 Continuing my logic path challenging Officer Schneider's "reqsonable suspicion" reason for the contact with
 Mr. Wheatcroft and the Taurus driven by Mr. Blackburn I offer the following:

       From Officer Tolbert's supplement repoft noted interview with Mr. Wheatcroft on July 26,2017 , the
       following was related. Mr. Wheatcroft's version of why they were contacted matches closely to Officer
       Lindsey's reason for the contact but was in absolute contradiction to Officer Schneider's recall of their
       reason of initiating the stated traffic violation reason for the original contact. Id. I 3a; at pp. 62-63 of 40B.

               "Johnny said when he saw Officer Schneider's police vehicle it wqs headed north in the east
              parking lot towards the alleyway on the Northside of the Motel. Johnny said the police car was
              driving awayfrom other people..."

              Johnny said the police car had headed west in the north alleyway. I told Johnny I was told the
              vehicle he was traveling in was observed by fficers to not use its blinker tunting into the parlcing
              lot. "

              Jolmny said that u,as impossible. Johnny sqid there was no way the fficers could have seen if the
              Taurus used its blinker or not based on where the police car was in relation to the Taurus. " Id.
              1 3a; at pp. 62-63 of 40B.



Without "reason.able suspicion" or "probable cause" for the initial traffic stop and contact, the detention and
arrest of Mr. Wheatcroft was not valid and was not legally justified. As related above, I found that within 28-
754, subsection A, that as long as the driving movement can be done safely, there is no noted statutory
requirement to utilize a "turn signal" while making a turn from the roadway into a private property
driveway. Therefore, rny position would be that the stated justification for the initial contact and
subsequent arrest of Mr. Wheatcroft was invalid and illegal.

The excessive Use of Force behavior in my opinion is a serious Glendale Police Department policy violation,
and Mr. Wheatcroft was falsely arrested and physically was a victim of extreme excessive Use of Force, an
unlawful stop and an unlawful arrest being utilized against him.

The charges against Wheatcroft were dismissed by the Maricopa County Attorney's Office after the
prosecutors from that office reviewed the body camera (BWC) and surveillance footage. In addition, Sergeant
McDaniel, who completed the Glendale Police Department Use of Force review, has been contacted by
investigators from the Federal Bureau of Investigations (FBI), the ArizonaAttomey General Officer and the
 Arrzona Peace Officer Standards and Training Board regarding his review and opinion of this incident. Their
investigative results are still pending and were not noted as of the writing of my report. Id. 16e; at pp. 92-96 of
206.

                                                                                 DR. JEFFEORY    6. HYNEs, ED.D,


                                              WHEATCROFTOOO29S
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 44 of 113




 I await their investigative review also and believe as I do, that Officer Schneider's and the other noted officers
 within these incident actions were inexcusable, unwarranted, and excessive and involve criminal and civil
 rights violations against Mr. Wheatcroft and his family.

 The final result from the Professional Standards investigation against Officer Schneider was issued within a
 "Notice to Suspend without Pay for Thirty (j0) Working Hours " findings memorandum, dated 0912612018.
The memorandum noted that Officer Schneider's actions were "sustained" against him, for the incident's
unlawful traffic stop, unlawful arrest and excessive force used against a handcuffed subject, being Mr.
Wheatcroft. Noted within the findings memorandum:

         "Based upon the suspect's lack of resistance at the time of your use offorce, review of the video-
        recordings, and subject matter expert review of all of the circumstances, the amount of force yott ttsed
        against the suspect was unreasonable and uwxecessaty. Therefore, the allegations against you are
        sustained." Id. 1sdd. at pp. I-4.

I reserve the right to alert andlor amend my opinion should addition evidence and information becomes
available from pending dispositions and additional information discovered.

This report is respectfully submitted.

 ()"                    c.\L-
                                €A.o.

Dr. Jeffeory G. Hynes, Ed.D

NOTE TO READERS: It is imperative to note that all opinions found in this report are based upon my
interpretation of documents and infotmation presented for my review. This report is based upon my lar,y
enforcement training and experience in evaluating police officer conduct, police policies, practices and
training. Statements in this report are only my personal opinion and should not be interpreted as offering any
type of legal opinion. I reserve the right to correct errors, misinterpretations, andlor modify or change my
opinions at any time.




                                                                            DR. JEFFEORY   6. HYNEs, ED.D


                                          WHEATCROFTOOO299
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 45 of 113




Dr. Jeffeory G. Hynes expert witness rate sheet:

        This fee schedule applies to the two elements of case consultation: expert witness case preparation and
        testimony/deposition/s. Fees quoted below apply nationwide. Exceptions to fees may be made for
        cases   involving special circumstances.

                                           EXPERT WITNESS OPINION

       Fee (national): Two Hundred and Fifty dollars ($250.00) per hour, charged in 1/4 hour increments.
       Fees are applicable to research, preparation, and production ofopinion.

       Expenses: Mileage at standard IRS rate per mile if applicable, actualhotel and meals if applicable. In
       addition, reimbursement for all other case related expenses such as mailings, etc.

       Retainer: A minirnum retainer of 10 hours ($2500.00) to Hynes consulting

                                COURTROOM TESTIMONY & DEPOSITIONS

       Deposition and Court Testimony - $1500 for up to the first 4 hours & $250 per hour after 4 hours and
       $50 per hour for waiting periods at court hearing.

       Respectfu   lly submitted:

()"                   c.\l-
                               Ea'ff   ,




                                                                        DR. JEFFEORY   6. HYNES, ED.D
                                                                                                        tr
                                           WHEATCROFTOOO3OO
            Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 46 of 113




Case Involvement for the last 5 vears; Federal Expert Witness Qualification in Use of Force Related Policy
& Procedure al Issues

       a    September 2019, Expert Use of Force Police Procedures, Arrest and Use of Force situation, U.S. v
            William Ernest Ottway Williams, Attomey David Lish, Mayes/Telles Law Firm, Opinion Pending

      a     September 2019, Expert Use of Force Police Procedures, Shooting and Use of Force situation, Acosta
            v Al-Muwali et a1., Attorney Andy Rojas, Law Office of Robert Andy Rojas, Opinion Pending

      a     August 2079,Expert Use of Force Police Procedures, Arest and Use of Force situation, Gregory
            Mack / Mohave County, Attorney Kathleen E. Brody, Mitchell/Stein/Carcy / Chapman Law Firm,
            Superior Court Case # CR-2018-01945, Opinion Submitted.

      a     June 2019 Expert Use of Force Police Procedures, Disorderly Conduct Arrest situation & Excessive
            Force, Brandon Phillips v. Lake Havasu Police Department, Superior Court Case (M-0S44-
            CR0201900489), Attorneys, Andrew Marcantel, Howard Dworman, Jody Broaddus Esq.'s. Mark
           Victor Law Firm, Opinion pending.

      a    June 2019 Expert Use of Force Police Procedures, Police Custody Death, Ortega v United States      of
           America Burch & Cracchiolo Law Firm, Case 3:18-CV-08251-GMS, Pending opinion

   a       May 2019, Wise v. United States of Ameica lNavajo Nation, Traffic Related Death from Police
           ActionCase 3:19-CV-08013-DJH, Aspey, Watkins & Diesel Law Firm, Opinion Submitted

   a       February 2019. Expert Use of Force Police Procedures, Trespassing Arrest Situation Westgate
           Entertainment District, Robert F. Greer vs. Officer Trevor Goode et al. CV - 18- 00693-PHX-DJH
           Report submitted & deposition taken for Robbins Curtin Law Office.

   a       November 2018, Expert Police Procedures, Domestic Violence response, Opinion pending discovery,
           Karen Voss et al, v. City of El Mirage et al. Sara Powell Law Office, PLLC
   a       October 2018, Expert Police Procedures, Domestic Violence and Internal Investigations, Arizona
           Peace Officer Standards & Training Board Hearing testimony provided with positive outcome, Joshua
           Adams Phoenix Police Department, #l4A-145-post. (Positive outcome)
  a        August 2018 Expert Police Procedures, Experl Use of Force/ Police Shooting Witness Opinion
           submitted, Coleman vs. City Of Tempe CV-17-02570-PHX-DLR. Jennifer L. Levine and Dave Dow,
           PLC
  a        July 2018 Expert Police Procedures, Expert Use of Force & Police Procedures Witness Opinion
           pending, Wheatcroft Glendale PD Case 17-107320 ( https://www.abc15.com/news/local-
           news/investigations/abuse-of-force-bodv-camera-video-shows-man-tased- I 1-times-bv-elendale-
           officers / https://www.abcl5.com/news/abuse-of-force ). Marc Victor Law Firm
  a        January 201 8, Expert Police Procedures, Expert Use of Force & Police Procedures Witness Opinion
           submitted, Ochoa vs Mesa & Gilbert Police Department's (Ochoa v. City of Mesa, et al)
           https:lldockets justia.comldocketlzrizonalazdcel2:2018cv0090511087916 Marc Victor Law Firm
           January 2018, Expert Police Procedures, Crimes against Children (Homicide) Expert Witness Opinion
           submitted, Avitia vs Avondale PD CV 20 16-05 1 I 80 (Positive settlement outcome)
           https://www.azcentral.cordstory/news/local/southwest-valley,&reakine/2015/08/31/police-details-
           emerge-avondale-double-murder/7 I 4608 00/ McCain & Bursh, PLC
  a        October 2017,Expert Police Procedures, Expert Use of Force Witness Opinion, Elvin Wyatt et al. v.
           City of Tucson et al. (Deposition provided). The Law Office of Ned Garn PLLC

                                                                           DR. JEFFEORY   6. HYNEs,   ED,D.



                                           WHEATCROFTOOO3Ol
        Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 47 of 113




        August 2017 , Expert Police Procedures and Use of Force Opinion, Domestic Violence Arrest Incident,
        Jennifer Ross Mesa PD Case #2:16-cv-00628-SRB (Deposition provided). Brown & Little, P.L.C.
    a   June 2017, Expert Police Procedures, April Henriefta fuvera Case v City of Patagonia, CIV 16-164-
        TUC-CKJ, (Deposition provided). Brad Thrush Group, PLLC
a       May,2017 Expert Police Procedures, Expert Use of Force Witness Opinion, Bonar, Agg. Assault,
        Flagstaff Police Department Case No. CR2O17 -00132 (Grand jury video presented). Marc Victor Law
        Firm
a       May 2017, Expert Police Procedures, Police Shooting Situation, Opinion Pending, Mark Knourek,
        Agg. Assault, Mesa Police Deparlment (Jury trial set for July, 2018). Cameron A. Morgan Esq.
a       May 2017, Expert Police Procedures, Police Shooting Situation, Opinion Pending, Krstic v. City of
        Mesa, et al. (Deposition provided, settlement with a positive outcome)
        https://www,phoenixnewtimes.com/news/mesa-settles-krstic-famil]'-2015-police-shootine-video-
         10767156. Robbins Curtin Law Office
a       December 2015,Expert Police Procedures Opinion Submission, Samuel Pazv, City of Tucson,
        Superior Court of Ari zona, Pima County, No. CZO t SZ 622 (Deposition & Trial testimony provided).
        Risner & Graham Law Office
        October 2014,Expert Police Procedures Opinion Submission, Glover v. City of San Clemente, et al.
        (settled with a positive outcome March 2015). DiMarco, Araujo, Montevideo Law Firm
a       October 2014,Expert Use of Force Witness Opinion Submission, Deadly Force Incident, Woodward
        v. City of Tucson, et al. Kinerk Schmidt & Sethi, P.L.L.C.
a       August 2014,Expefi Use of Force Witness Opinion Submission, Campbell/Wilson v. Town of
        Buckeye, et a|. (Deposition provided). Titus Brueckner & Levine P.L.L.C. Law Firm
a       August 2014,ExpertUse of Force Witness Opinion Submission, Fuciarelli v. City of Scottsdale et al.
        (Deposition & Actual Federal Courl Trial & Testimony March I April2017)
        httns://www.nacelrn      tor.com/oublicl casel 10996 12 I /Fuciarelli v dale. Citv of et al
        Thrasher, Jemsek P.L.L.C. Law Firm
a       March 2014,Expert Use of Force Witness Opinion Submission, City of Laurel, Mississippi vs
        Samuel Mayfield, Case # I 0329 (settled with a positive outcome Feb. 201 5). Colom Law Firm




                                                                       DR. JEFFEORY 6. HYNEs, ED.D.


                                        WHEATCROFTOOO3O2
                 Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 48 of 113




    Fublications & Creative Development, Last Five Year:

    a    Television Interview Channels' 12, Reporter Colleen Sikora, Police Chief Jeri Williams fired an officer,
         against the recommendations of the disciplinary review board. One expert believes that could have
         sweepmg consequences.
                                                                                                  5-e2                                    4
                   ://www.            1

          1 1 db      1   b00-   17   43 -4c89 - a303 -c26 e0b22a0              cf
    a    Radio Interview KTAR News Gaydos in the Aftemoon, October 24,2019, Phoenix Police Chief, Jeri
         Williams, has fired three Phoenix police officers, former Police Commander Jeff Hynes, joins to discuss
         her decision: https://ktar.com/cateeory/podcast player/?a:bf8B98aa-d8dc-4236-90fb-
         aafl 00 I a28 ac&sid: 1 002&n:Gaydos+In+The+Afternoon

    a    Television Interview Channels' 12, Reporter Joe Dana, October 3,2019, MCSO Practices Improving After
         Racial Profiling:https://www.12news.com/video/news/verify/verifv-are-mcso-practices-improvine-after-
         r acial-pr of/rinsl 7 5 - 627 7 87 c5 - 6 5 3 2 - 4 6 5b -B a2f -2cbb\a7 2a20 a

    a    Television Interview Channels' 12, Reporter Michael Doudna, October 6,2019, FBI: Violent Crime Down
         inPhoenix:https://www.12news.com/video/news/crime/nationwide-fbi-report-sheddine-new-lieht-on-
         arizona-violenl-crimel75-9deU4c0d-24d2-4eR-a680-a32cb9c2Bc92?jwsource:cl

    a   Television Interview Channels' 3 & 5, Az Family News, Story by Carissa Planalp, August 19,2019,
        Former Phoenix Police Commander: Phoenix PD use-of-force tracking sparks concerns about officer
        safety: https://www,azfamily.com/news/phoenix-pd-use-of-force-tracking-sparks-concems-about-
        o ffic er I article c0 a4b7 2 8 - c2f d- I I e9 -9 1 5 a- ab 5 9 8 D I 07 29 .html


a       Curriculum Development (Fall2019) for Glendale Community College, two Fire Science discipline course
        development; 3-credit college courses developed included; FSC I 13 and FSC I 17.
a       Television Interview Channel 12 News, Reporter William Potts, How good of an eyewitness are you:
        https:/ vww. l2news.com/video/news/investisations/are-you-a-good-e)'ewitness-put-l/ourself-to-the-
        te stl   75   -2f5 fa4 5 d-       cB 4 6 - 4   a27 - ac3   8   -7 20 5 eee3 c4   5   4I
        https:/lwww.facebook.coml|2newslvideoslvb.3267683407412409401172622183l?type:2&theater                                       May
        15,2079
a       Television Interview 2019 Chamel 12 News, Repofier Michael Doudna, Body Worn Cameras,

         13 I 5 5 cab-cl 63 -44b6-9 I a6-7 c9l c5 5bc4f2 (03 I 3 1 12019)
a       Television Interview 2019 Channel 12 News, Reporter Michael Doudna, Hacienda Healthcare Sexual
        Assault Investigation, https://www.l2news.com/video/news/investigations/i-team-are-there-more-victims-
        at-hacienda-healthcarelT 5-l5ff39e2-69fb-4c9f-b4lf-|43ac4932dd2 (Feb. 2019)
        Television Interview 2018 Channel 10 News, Reporter Ty Brennan, "Retired Phoenix Police commander
        comments on Las Vegas police shooting bodycam footage,"
        http //www.fox 1 0phoenix.com/news/3 473 077 3 9-video &
             :



        https://www.registercitizen.com/news/media/Retired-Phoenix-Police-commander-comments-on-Las-
        1298561.php , July I 8,2018, Phoenix, Aizona
a       Television Interview Channel 12 News, Reporter Charly Edsitty, "Is the Phoenix Police Department
        understaffed?"
        understaffedl 5 42887 62 l? complete, April 7 8, 20 7 8, Phoenix, Arizona
a       Television Interview Channel 12 News, Reporter Bianca Buono, "Legal loophole allows hundreds of sex
        offenders to go undetected in Phoenix", httn://www. 12news                                   -looohole-
        allows-hundreds-of-sex-offenders-to-eo-undetected-in-phoenix/XX-XXXXXXX, February 4,2018.

                                                                                                         DR. JEFFEORY   6. HYNEs, ED.D.


                                                                           WHEATCROFTOOO3O3
                 Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 49 of 113




        a     Curriculum development for Ottawa University, "Ethics, Liabilities and Rights in the public Safety Field",
              PSA 32000, four-credit hour course containing eight modules, December 2017.
        a     Television Interview Chamrels' 3 & 5, AzFamily News, Story by staff reporters; "Mesa police release
              dramatic body camera video following Brailsford verdict" December 8,2017

             brailsford-verdict?autostarFtrue I https:l/www.facebook.comlarizonasfamilylvideosll0l55l32T l0STl0l4l

    a        Conference Presentation, AZ-Chapter of the Association of Threat Assessment Professionals (ATAp),
             October 1 9th, 20 11, Flagstaff, Aizona

    a        Conference Presentation, Atizona Process Servers Association, Active Shooter: Response to Crisis
             Incidents, September 17, 2077,Phoenix, Arizona

    a        Television Interview Channels' 3 & 5, AzFamily News, Story by Carissa Planalp, August 16,2017,
             Police Preparing for Demonstrators During Trump Visit: http://www.azfamily.com/story/36153438/police-
             preparin g-for-demonstrators-durin g-trump-visit?autostart:true

    a        Television Interview Channels' 3 & 5, Az Family News, Story by Carissa Planalp, August 12,2017,
             Former Phoenix Police Commander: Early Buffer Zones Prevent Protestor Violence:

             protester-violence?autostafi:true & http //www. azfamily. com/clip/ 1 3 5 8 8 1 8 0/former-phoenix-poli ce-
                                                     :


             commander-early-buffer-zones-prevent-protester-violence
    a        Television Interview, 12 News Connecting Arizona, Story by Nico Santos,May 25th,2017,Phoenix police
             Department: Phony Cop Story: http://www.l2news.com/news/local/valle)r/phoenix-pd-warns-phon)'-cop-
            may-pu11-you-over-and-rob-you/443 0983 64
    a       Curiculum update for Glendale Community College Administration of Justice Studies, Fire Science and
            EMT on-line courses, over 30 courses were updated (Fall 2016 I Spring 2017)
a           Curriculum update for Arizona State University onJine courses, CP'J 4l2lntemational Terrorism, CRJ
            5 54 Domestic Terrorism (F all 20 1 6 I Spring 20 l7)
a           Article Interview, The Associated Press, Police Department Standards, November 14,2016
            htto:l/biqstory,ap.ors.lartrclel6d70243'lffTT44lbb}eflfSTff5dcbf}lsmokins-pot-no-college-ma:l-not-bar-
            you-police-work
a           Television Interview Glendale City Public Channel 11 with Glendale Councilmember Bart Turner of the
            Barrel District showcasing GCC Public safety Sciences Department, April 18th,2016,
            https:/ vww.youtube.com/watch?v:6k8EmDIPEIM&index:7&list:Plh2qi/lUEBrTgOG0kVJfA2wsOK
            Ba5cKEVr /
            https:/Avww.youtube.com/watch?v:6k8EmDIPEIM&list:Plh2qyllIEBrTgOG0kVJfA2wsOKBa5cKEVr
            &index:7
a           Television Subject Matter Expert Interview; Channel 15, April 6th,2016, Phoenix PD Submitting Fewer
            Felony Cases to County Prosecutors; Sources, City Disagree on Cause http://www.abcl5.com/news/local-

            disagree-on-cause
a           Curriculum development for Northern Aizona University; ruS - 630, Executive Leadership, Justice
            Studies Three - credit graduate level on-line course (Fall 2015)
            Television Subject Matter Expert Interview; Channel 5, November 17th,2015, Phoenix police hiring l00s:
            Are new standards too low                                                     hirin
            standards-too-1ow
a           Radio Interview Subject Matter Expert Interview; Use of Force Internet App on Phones, KJZZRadio 91.5,
            November 13th,2075;

                                                                                  DR. JEFFFORY   6. HYNEs, ED.D.


                                                  WHEATCROFTOO03O4
                Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 50 of 113




    a    Television Subject Matter Expert Interview; Channel 15, November 72th,2015; ABC15 Investigation:
         National police use-of-force reporting scattered; DOJ wants to standardize data,
         http://wlvw.abc 15.com/news/local-news/investigations/abc 15-investigation-national-police-use-of-force-
         reportine-scattered-doj -wants-to-standardize-data
    a    Television Subject Matter Expert Interview; Channel 3   & Channel 5, July 29th,2015; Cincinnati Officer-
         involved shooting could affect public trust http://www.kpho.corr/story/29666153/cincinnati-officer-
         involved-shooting-could-affect-public-trust I http.llwww.azfamily.con/storyl29666l53lcincinnati-
         offi cer-involved-shootine-could-affect-public-trust
    a    Television Subject Matter Expert Interview; Channel 12, Julyl3tb, 2015; Cell Phone Gun Case

    o   Television Subject Matter Expert Interview; Channel 12, May I Bth, 20 I 5; Debate over military gear for
        police was examined: http://www.12news.com/media/cinematic/video/27560603/debate-over-military-
        sear-for-police/
    .   Blog Publication Entry; International Teaching, Abu Dhabi UAE http://cjbulletin.com/ (March 2015)
    .   Blog Publication Entry; The Criminal Justice Bulletin Issues in criminal justice education and training,
        Article posting, The Importance of Education Within The Law Enforcement Profession,
        http //cjbulletin. com/ (March 20 I 5)
            :


r       Television Subject Matter Experl lnterview, Channel 12, Racial Connection to Police Shootings Opinion,
        December 8th,2014:http:llwww.azcentral.comlvideos/newsllocallarizonal2}l4l12/081201163951
o       Radio Interview Subject Matter Expert Interview; Use of Force Regarding the Ferguson, Missouri Michael
        Brown Shooting Incident (Ferguson Sparks Discussion Of Police Weapon Use)KJZZ Radio 91.5, August
        21st,2074; http://theshow.kjzz.org/content/42558/ferguson-sparks-discussion-police-weapon-use
o       Television Subject Matter Expert Interview; Channel 15, April 28th,2014; Is the Phoenix Police
        Department's shrinking force hurting public safety? htfp://www.abc15.com/news/local-
        news/investisations/is-the-phoenix-police-departments-shrinkine-force-hurtins-public-safet),
o       Article contribution: Has 'Stop and Frisk Been Stopped" Ward, Stephanie (2014) Posted Mar 1, 2014 5:40
        AM CST: http://www.abajoumal.com/magazinelarticle/has:stop*and:frisk*been:stopped/
o       Television Subject Matter Expert Interview; Use of Force, Police Shooting, Channel 5, March l8tb,2014;
        http://wlwv.kpho.com/story/25012718/asu-professor-increase-in-officer-involved-shootines-tied-to-
        reduction-in-force
o       Radio Interview Subject Matter Expert Interview; Use of Force, KTAR Radio 92,3, March 19th,2074;

a       Curriculum development (Fall2014) for Adzona State University, Criminology courses CRJ 512 Current
        Issues in Policing & CRJ 4T2Intemational Terrorism, Three - credit hour courses
a       Curriculum development (Fall2014) for Northern Aizona University; ruS 240 Law Enforcement
        Systems, Three - credit hour course
a       Curriculum development (Spring 2014) for Glendale Community College, Administration of Justice
        Studies course development; AJS 260 Procbdural Criminal Law & AJS 275 Criminal lnvestigation I.
a       Curriculum development (May/June 2014) for DSSG International trainings, Abu Dhabi; United Arab
        Emirates; Administrative Excellence and Creative Problem Solving, two 40-hour blocks of instruction to
        police officers




                                                                             DR. JEFFEORY   6. HYNEs, ED.D.


                                                 WHEATCROFTOOO3O5
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 51 of 113




               EXHIBIT 2
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 52 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL



UNITED STATES DISTRICT COURT

For the

DISTRICT OF ARIZONA

GREER V. GOODE, ET AL.
MR. WHEATCROFT AND ANYA CHAPMAN, AS
HUSBAND AND WIFE, AND ON BEHALF OF MINORS
J.W. AND B.W., PLAINTIFFS,

V.

CITY OF GLENDALE, A MUNICIPAL ENTITY; MATT
SCHNEIDER, IN HIS OFFICIAL AND INDIVIDUAL
CAPACITIES; MARK LINDSEY, IN HIS OFFICIAL AND
INDIVIDUAL CAPACITIES; AND MICHAEL FERNANDEZ,
IN HIS OFFICIAL AND INDIVIDUAL CAPACITIES

NO. 2:18-CV-02347-DWL
CV – 18- 00693-PHX-DJH
Submitted by: Dr. Jeffeory G. Hynes, Ed.D.

December 20, 2020




                                                              DR. JEFFEORY G. HYNES, ED.D.   1


                                 WHEATCROFT000402
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 53 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

December 20, 2020


Ms. Jody L. Broaddus (Supervising Civil Attorney) Esq.

Marc Victor Law Firm

3185 South Price Road

Chandler, Arizona 85248



Reference: Wheatcroft v City of Glendale, NO. 2:18-CV-02347-DWL


Dear Ms. Broaddus


I was retained July 18, 2018, on the case of Wheatcroft v. City of Glendale, NO. 2:18-CV-02347-DWL, to
serve as an expert witness, to evaluate the conduct of the Defendants in this case. My concluding opinion and
submitted expert report was sent to your office on January 31, 2020.

At your request, I have reviewed the defendant’s expert opinion written by Dr. Blake McClelland. Dr.
McClelland’s report was dated November 6, 2020; the contents to be examined were included in his 40-page
document.

I strongly disagree with Dr. McClelland’s conclusion, stated opinion/s and summarization. I stand by my
January 31, 2020 expert report and have listed my observations, opinions and conclusion within this document
to illustrate my steadfastness to my earlier stated opinions.

First, I will focus upon Dr. McClelland’s “Case Details” section within his report. Dr. McClelland’s opening
topic statement to his “Case Details” is; “Unless otherwise noted, the following information is contained in
the Glendale Police Department Offense Report 17-107320; Assault with a Deadly Weapon, Authored by
Officer Roy Lewis #15542.” Id. 20 at p. 14 of 40.

Dr. McClelland offered within his “Case Details Section” of his report, information directly from the
Officer’s perspective and his observations from the noted report does not change my observation or opinions
offered. I standby my submitted January 31, 2020 expert report and to illustrate my overview of this incident I
offer from my report the section titled, “Incident Synopsis” which is as follows:

Incident Synopsis: Id. 21; at p.8 of 34.

From my review of the reports written, the Body Worn Cameras (BWC) captured videos, and the surveillance
footage from the Motel 6 hotel reviewed, the following is the synopsis from this incident:

On July 26, 2017 at approximately 7:30 p.m. Mr. Wheatcroft was forcibly removed and aggressively
arrested from the passenger seat of a friend’s vehicle, a silver/gray colored Ford Taurus. This arrest
incident occurred while they were parked within the Motel 6 motel parking lot at 7116 N. 59 Ave,
Glendale, AZ. There were two other juvenile members of the Wheatcroft family, his wife and the driver
Mr. Shawn Blackburn within the car. According to Mr. Wheatcroft, he was being driven with his family

                                                                          DR. JEFFEORY G. HYNES, ED.D.         2


                                   WHEATCROFT000403
           Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 54 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

to the Motel 6 so that he could have a family day with his kids and that they could swim there. Mr.
Wheatcroft did not have a vehicle, therefore Mr. Blackburn, his friend, drove them. Id. 16e; at p.125 of
206.

Minutes later, Mr. Wheatcroft was forcibly removed from the passenger seat of Mr. Blackburn’s car for
not producing his identification upon Officer Schneider’s request. Mr. Wheatcroft ended up being
uncompromisingly handcuffed lying face down on the hot asphalt, on a 108-degree day. This action
occurred in the presence of his children, who could be heard screaming loudly on the recorded Body
Worn Camera (BWC) footage, with terror in their screams.

Mr. Wheatcroft had already been tased 10 times, with one officer kneeling on his back, as a control hold,
which applied great pressure and pain to Mr. Wheatcroft. During the arrest altercation, Officer Schneider
Tased Mr. Wheatcroft numerous (10) times prior to kicking him in the groin area and then proceeded to
pull down Mr. Wheatcrofts’ athletic shorts and delivered one final Taser application to his genital area,
which included his testicles. The testicle and genital area Tasing was clearly captured on-scene with
Body Worn Cameras (BWCs).

This case/incident has gathered local and national media attention, to the exposure point that once focus
was initiated by local news organizations, the Maricopa County Attorney’s Office reviewed the Body
Worn Camera (BWC) footage and the pending charges were dismissed against Mr. Wheatcroft and he
was released. A Professional Standards Unit complaint was also logged with the Glendale Police
Department, against Officer Schneider and the other officers involved in the alleged unlawful traffic stop,
unlawful arrest, and the excessive force which was used against a handcuffed and restrained Mr. Wheatcroft.

Officers at the scene attempted to validate their aggressive enforcement style of contacting a suspicious
person on the Motel 6 property, and as related by Officer Roy Lewis, who wrote within his supplemental
report, the property was known for criminal activity. He further wrote that members of his squad had
made numerous arrests from that area over the past few months and that there had been 49 police offense
reports generated from the motel’s address during the year of 2017. Id. 12; at p. 42 of 408.

Opinions Conveyed with Dr. McClelland’s Report:

Dr. McClelland’s Opinion 1: “Under the presented series of facts, and to the extent a jury finds these facts
credible and occurred as stated, it is my opinion that the Motel 6 property located at 7116 North 59thAvenue
is a high crime location that’ should be taken into consideration when evaluating this incident.” Id. 20; at p.
19 of 40.

Dr. McClelland’s noted observations of the Motel 6 Hotel at 7116 N. 59 Ave, Glendale, AZ does not change
the expectations of a family to be treated professionally, as any other citizen upon arriving at the hotel to
check-in and utilize the swimming pool with their accompanying children. To be so aggressively contacted
and forcibly removed from their car as described within this incident, was an excessive utilization of force and
unjustifiable as described within my expert report.

Dr. McClelland’s Opinion 2: “Under the presented series of facts, and to the extent a jury finds these facts
credible and occurred as stated, it is my opinion that the vehicle stop of the Ford Taurus, initiated by Officers
Schneider and Lindsey, was reasonable and consistent with normal police practice.” Id. 20; at p. 21 of 40.

I disagree with his opinion and as background, and noted within my expert report, Officer Schneider and
Officer Lindsey approached the vehicle after Officer Schneider claimed to have seen Mr. Blackburn’s vehicle
fail to use a turn signal, when it drove in from Glenn Drive and turned into the Motel 6 parking lot, which was

                                                                            DR. JEFFEORY G. HYNES, ED.D.        3


                                   WHEATCROFT000404
           Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 55 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

the driveway by the motel office. Officer Lindsey did not make that claim on the evening of July 26, 2017.
Sergeant Flosman’s and Officer Lindsey’s initial thoughts expressed were that they suspected that the vehicle
had come to the property for possible criminal activity instead of the reason Mr. Wheatcroft had shared. Mr.
Wheatcroft had his friend Mr. Blackburn drive him and his family there to get a room and enjoy an evening of
swimming at the motel. Mr. Wheatcroft had his wife and two minor sons with him planning to check into the
Motel 6 together.

While examining the reason for the initial stop, I found within Officer Pittman’s supplemental report that he
interviewed Officer Lindsey on the evening of the arrest, July 26, 2017. Officer Lindsey had been taken to the
hospital for a medical examination and subsequently released, after being stuck in the head at the scene,
allegedly by Ms. Chapman.

During his interview on July 26, 2017, Officer Lindsey reported the following from that interview:

“While at the hospital I asked Officer Lindsey what happened and he stated that Officer Schneider and he
entered the Motel 6 parking lot from the north side and observed the vehicle pull in the center parking lot from
the south and Officer Lindsey believes that when the occupants saw them coming from the north side they
stopped and backed into a parking spot. Based off their activities Officer Schneider and Officer Lindsey pulled
up to them and they contacted them… Id. 13a; at pp. 72-73 of 408.

Approximately a month later, Officer Lindsey adjusted his justification and reasons for the initial contact,
which was now more in line with Officer Schneider’s initial statements on the night of the incident (July 26,
2017). The change in Officer Lindsey’s in his story occurred on September 1, 2017, when being interviewed
by his Sergeant, Sergeant Flosman. From that interview he related that in relation to the contact the following
occurred:

    "… we were coming through the north parking lot, the parking lot is divided into three sections… we
    coming on the north side passageway when Officer Schneider looked down to the left of the middle to see
    if anyone was down there. He observed the vehicle pulling in, he made mention to me that he didn’t see a
    blinker. He said you know see what happens. Let’s try and stop this vehicle. It pulled in in the main section
    and then abruptly, it appeared abruptly to reserve and back into a spot real quick.” Id. 13a; at pp. 87-88
    of 408.

In my examination of Arizona Revised Statute 28-754, Turning Movements and Required Signals, the reason
for Officer Schneider’s and Lindsey’s contact was invalid. The statute is below:
28-754. Turning movements and required signals
(https://www.azleg.gov/viewdocument/?docName=https://www.azleg.gov/ars/28/00754.htm )

    A. A person shall not turn a vehicle at an intersection unless the vehicle is in proper position on the
    roadway as required in section 28-751, or turn a vehicle to enter a private road or driveway or otherwise
    turn a vehicle from a direct course or move right or left on a roadway unless and until the movement can
    be made with reasonable safety. A person shall not so turn any vehicle without giving an appropriate
    signal in the manner provided by this article in the event any other traffic may be affected by the
    movement.

    B. A signal of intention to turn right or left when required shall be given continuously during not less than
    the last one hundred feet traveled by the vehicle before turning.




                                                                            DR. JEFFEORY G. HYNES, ED.D.        4


                                   WHEATCROFT000405
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 56 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

    C. A person shall not stop or suddenly decrease the speed of a vehicle without first giving an appropriate
    signal in the manner provided by this article to the driver of any vehicle immediately to the rear when
    there is opportunity to give the signal.”

My Observation: I found that within 28-754, subsection A, noted, that as long as the movement can be done
safely, there is no noted statutory requirement to utilize a “turn signal” while making a turn from the roadway
into a private property driveway. Therefore, my position would be that the stated justification for the initial
contact and subsequent arrest of Mr. Wheatcroft was invalid and illegal.

    From 28-754, subsection A: “or turn a vehicle to enter a private road or driveway or otherwise turn a
    vehicle from a direct course or move right or left on a roadway unless and until the movement can be
    made with reasonable safety.”

Dr. McClelland’s Opinion 3: “Under the presented series of facts, and to the extent a jury finds these facts
credible and occurred as stated, it is my opinion that sufficient probable cause existed to arrest Johnny
Wheatcroft for Resisting Arrest and Aggravated Assault on a Police Officer, and Anya Chapman for
Aggravated Assault on a Police Officer.” Id. 20; at p. 23 of 40.

I disagree with Dr. McClelland that probable cause existed to justify the arrests of Mr. Wheatcroft and his
wife. From my expert report I noted the following: Id. 21; at pp.10-14 of 34.

To supplement the above narrative, below is the Body Worn Camera (BWC) breakdown from officers
Schneider and Lindsey BWC cameras, from my examination and viewing is below:

        BWC TIME: 0:00 - 0:55

        Upon contact with Mr. Blackburn and Mr. Wheatcroft, Officer Schneider advised Mr. Blackburn that
        he needed to use his turn signal and then, at the 1:00 minute mark of the BWC footage, Officer
        Schneider walks over to the passenger side where Mr. Wheatcroft is sitting in the front passenger
        side seat. Officer Lindsey walks to the driver’s side. A friend of Wheatcroft's, Mr. Blackburn, is
        seated in the driver’s seat. In the backseat are Mr. Wheatcroft’s wife, Anya Chapman, and their
        two children.

        When contacted by Officer Schneider Mr. Wheatcroft told Officer Schneider that he does not have
        identification, but Ms. Anya Chapman, sitting in the backseat, states that she does have identification
        and offers to show hers. Ms. Chapman then hands her identification to Officer Schneider and he
        proceeds to the back of the stopped Taurus and calls in a record check.

My Observation: I have concerns about the initial justification for the initial contact being based on
such a minor traffic violation for the contact and stop. Utilizing the reason of the “no turn signal”
appeared to be a shadow reason and not a justification for the aggressive steps which take place next.
Utilizing an invalid turn signal violation to removing the passenger from the vehicle was an extreme
overaction. This is especially pertinent when there are children in the car and the appearance of a family
outing to the motel, regardless of the past crime trends occurring on the Motel 6 property. I will explain
further, in my conclusion section, why I question whether Officer Schneider’s actual stated traffic
violation was as he claims that he witnessed.

        BWC TIME: 0:55 - 2:05

        Officer Schneider tells Mr. Wheatcroft, “If you’re a passenger in a vehicle, you need to have
        ID.”
                                                                           DR. JEFFEORY G. HYNES, ED.D.          5


                                   WHEATCROFT000406
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 57 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

       At approximately the 1:40 minute mark of the BWC video, Officer Schneider walks back to the
       passenger-side window and instructs Mr. Wheatcroft not to reach into his bag for anything; Mr.
       Wheatcroft complies. Mr. Wheatcroft related that he was looking for his identification, as told to
       do so by Officer Schneider. Officer Schneider asks Mr. Wheatcroft repeatedly for identification.
       Mr. Wheatcroft responds by asking why that is necessary, since he wasn’t driving the car.
       Officer Schneider asks Mr. Wheatcroft what his name is, and Mr. Wheatcroft asks why he is
       being asked to provide his name.

       At approximately the 1:55 minute mark, Mr. Wheatcroft states that he does have identification,
       but doesn’t have to give it to the officer because he didn’t do anything wrong. Officer Schneider
       responds that “if you’re a passenger in a vehicle, you need to have an ID.” Officer Schneider
       then tells Mr. Wheatcroft, “I can take you down to the station and we can fingerprint you.” He
       continues to relate, “because we made a traffic stop on the vehicle, brother.” Mr. Wheatcroft
       continues to insist that he didn’t do anything wrong, in opposition to producing any
       identification.

My Observation: Mr. Wheatcroft, the passenger, was asking very reasonable questions: ‘Why are you
asking for ID?’ Officer Schneider telling Mr. Wheatcroft that, ‘If you’re a passenger in the vehicle, you
have to give ID’ is not correct, as well as Officer Schneider saying: “I can take you down to the station
and fingerprint you.” is also incorrect. Below are researched cases that support my observation: Id. 19; at
pp. 2-17.

       1) United States v. Landeros, No. 17-10217 (9th Cir. 2019), Id. 19; at pp. 2-17.

       2) Rodriguez v. United States, 135 S. Ct. 1609 (2015)

       3) United States v. Rodriguez, 741 F.3d 905, 907–08 (8th Cir. 2014), vacated and remanded, 135 S.
       Ct. 1609.

       4) United States v. Cornejo, 196 F. Supp. 3d 1137, 1151 (E.D. Cal. 2016).

       4) United States v. Turvin, 517 F.3d 1097 (9th Cir. 2008), Id. 19; at pp. 2-17.

       BWC TIME: 2:05 - 2:55

       At approximately the 2:10 mark, Officer Schneider then opens the car door and grabs Mr.
       Wheatcroft’s right arm aggressively. Officer Schneider says, “we can do this one of two ways.”

       The grabbing of Mr. Wheatcroft’s arm prevents the seatbelt from releasing and sliding off
       completely and Mr. Wheatcroft is being restrained by his seatbelt as he is being pulled out of the
       car. Officer Schneider then pulls his Taser and applies it to Mr. Wheatcroft’s arm. Mr.
       Wheatcroft says, “Stop please. I didn’t do anything wrong." Officer Schneider replies, “Here’s
       the deal, you tense up and I’m going to, listen to me. Listen to me. Relax your arm.” Mr.
       Wheatcroft asks, “What did I do wrong? What did I do wrong?”

My Observation: At this point the “reasonable and prudent officer” standard needed to take over and
Officer Schneider and Lindsey needed to ask themselves, “What are we doing?” and revert back to their
agency’s Use of Force philosophy from: Glendale Police Department General Order 23.000 and the
subsection 23.002, Use of Physical Control/Force and Less Lethal Weapons: (1.2.2).


                                                                         DR. JEFFEORY G. HYNES, ED.D.      6


                                 WHEATCROFT000407
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 58 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

       “It is the philosophy of the department to use only the amount of control/force necessary to conduct
       lawful public safety activities and missions of the department. The type and method of control/force
       will be only that which is reasonable and necessary based upon the circumstances.” Id. 9 at p.1.

       Mr. Wheatcroft is still buckled into his seatbelt, has a plastic bag and a few dollar bills in his left
       hand, and a soda in his right hand. Officer Schneider verbally accuses Mr. Wheatcroft of trying
       to stuff something in between the seats. Mr. Wheatcroft denies doing so and steps one foot
       outside of the car as he is being determinedly pulled. With Mr. Wheatcrofts’ right foot on the
       ground outside of the vehicle, Officer Schneider grips Mr. Wheatcrofts’ right arm (still entangled
       in the seatbelt) with his left hand and orders Mr. Wheatcroft not to get out of the car. Mr.
       Wheatcroft stops trying to get out of the car and Officer Schneider takes the soda from him.

       Mr. Wheatcroft asks Officer Schneider to stop because he didn’t do anything wrong, and at the
       2:27 minute mark, Officer Schneider takes out his Taser, and while still gripping Mr.
       Wheatcrofts’ right arm, presses the Taser against Mr. Wheatcroft’s right shoulder. Mr.
       Wheatcroft then tells Officer Schneider “okay, okay, I understand you.” At approximately the
       2:33 minute mark, Mr. Wheatcrofts’ right hand is resting on his knee and Officer Schneider tells
       Mr. Wheatcroft to relax his arm. Mr. Wheatcroft says “I am” and holds out his arm, seemingly to
       show the officer that he is complying.

       At the 2:40 minute mark, Officer Schneider offers his first explanation for what Mr. Wheatcroft
       has done wrong, stating that Mr. Wheatcroft doesn’t have an ID on him and accuses Mr.
       Wheatcroft of stuffing “something” down in his backpack and in between the seats. Mr.
       Wheatcroft promises Officer Schneider that he didn’t stuff anything in his backpack, and Officer
       Schneider responds, “are you gonna fight or not?” Mr. Wheatcroft responds that he is not.

       Officer Schneider put his Taser back into the holster and starts to twist Mr. Wheatcrofts’ right
       arm behind his back in an apparent pain compliance attempt of control, while Mr. Wheatcroft is
       still seated and wrapped and restrained in his seatbelt. Mr. Wheatcroft is obviously in pain and
       says so out loud verbally.

       At the 3:00 minute mark, Officer Schneider tells Officer Lindsey that “he is going to fight.” Mr.
       Wheatcroft states to the officers that he is not going to fight, but Officer Schneider tells Officer
       Lindsey to get his Taser out.

       By the 3:05 minute mark, Ms. Chapman is begging the officers to please wait, and Mr.
       Wheatcrofts’ kids are calling out and screaming loudly to their dad.

My Observation: There is no reasonable suspicion or probable cause against the passenger Mr.
Wheatcroft, to demand his identification and grab him, physically removing him from his car, then
Tasing him 10 to 11 times, kicking him, and utilizing pain compliance holds, as described within this
report. There was only passive resistance demonstrated by Mr. Wheatcroft, as he is asking his reasonable
questions, in a pleading manner, that I could see reviewing the BWC. Therefore, the officers’ actions
were extremely excessive and in my opinion criminal. His family is present and is screaming and crying
out loud as their father is being arrested for simply not producing identification from an invalid cited
traffic violation.

       BWC TIME: 2:55 - 3:20

                                                                         DR. JEFFEORY G. HYNES, ED.D.         7


                                 WHEATCROFT000408
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 59 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL


       Officer Schneider then puts his Taser away and uses his other hand to grab Wheatcrofts’ elbow
       and put him into an apparent arm compliance hold. The seatbelt is still seen wrapped around
       Wheatcrofts’ head and legs as Officer Schneider tries to insistently pull the restrained Mr.
       Wheatcroft from the vehicle. The fastened seatbelt is not allowing Mr. Wheatcroft to comply
       with Officer Schneider’s arrest intentions.

My Observation: The forceful attempt to remove Mr. Wheatcroft utilizing pain compliance holds was
excessive. He’s seen still strapped in the vehicle with his shoulder seat belt engaged.

       Officer Schneider and other officers, Lindsey and Fernandez continued trying to twist Mr.
       Wheatcroft’s arm behind his back and bend his head over, but with Mr. Wheatcroft clearly
       tangled in the seatbelt, they aren’t able to do so. Their frustration is apparent, and it appears as
       though they believe that he is resisting their efforts, when he is actually restrained by the
       unreleased seatbelt. Their forceful actions are clearly torturous, on Mr. Wheatcroft and clearly
       excessive. Mr. Wheatcroft calls out in pain, tells them to “stop motherfuckers” and at the 3:20
       minute mark Mr. Wheatcroft is Tased.

       By the 3:30 minute mark, Mr. Wheatcroft is lying on the ground outside the vehicle with his
       head against the door screaming out in pain, and Mr. Wheatcrofts’ kids are crying hysterically
       and yelling for their “daddy.” The officers inexplicably continue to use their Tasers on Mr.
       Wheatcroft, yelling at him to stay down, and Mr. Wheatcroft cries out that he can’t move due to
       being restrained by the entangled seatbelt.

       BWC TIME: 3:20 - 4:10

       With Mr. Wheatcroft tangled in the seatbelt, another officer Tases him again multiple times in
       the left side by using what is called a “drive stun.” Officer Schneider then steps back and fires
       his Taser probes at Wheatcroft who is on the ground between the car door and the vehicle, with
       the seatbelt wrapped around his legs. The engaged officers then drive stun Wheatcroft several
       more times and he is finally forcibly placed in handcuffs.

       At the 3:40 minute mark, Officer Lindsey approaches Mr. Wheatcroft screaming at him to “turn
       over, motherfucker.” Mr. Wheatcrofts’ kids can be seen in distress in the backseat, begging the
       officers to please stop. It is professionally disturbing to watch and was an extremely excessive
       utilization of force options. Below I will discuss the Glendale Police Department’s actual Use of
       Force policy and Response to Resistance prescribed policy mandated options.

       At approximately the 4:00 minute mark, Mr. Wheatcroft can be seen on his knees leaning against
       the car with both hands behind his back and a Taser pressed against the base of his neck in a
       threatening manner. For no apparent visible reason, another Taser strike is again used on Mr.
       Wheatcroft. Officer Schneider reports to another officer that Officer Lindsey had been injured
       and when he sees Ms. Chapman leaning into the front seat, he points his Taser at her and orders
       her to put her hands up.

My Observation: Mr. Wheatcroft was being drive stunned while he was still strapped into the seatbelt
and unable to comply with the Officers verbal orders or forceful actions, to remove him from the car.
The unreleased seat beat could have been cut off instead of the multiple, multiple Taser applications
being utilized against Mr. Wheatcroft, who was only displaying “Passive Resistance.”

                                                                         DR. JEFFEORY G. HYNES, ED.D.         8


                                 WHEATCROFT000409
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 60 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL


       BWC TIME: 4:10 - 4:50

       During the previous noted time observations, officers claim Ms. Chapman hit Officer Lindsey in
       the head with a plastic bag filled with items. You hear Officer Schneider say, “Mark is hurt.”

       At approximately the 4:25 minute mark, the officers’ then try to drag Mr. Wheatcroft away from
       the vehicle, but his legs are still stuck in the entwined seatbelt. At the 4:32 mark, you can hear
       Mr. Wheatcroft yelling that he’s stuck in the seatbelt. At the 4:47 mark the 11-year-old son in the
       car moves into the front seat to attempt to free his father, from the entangled seatbelt. Mr.
       Wheatcroft’s son is clearly traumatized, crying hysterically, puts his face in his hands, and
       collapses into the seat. Mr. Blackburn can be seen sitting in the driver seat rubbing the child’s
       back trying to comfort him. Officer Schneider commands the boy to go to the front of vehicle,
       causing him to continue his panic-stricken crying.

       At the 4:55 minute mark, Mr. Wheatcroft can be seen lying face down on the ground. Officer
       Schneider tells another officer to get Ms. Chapman, at which point Mr. Wheatcroft’s other son
       sticks his head out the passenger doorway begging the officers not to take his “mommy.”

My Observation: Mr. Wheatcroft is clearly trying to let officers know, 'I’m trying to comply. I’m stuck I
can’t do what you want me to do.' A child, a small child within the car, is able to release his father’s
legs, which in effect helped the officers. This BWC video is extremely hard for a law enforcement
professional to watch as the force used against Mr. Wheatcroft is clearly unwarranted and excessive.

       BWC TIME: 4:50 - 6:00

       At the 5:04 mark Officer Schneider turns back to Mr. Wheatcroft, who, for reasons that are
       unclear, is lying on the ground with his pants pulled down. The officers continue to Tase Mr.
       Wheatcroft, including his testicles area. Mr. Wheatcroft can be seen kicking and writhing in pain
       and appears now to be handcuffed.

       At this point, Mr. Wheatcroft is seen lying face down on the asphalt, handcuffed, with an officer
       kneeling on his back. Officer Schneider then turns, accuses Wheatcroft of kicking, and then kicks
       Wheatcroft in the groin twice. I couldn’t see the kicking described by Mr. Wheatcroft, I only saw
       passive, pain-filled reactive resistance.

       Officer Schneider then takes his left hand, pulls down Wheatcroft’s athletic shorts below his
       buttocks, and Tases him in the testicles area. Shortly after, Officer Schneider recharges his Taser
       and this time places it on Wheatcroft’s apparent penis area while he’s lying on his side, saying
       “You want it again? Shut your mouth. I’m done (expletive) around with you.”

       At the 5:20 minute mark, Mr. Wheatcroft is on the ground and Ms. Chapman is seen being lifted
       from the ground in handcuffs.

       At approximately the 5:35 mark, officers are heard talking about removing the probes from Mr.
       Wheatcroft, including one officer who says, “there are probes everywhere.” Mr. Wheatcroft
       continues to yell out in pain as the officers seem to be moving him, and Officer Schneider
       presses his Taser against Mr. Wheatcroft and threatens to Taser him again. Officers can be seen
       pulling Taser probes out of Mr. Wheatcroft without assistance from medical staff.

                                                                      DR. JEFFEORY G. HYNES, ED.D.      9


                                 WHEATCROFT000410
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 61 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL


My Observation: The officers’ behavior was extremely excessive and was criminal in my opinion. Even
when Mr. Wheatcroft was handcuffed, they still Tased him. There are four or five officers visible and
each one of them had a legal and ethical obligation to stop this abusive excessive Use of Force. This has
the open visual appearance of their excessive force being an intentional, torturing, overt act. There is no
legitimate law enforcement purpose for their excessive actions.


Dr. McClelland’s Opinion 4: “Under the presented series of facts, and to the extent a jury finds these facts
credible and occurred as stated, it is my opinion that the amount of force used by Officers Schneider, Lindsey,
and Fernandez to arrest Johnny Wheatcroft was reasonable under the circumstances.” Id. 20; at p. 26 of 40.

I disagree with this opinion as well, utilizing the above observation to Dr. McClelland’s Opinion 3 and the
following from my expert report and to disagree with his Opinion 4 as well: Id. 21; at p. 22-25 of 40.

As further clarification, I offer an examination of their policy (Glendale Police Department General Order,
23.000 (Id. 9 at p.1 or 37) Use of Force and “Responses to Resistance” utilized by Officer Schneider and the
other officers present against Mr. Wheatcroft. According to the Glendale Police Department’s Use of Force
policy: “Under no circumstances will the force/control used be greater than necessary to achieve lawful
objectives… Id. 9 at p.1.

From the Glendale Police Department General Order, 23.000 (Id. 9 at p.1):

    “A. Response to Resistance: It is the philosophy of the Glendale Police Department to use only the amount
    of force or control reasonably necessary to conduct lawful public safety activities and the mission of the
    department. The method of force/control used is predicated on the circumstances of the contact and the
    amount of resistance presented by the suspect. Employees will only use the amount of force/control
    reasonably necessary to overcome this resistance, protect property, and save lives. Under no
    circumstances will the force/control used be greater than necessary to achieve lawful objectives”… Id. 9
    at p.1 of 37.

My Observation: The actions of Officer Schneider and the assisting officers far exceeded this policy, based
on the “Passive resistance” and non-complaint verbal responses being demonstrated Mr. Wheatcroft.

    From, the subsection, Use of Physical Control/Force and Less Lethal Weapons: (1.2.2)

    “It is the philosophy of the department to use only the amount of control/force necessary to conduct lawful
    public safety activities and missions of the department. The type and method of control/force will be only
    that which is reasonable and necessary based upon the circumstances.” Id. 9 at p.1.

As a point of reference and from the Glendale Police Department’s definition section of General Order, Use of
Force, 23.000 are definitions utilized concerning Use of Force responses to possible resistance offered against
someone being arrested: Id. 10 at p.2 of 21.

        E. Empty Hand Control: A method of control employed by officers without the aid of equipment or
        weapons. There are two subcategories called “soft empty hand techniques” and “hard empty hand
        techniques”.

        F. Hard Empty Hand Techniques: The subcategory in the “empty hand control” that includes kicks,
        punches, or other striking techniques such as a brachial stun, or other strikes to key motor points that
        have a moderate chance of injury.
                                                                            DR. JEFFEORY G. HYNES, ED.D.       10


                                   WHEATCROFT000411
           Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 62 of 113

       REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL



        G. Soft Empty Hand Techniques: The subcategory in the “empty hand control” that includes escort
        control holds, touch pressure points, and take down techniques that have a minimal chance of injury.

        J. Less Lethal: The application of force and/or tactics, that when properly applied are not likely to
        result in death or serious injury. Approved less lethal weapons include: (a number of listed items)
        including the Taser…

        K. Officer Presence: The method of control/force which includes the mere presence of an officer in
        uniform and/or identified by a badge, police identification, police vehicle, or other form of police
        identification such as a raid jacket.

        M. Preclusion: Elimination of all lesser means of control/force. The lesser means of control/force have
        been tried and they have not been effective, or the type of resistance is great than the method of
        control/force. Id. 10 at pp. 2-3 of 21.

From the noted Use of Force policies from within General Order 23.008, (Dated 2000) listed are the noted
Types of Resistance and Methods of Control with my observation being noted (Id. 9 at p. 16 of 21):

 Types of Resistance                Methods of Control                             Dr. Hynes
                                                                                  Observations


Passive: (suspect fails    Verbal commands                            Mr. Wheatcroft was only
to obey any command        Soft empty hands                           demonstrating passive non-
or direction of the                                                   complaint behavior from the
officer, displays no       Threaten OC spray                          passenger seat of Mr. Shawn W.
acts of assault, threat,   Threaten Stun Device/Taser                 Blackburn’s vehicle.
verbal non-compliance
and never resists                                                     The use of the Taser was not
control attempt of the                                                justified based upon Mr.
officer)                                                              Wheatcroft’s BWC-captured
                                                                      conduct and this noted level of
                                                                      resistance.
Verbal Non-                Verbal Commands                            Mr. Wheatcroft was only
Compliance: (Acts          Soft Empty Hand                            demonstrating passive non-
where suspect voices       Taser                                      complaint behavior.
their unwillingness to     OC Spray
obey officer’s                                                        The use of the Taser was not
commands or the            Threaten OC Spray                          justified based upon Mr.
conveying of verbal        Threaten Impact Weapon                     Wheatcroft’s BWC-captured
threats)                   Threaten Stun Device/Taser                 conduct and this noted level of
                           Threaten use of K-9                        resistance.
Psychological              Verbal Commands                            Not exhibited by Mr. Wheatcroft,
Intimidation:              Soft Empty Hand                            therefore the use of the Taser was
(Physical acts or non-     Stun Device/Taser                          excessive force being utilized.
verbal cues indicating     OC Spray
the suspect’s attitude                                                There was no Psychological
or readiness to resist.    Threaten OC Spray                          Intimidation exhibited by Mr.
Officer may perceive       Threaten Impact Weapon                     Wheatcroft.

                                                                            DR. JEFFEORY G. HYNES, ED.D.        11


                                   WHEATCROFT000412
           Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 63 of 113

       REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

actions as threatening      Threaten Taser
in nature)                  Threaten use of K-9           The use of the Taser because Mr.
                                                          Wheatcroft was questioning Officer
                                                          Schneider’s threatened arrest and
                                                          Tasing because Mr. Wheatcroft
                                                          wasn’t producing any identification.
Physical (Defensive         Verbal                        Not exhibited by Mr. Wheatcroft,
resistance): (Physical      Commands                      therefore the use of the Taser was
acts of fleeing or          Soft Empty Hand               excessive force.
escaping suspect            OC Spray
attempts to resist arrest   Taser                         There was no physical Defensive
without assaulting          Hard Empty Hands              resistance exhibited by Mr.
officer)                     (Avoid                       Wheatcroft.
                            head/neck)
                            Use of K-9(felony)            The use of the Taser because Mr.
                                                          Wheatcroft was questioning Officer
                            Threaten OC Spray             Schneider’s threatened arrest and
                            Threaten Impact Weapon        Tasing because Mr. Wheatcroft
                            Threaten Taser                wasn’t producing any identification.
                            Threaten use of K-9
Active Aggression:          Verbal                        Not exhibited by Mr. Wheatcroft
(Physical acts of           Commands                      therefore the use of the Taser was
assault on an officer)      Soft Empty Hand               excessive force being utilized.
                            OC Spray
                            Hard Empty Hands              There was no active aggression
                            Impact Weapons                exhibited by Mr. Wheatcroft.
                            Taser
                            Use of K-9                    The use of the Taser because Mr.
                            Extended Range Impact         Wheatcroft was questioning Officer
                                                          Schneider’s threatened arrest and
                      Threaten OC Spray                   Tasing because Mr. Wheatcroft
                      Threaten Impact Weapon              wasn’t producing any identification.
                      Threaten Taser
                      Threaten use of K-9
                      Threaten Deadly Force
Aggravated Active     Verbal Commands                     Not exhibited by Mr. Wheatcroft
Aggression: (Attempts Soft Empty Hand                     therefore the use of the Taser was
to severely injure or OC Spray                            excessive force.
kill officer)         Hard Empty Hands
                      Impact Weapons
                      Taser
                      Use of K-9
                      Extended Range Impact
                      Scorpion
                      Deadly Force

                            Threaten OC Spray
                            Threaten Impact Weapon
                            Threaten Taser
                            Threaten use of K-9

                                                               DR. JEFFEORY G. HYNES, ED.D.      12


                                    WHEATCROFT000413
           Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 64 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

                          Threaten Deadly Force


Utilizing phraseology from the court case Graham v. Connor (1989, No. 87-6571), an incident should be
judged from the perspective of the officer involved. However, as from the decision, “the question is whether
the officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances confronting them.”
Officers are licensed to use force “only when no reasonably effective alternative appears to exist” and with
this incident there were numerous other de-escalation options available to them. Officer Schneider clearly
violated his agency’s Use of Force policy, as I have illustrated.

This court case opinion limits the level of force to the amount a “reasonably prudent officer” would use in a
similar case. Because the court conveyed that this test of reasonableness “is not capable of precise definition
or mechanical application,” many departments have moved away from policies that create a “continuum” of
force options to be applied in a mechanical way, with increasingly severe types of force matched with
increasing levels of resistance by a subject. The Glendale Police Department’s Use of Force policy is reflective
of these guidelines, although in my opinion, that policy was not followed by the officers involved in this case,
and specifically Officers Schneider, Lindsey and Fernandez.

Specifically, the Graham court stated: determining whether the force used to affect a particular outcome is:
    … ‘Reasonable’ under the Fourth Amendment requires a careful balancing of the nature and quality of
   the intrusion on the individual’s Fourth Amendment interests against the countervailing governmental
   interests at stake…. Because the test of reasonableness under the Fourth Amendment is not capable of
   precise definition or mechanical application,… its proper application requires careful attention to the
   facts and circumstances of each particular case, including the severity of the crime at issue,
   whether the suspect poses an immediate threat to the safety of the officers or others, and whether he is
   actively resisting arrest or attempting to evade arrest by flight.... The ‘reasonableness’ of a particular
   use of force must be judged from the perspective of a reasonable officer on the scene, rather than with the
   20/20 vision of hindsight.... The calculus of reasonableness must embody allowance for the fact that police
   officers are often forced to make split-second judgments—in circumstances that are tense, uncertain, and
   rapidly evolving—about the amount of force that is necessary in a particular situation.

My Observation: even though the Glendale Police Department policy 23.000 embraces the concepts from
Graham v. Connor, these officers did not perform at the “reasonably prudent officer” standard. These officers
were overly quick to act and utilize severe physical force against Mr. Wheatcroft. Officer Schneider forcibility
removed Mr. Wheatcroft from the passenger side of his friend’s vehicle with extreme physicality; they
overreacted to the “Passive Resistance” and non-complainant actions of Mr. Wheatcroft not providing
identification.

As Mr. Wheatcroft was answering Officer Schneider’s demanding questions, Officer Schneider decided
quickly to take Mr. Wheatcroft into custody for failing to produce identification, as a passenger within a
vehicle. As Officer Schneider was attempting to pull Mr. Wheatcroft out of the front passenger seat, Mr.
Wheatcroft was retrained by his still fastened seat belt.

Mr. Wheatcroft was taken into custody aggressively as explained above, and he was Tased 10-11 times, while
not demonstrating any behavior that would justify such an application of excessive force. I have demonstrated
using the above illustrated Glendale Police Department policy chart regarding the response options to a
detained/arrested person’s resistance, that Officer Schneider and his assisting officers’ behavior were
tremendously excessive. In addition, I would argue that these officers exhibited criminal behavior by such a
Tasing and physical abuse of a seatbelt-restrained Mr. Wheatcroft.


                                                                           DR. JEFFEORY G. HYNES, ED.D.      13


                                   WHEATCROFT000414
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 65 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

Dr. McClelland’s Opinion 5: “Under the presented series of facts, and to the extent a jury finds these facts
credible and occurred as stated, it is my opinion that City of Glendale provided Officers Schneider, Lindsey,
and Fernandez with an appropriate level of training and supervision.” Id. 20; at p. 32 of 40.

I disagree with Dr. McClelland, and with the brutality committed by these officers against Mr. Wheatcroft and
his family. The proper “Reasonable and Prudent Officer” standard, as well as the proper application of
Glendale Police Department use of force policy and philosophy, was clearly absent, with regard to their use of
force deployment, application and force utilization.

From the Glendale Police Department General Order, 23.000 (Id. 9 at p.1):

    “A. Response to Resistance: It is the philosophy of the Glendale Police Department to use only the amount
    of force or control reasonably necessary to conduct lawful public safety activities and the mission of the
    department. The method of force/control used is predicated on the circumstances of the contact and the
    amount of resistance presented by the suspect. Employees will only use the amount of force/control
    reasonably necessary to overcome this resistance, protect property, and save lives. Under no
    circumstances will the force/control used be greater than necessary to achieve lawful objectives”… Id. 9
    at p.1 of 37.

My Observation: Officer Schneider and the assisting officers far exceeded this policy based on the “Passive
resistance” and non-complaint verbal responses being demonstrated by Mr. Wheatcroft. Therefore, the City of
Glendale did not provide Officers Schneider, Lindsey, and Fernandez with an appropriate level of controlling
use of force application training and required organizational supervision.

In addition, an internal Glendale Police Department Professional Standards Bureau investigation resulted in
Officer Schneider being disciplined for violating their “Range of Response” policy and the Officer was
suspended for three (3) working days. Id. 20 at p.34 of 40.




                                                                          DR. JEFFEORY G. HYNES, ED.D.        14


                                   WHEATCROFT000415
           Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 66 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

Conclusion:

As stated with my expert report submitted January 31, 2020 and based upon my 32-year law enforcement
career, my education, and academic background I have found that specifically Officer Schneider, along with
Officers Lindsey, Fernandez and the other officers present at this abusive detention and arrest of Mr.
Wheatcroft were egregious, excessive and their actions were not based on the Use of Force and Types of
Resistance Policy within the Glendale Police Department General Orders 23.000 and it’s subsections.

Seeing Mr. Wheatcroft, being pulled violently from the passenger seat and Tased repeatedly for not producing
identification, while still physically restrained by his entangled seatbelt, and in front of his family, clearly
shows the excessive Use of Force used against him. Being Tased 11-times and the disgrace of being openly
Tased in the genital area, as his shorts were pulled down during this invalid arrest was professionally
unsettling. The screaming and hysterical crying of Mr. Wheatcroft’s children, wife and friend who witnessed
this abusive police action could be emotionally impacting for years to come for Mr. Wheatcroft and his family
that watched this abuse.

As mentioned above and from the Glendale Police Department’s “Philosophy” section of the General Order,
Response to Resistance, 23.002

    “It is the philosophy of the department to use only the amount of control/force necessary to conduct lawful
    public safety activities and missions of the department. The type and method of control/force will be only
    that which is reasonable and necessary based upon the circumstances.” Id. 9 at p. 1of 37.

Officer Schneider’s and the other officers on scene who were assisting in the arrest of Mr. Wheatcroft totally
missed the mark of living up to their agency’s stated Use of Force “Philosophy” in relation to their actions
during this incident.

Mr. Wheatcroft was asking very reasonable questions of Officer Schneider, such as: “Why are you asking for
ID?” Officer Schneider telling Mr. Wheatcroft that, if you’re a passenger in the vehicle, you have to give ID’
is not legally correct, as well as Officer Schneider saying: “I can take you down to the station and fingerprint
you.” The requirement of producing identification from a passenger within a vehicle for such a minor traffic
violation was overly punitive and was also not a reason for a legal arrest. I provided a number of court cases
above to address the illegality of Officer Schneider’s actions for arresting and utilizing such a degree of
excessive force against Mr. Wheatcroft. Mr. Wheatcroft didn’t and wouldn’t produce any identification, and
was demonstrating only passive non-complaint behavior as he was being aggressively arrested and abused
physically.

Officer Schneider’s belief that he could demand identification from a passenger within a vehicle and because
of non-compliance from that subject, then detain, arrest and transport that subject to a police facility to
determine identity was legally incorrect. The basis for his then brutal and disturbing arrest of Mr. Wheatcroft
in front of his screaming family was not supported by his agency’s Use of Force policy. I have shown above
how Officer Schneider and the other on scene officers conduct was in direct contradiction to the Glendale
Police Department’s Use of Force and Response to Resistance policy.

Ms. Chapman, who after being arrested and charged with aggravated assault on a police officer, spent months
in jail after the incident because she and Mr. Wheatcroft couldn’t afford bail. Ms. Chapman agreed to plead
guilty to a lesser charge in order to get home to her children, her attorneys have related in public comments.
                                                                           DR. JEFFEORY G. HYNES, ED.D.       15


                                   WHEATCROFT000416
           Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 67 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

My strongest argument however is the stated reasonable suspicion justification for the initial traffic stop
contact that was not valid. I challenge Officer Schneider’s instantaneous reason for initiating the stop and
trying to validate his arrest of Mr. Wheatcroft.

Officer Schneider and Lindsey can be seen on the Motel 6 surveillance video, making contact after the vehicle
was already stopped and backed into its parking spot. The reason given by Officer Schneider is in direct
conflict with the versions provided by his partner Officer Lindsey and Mr. Wheatcroft on the night of the
incident. They both have given similar accounts on July 26, 2017, as to how the contact occurred and that the
reason of no turn signal being demonstrated was not contact reason. To illustrate my logic path for this
conclusion, I offer the following, which was also noted above:

    I found within Officer Pittman’s supplemental report that he interviewed Officer Lindsey, who had been
    taken to the hospital, from being stuck in the head at the scene, allegedly by Ms. Chapman. During the
    interview by Officer Pittman, on July 26, 2017, Officer Lindsey reported the following reason for their
    contact with Mr. Wheatcroft and Mr. Blackburn:

        “While at the hospital I asked Officer Lindsey what happened and he stated that Officer Schneider and
        he entered the Motel 6 parking lot from the north side and observed the vehicle pull in the center
        parking lot from the south and Officer Lindsey believes that when the occupants saw them coming
        from the north side they stopped and backed into a parking spot. Based off their activities Officer
        Schneider and Officer Lindsey pulled up to them and they contacted them…” Id. 13a; at pp. 72-73 of

Continuing my logic path challenging Officer Schneider’s “reasonable suspicion” reason for the contact with
Mr. Wheatcroft and the Taurus driven by Mr. Blackburn I offer the following:

    From Officer Tolbert’s supplement report noted interview with Mr. Wheatcroft on July 26, 2017, the
    following was related. Mr. Wheatcroft’s version of why they were contacted matches closely to Officer
    Lindsey’s reason for the contact, but was in absolute contradiction to Officer Schneider’s recall of their
    reason of initiating the stated traffic violation for the original contact. Id. 13a; at pp. 62-63 of 408.

           “Johnny said when he saw Officer Schneider’s police vehicle it was headed north in the east
           parking lot towards the alleyway on the Northside of the Motel. Johnny said the police car was
           driving away from other people…”

           Johnny said the police car had headed west in the north alleyway. I told Johnny I was told the
           vehicle he was traveling in was observed by officers to not use its blinker turning into the parking
           lot.”

           Johnny said that was impossible. Johnny said there was no way the officers could have seen if the
           Taurus used its blinker or not based on where the police car was in relation to the Taurus.” Id.
           13a; at pp. 62-63 of 408.

Without “reasonable suspicion” or “probable cause” for the initial traffic stop and contact, the detention and
arrest of Mr. Wheatcroft was not valid and was not legally justified. As related above, I found that within 28-
754, subsection A, that as long as the driving movement can be done safely, there is no noted statutory
requirement to utilize a “turn signal” while making a turn from the roadway into a private property
driveway. Therefore, my position would be that the stated justification for the initial contact and
subsequent arrest of Mr. Wheatcroft was invalid and illegal.


                                                                            DR. JEFFEORY G. HYNES, ED.D.         16


                                   WHEATCROFT000417
           Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 68 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

The excessive Use of Force behavior in my opinion is a serious violation of Glendale Police Department
policy, and Mr. Wheatcroft was falsely arrested and was a victim of extreme excessive Use of Force, an
unlawful stop and an unlawful arrest.

The charges against Wheatcroft were dismissed by the Maricopa County Attorney’s Office after the
prosecutors from that office reviewed the body camera (BWC) and surveillance footage. In addition, Sergeant
McDaniel, who completed the Glendale Police Department Use of Force review, has been contacted by
investigators from the Federal Bureau of Investigations (FBI), the Arizona Attorney General Officer and the
Arizona Peace Officer Standards and Training g Board regarding his review and opinion of this incident. Their
investigative results are still pending and were not noted as of the writing of my report. Id. 16e; at pp. 92-96 of
206.

From Dr. McClelland’s expert report, I noted that as a result of an internal Glendale Police Department
Professional Standards Bureau investigation, Officer Schneider was disciplined for violating their “Range of
Response” policy and was suspended for three (3) working days. Id. 20 at p.34 of 40.

As noted with my report from January 31, 2020: the final result from the Professional Standards investigation
against Officer Schneider was issued within a “Notice to Suspend without Pay for Thirty (30) Working Hours”
findings memorandum, dated 09/26/2018. The memorandum noted that Officer Schneider’s actions were
“Sustained” against him, for the incident’s unlawful traffic stop, unlawful arrest and excessive force used
against a handcuffed subject, being Mr. Wheatcroft. Noted within the findings memorandum:

        “Based upon the suspect’s lack of resistance at the time of your use of force, review of the video-
        recordings, and subject matter expert review of all of the circumstances, the amount of force you used
        against the suspect was unreasonable and unnecessary. Therefore, the allegations against you are
        sustained.” Id. 15dd. at pp. 1-4.

I reserve the right to alert and/or amend my opinion should addition evidence and information become
available from pending dispositions and additional information discovered.

This report is respectfully submitted.




Dr. Jeffeory G. Hynes, Ed.D.

NOTE TO READERS: It is imperative to note that all opinions found in this report are based upon my
interpretation of documents and information presented for my review. This report is based upon my law
enforcement training and experience in evaluating police officer conduct, police policies, practices and
training. Statements in this report are only my personal opinion and should not be interpreted as offering any
type of legal opinion. I reserve the right to correct errors, misinterpretations, and/or modify or change my
opinions at any time.




                                                                             DR. JEFFEORY G. HYNES, ED.D.       17


                                    WHEATCROFT000418
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 69 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

In formulating my opinion in this case, I reviewed the following materials and I added item 20, Dr.
McClelland’s report.

        1. Notice of Claim, dated January 22, 2018.
        2. Amended Complaint Case, No.: 2:18-CV-02347-ROS, Filed, 11/5/2018.
        3. Defendants’ Answers to Plaintiffs’ Amended Complaint Filed, 11/26/2018.
        4. Joint Case Management Report Filed, 12/21/2018.
        5. Case Management Order Filed, 1/11/2019.
        6. Defendants’ Response to Plaintiffs’ First Set of Requests for Admissions, Dated 2/7/2019.
        7. Defendants’ Response to Plaintiffs’ Request for Production, Dated 2/7/2019.
        8. Defendants’ Response to Plaintiffs’ Non-Uniform Interrogatories, Dated 2/7/2019.
        9. Glendale Police Department General Order Response to Resistance 23.000, Date 11/02/2012.
        10. Glendale Police Department General Order Use of Force 23.000, Review Date 02/25/2000.
        11. MCAO Charging Document Dated August 4, 2017.
        12. Defendants’ Response to Mandatory Initial Discovery Pilot Program Requests, 408 pages.
        13. Defendant First Supplemental MIDP Responses Folder:
                    a. Defendants’ First Supplemental Responses to Mandatory Requests, Dated 1/29/2019,
                         35 pages.
                    b. Body Worn Camera Video: Officer Aten's BWC-Bates No. 000374.
                    c. Body Worn Camera Video: Officer Doerr's BWC-Bates No. 000375.
                    d. Body Worn Camera Video: Officer Fernandez's BWC-Bates No. 000376.
                    e. Body Worn Camera Video: Officer Koehler's BWC-Bates No. 000377.
                    f.   Body Worn Camera Video: Officer Lewis' BWC-Blackburn Interview-Bates No.
                         000378.
                    g. Body Worn Camera Video: Officer Lewis' BWC-Chapman Interview-Bates No.
                         000379.
                    h. Body Worn Camera Video: Officer Lindsey's BWC-Bates No. 000380.
                    i.   Body Worn Camera Video: Officer Pittman's BWC-Bates No. 000381.
                    j.   Body Worn Camera Video: Officer Pittman's BWC-Officer Lindsey Interview-Bates
                         No. 000382.
                    k. Body Worn Camera Video: Officer Schneider's BWC-Bates No. 000383.
                    l.   Body Worn Camera Video: Officer Spiwak's BWC-Bates No. 000384.
                    m. Body Worn Camera Video: Officer Tolbert's BWC-Bates No. 000385.
                    n. Body Worn Camera Video: Officer Tolbert's BWC-Wheatcroft Interview-Bates No.
                         000386.

                                                                          DR. JEFFEORY G. HYNES, ED.D.   18


                                     WHEATCROFT000419
   Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 70 of 113

REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

             o. Body Worn Camera Video: Officer Vasquez's BWC-Bates No. 000387.
             p. Body Worn Camera Video: Sgt. Gallagher's BWC-Wheatcroft Interview-Bates No.
                  000389.
             q. Audio File: Glendale Police Department's Dispatch Audio-Bates, No. 000373.
             r.   Audio File: Sgt. Flosman's Audio-Chapman Interview-Bates, No. 000388.
             s. Motel 6 Surveillance Video: 000372.
 14. Defendants’ Second Supplemental MIDP Folder:
        a. Defendants’ Second Supplemental Responses to Mandatory Initial Discovery Requests, 39
             pages.
        b. Human Resource Folder, 3 Files, HR Mark Lindsey 000467-000614, HR File - Matthew
             Schneider 000615-000832, HR File - Michael Fernandez 000833-001218.
        c. Policies Folder,
                  1) GPD GO 20.170, Departmental Property Management- 000390-000394.
                  2) GPD GO 21.470, Uniform Regulation 000395-000421s.
                  3) GPD GO 21.500, Body Armor (Ballistic Vests) 000422-000426.
                  4) GPD GO 23.000, Response to Resistance 000427-000462.
                  5) GPD GO 23.300, Vehicle Stops 001764-001770.
                  6) GPD GO 24.000, Law of Arrest 001771-001779.
                  7) GPD GO 51.900, Neighborhood Response Unit, 000463-000466.
 15. Professional Standards Unit (PSU) Folder:
        a. 001747-Sergeant Moody Telephone Call to Wheatcroft, 12-19-17.
        b. 001748-Lewis Interview with Sergeant Moody, 11-1-17.
        c. 001749-Lindsey BWC-07-26-2017.
        d. 001750-Lindsey Interview, with Sergeant Moody-11-1-17.
        e. 001751-Lindsey Interview, with Sergeant Flosman-09-01-2017.
        f.   001752-Lieutenant Montgomery Interview, with Sergeant Moody-11-03-17.
        g. 001753-Motel 6 Video.
        h. 001754-Pittman Interview with Sergeant Moody, 11-1-17.
        i.   001755-PSU Attempted Call to Wheatcroft, 8-8-17.
        j.   001756-Dispatch Radio Call-07-26-2017.
        k. 001757-Schneider, BWC-07-26-2017.
        l.   001758-Schneider Interview, with Sergeant Moody-11-14-17.
        m. 001759-Schneider Interview, with Sergeant Moody-11-29-17.
        n. 001760-Fernandez Interview, with Sergeant Moody-11-1-17.

                                                                DR. JEFFEORY G. HYNES, ED.D.   19


                            WHEATCROFT000420
   Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 71 of 113

REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

         o. 001761-Tolbert Interview, with Sergeant Moody-10-31-17.
         p. 001762-Wheatcroft Telephone Call, to Sergeant Moody-1-23-18.
         q. 001763-Sergeant Moody Voicemail, to Wheatcroft-01-23-18.
         r.   DI 2017-073 001236-001287.
         s. DR17-107320 001288-001344.
         t.   DR17-107320 001345-001404.
         u. MCAO Turndown, 001405.
         v. Notice of Admonishment, 001406.
         w. Notice of Departmental Investigation, 001407.
         x. Notice of Investigation, 001408-001409.
         y. Photographs, 001410-001667.
         z. Pulse Log Evaluation – Fernandez, 001468-001669.
         aa. Pulse Log Evaluation – Lindsey, 001470-001674.
         bb. Pulse Log Evaluation – Schneider, 001675-001691.
         cc. Schneider - Time Sync, 001692.
         dd. Schneider Discipline, 001693-001696.
         ee. Schneider's Taser Report, 001697-001698.
         ff. Sgt. McDaniel's Memo, 001699-001700.
         gg. Sgt. Moody's Executive Summary, 001701-001739.
         hh. Tape Request Form, 2017-073 001740.
         ii. Time Sync-Lindsey 001741.
         jj. Wheatcroft signed complaint-Bates No. 001742.
         kk. X2 Taser Download-Fernandez 001743.
         ll. X2 Time Sync-Fernandez 001744.
 16. Depositions Folder:
         a. 20190603, Fernandez Transcript.
         b. 20190605, Lindsey Transcript.
         c. 20190918, CONFIDENTIAL, Tolbert Transcript
         d. 20190918, Tolbert Transcript.
         e. 20191211, Sgt. Jerry McDaniel.
 17 Disclosure Folder: containing Supplemental MIDP Files 2-7, numerous files, if utilized I will
 reference them specifically.
 18. Graham v. Connor Case, 490 U.S. 386, 396-97 (1989).
 19. United States v. Landeros, No. 17-10217 (9th Cir. 2019)17-10217-2019-01-11.

                                                                  DR. JEFFEORY G. HYNES, ED.D.      20


                            WHEATCROFT000421
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 72 of 113

      REBUTTAL TO DR. MCCLELLAND REPORT: WHEATCROFT V. CITY OF GLENDALE NO. 2:18-CV-02347-DWL

20. Defendant’s Experts Report, Dr. McClelland (40 pages), Dated November 6. 2020
21. Expert Report, written by Dr. Hynes, (34 pages), dated January 31, 2020




                                                                     DR. JEFFEORY G. HYNES, ED.D.   21


                                WHEATCROFT000422
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 73 of 113




               EXHIBIT 3
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 74 of 113




Blake A. McClelland                                                                 Phone (602) 763-2830
                                                                                    E-mail:
                                                                                    Blake.McClelland@Cox.net

November 6, 2020



Joseph J. Popolizio, Partner
Jones, Skelton & Hochuli, P.L.C.
40 North Central Avenue, Suite 2700
Phoenix, AZ 85004


Re:     Wheatcroft, et al. v. City of Glendale, et al.
        United States District Court Case Number: 2:18-cv-02347-MTL


Dear Mr. Popolizio:

In formulating my opinions on this case, I have reviewed the following materials:

  1.    Glendale Police Department Offense Report 17-107320; Assault with a Deadly Weapon,
        Authored by Officer Roy Lewis #15542. Bates Nos. CoG_WHEATCROFT 000001-000060.

  2.    Glendale Police Department Evidence Chain of Custody Report for Incident 17-107320. Bates
        Nos. CoG_WHEATCROFT 000061-000062.

  3.    Glendale Police Department Vehicle Removal Report for Incident 17-107320, Authored by
        Officer B.A. Aten #15280. Bates No. CoG_WHEATCROFT 000063.

  4.    Taser Report for Officer Schneider #12251; July 26, 2017. Incident 17-107320. Bates No.
        CoG_WHEATCROFT 000064.

  5.    Taser Report for Officer Fernandez #15225; July 26, 2017. Incident 17-107320. Bates Nos.
        CoG_WHEATCROFT 000065-000067.

  6.    Glendale Police Department Property Room Property Slip for Incident 17-107320. Bates Nos.
        CoG_WHEATCROFT 000068-000070.

  7.    Glendale Police Department CAD History Report for Incident 17-107320. Bates Nos.
        CoG_WHEATCROFT 000071-000073.

  8.    Glendale Police Department Arrest Sheet for Anya Chapman; Arrest date: July 26, 2017. Bates
        Nos. CoG_WHEATCROFT 000074-000081.




                                                    1
                                                                          CoG_WHEATCROFT 059075
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 75 of 113



9.    Glendale Police Department Arrest Sheet for Johnny Wheatcroft; Arrest date: July 26, 2017.
      Bates Nos. CoG_WHEATCROFT 000082-000089.

10.   Glendale Police Department Booking Sheet for Anya Chapman; Arrest date: July 26, 2017. Bates
      Nos. CoG_WHEATCROFT 000090-000093.

11.   Glendale Police Department Booking Sheet for Johnny Wheatcroft; Arrest date: July 26, 2017.
      Bates Nos. CoG_WHEATCROFT 000094-000097.

12.   Glendale Police Department Calls for Service Sheet for Incident 17-107320. Call date: July 26,
      2017. Bates Nos. CoG_WHEATCROFT 000098-000102.

13.   Glendale Police Department Inmate Tracking Sheet for Anya Chapman for Incident 17-107320.
      Bates Nos. CoG_WHEATCROFT 000103-000107.

14.   Glendale Police Department Inmate Tracking Sheet for Johnny Wheatcroft for Incident 17-
      107320. Bates Nos. CoG_WHEATCROFT 000108-000111.

15.   Glendale Police Department Photographs from Incident 17-107320. (260 page pdf file). Bates
      Nos. CoG_WHEATCROFT 000112-000371.

16.   Glendale Police Department Photographs from Incident 17-107320 (Unredacted). Bates Nos.
      CoG_WHEATCROFT 000112-000371.

17.   Motel 6 Video Surveillance Footage from July 26, 2017. Bates No. CoG_WHEATCROFT 000372.

18.   Glendale Police Department Audio Dispatch from July 26, 2017. Bates No. CoG_WHEATCROFT
      000373.

19.   Glendale Police Officer Brian Aten’s Body-Worn Camera Footage from July 26, 2017. Bates No.
      CoG_WHEATCROFT 000374.

20.   Glendale Police Officer Glenn Doerr’s Body-Worn Camera Footage from July 26, 2017. Bates No.
      CoG_WHEATCROFT 000375.

21.   Glendale Police Officer Michael Fernandez’s Body-Worn Camera Footage from July 26, 2017.
      Bates No. CoG_WHEATCROFT 000376.

22.   Glendale Police Officer Glenn Koehler’s Body-Worn Camera Footage from July 26, 2017. Bates
      No. CoG_WHEATCROFT 000377.

23.   Glendale Police Officer Roy Lewis’s Body-Worn Camera Interview with Shawn Blackburn from
      July 26, 2017. Bates No. CoG_WHEATCROFT 000378.

24.   Glendale Police Officer Roy Lewis’s Body-Worn Camera Interview with Anya Chapman from July
      26, 2017. Bates No. CoG_WHEATCROFT 000379.



                                                  2
                                                                        CoG_WHEATCROFT 059076
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 76 of 113



25.   Glendale Police Officer Mark Lindsey’s Body-Worn Camera Footage from July 26, 2017. Bates
      No. CoG_WHEATCROFT 000380.

26.   Glendale Police Officer Jeffrey Pittman’s Body-Worn Camera Footage from July 26, 2017. Bates
      No. CoG_WHEATCROFT 000381.

27.   Glendale Police Officer Jeffrey Pittman’s Body-Worn Camera Interview with Officer Mark Lindsey
      from July 26, 2017. Bates No. CoG_WHEATCROFT 000382.

28.   Glendale Police Officer Matthew Schneider’s Body-Worn Camera Footage from July 26, 2017.
      Bates No. CoG_WHEATCROFT 000383.

29.   Glendale Police Officer Adam Spiwak’s Body-Worn Camera Footage from July 26, 2017. Bates
      No. CoG_WHEATCROFT 000384.

30.   Glendale Police Officer Lacey Tolbert’s Body-Worn Camera Footage from July 26, 2017. Bates
      No. CoG_WHEATCROFT 000385.

31.   Glendale Police Officer Lacey Tolbert’s Body-Worn Camera Interview with Johnny Wheatcroft
      from July 26, 2017. Bates No. CoG_WHEATCROFT 000386.

32.   Glendale Police Officer Gabe Vasquez’s Body-Worn Camera Footage from July 26, 2017. Bates
      No. CoG_WHEATCROFT 000387.

33.   Glendale Sergeant Joe Flosman’s Audio Recorded Interview with Anya Chapman from footage
      from August 23, 2017. Bates No. CoG_WHEATCROFT 000388.

34.   Glendale Sergeant Gallagher’s Body-Worn Camera Interview with Johnny Wheatcroft from July
      27, 2017. Bates No. CoG_WHEATCROFT 000389.

35.   Glendale Police Department General Order 20.170 regarding Departmental Property
      Management. Bates Nos. CoG_WHEATCROFT 000390-000394.

36.   Glendale Police Department General Order 21.470 regarding Uniform Regulations. Bates Nos.
      CoG_WHEATCROFT 000395-000421.

37.   Glendale Police Department General Order 21.500 regarding Body Armor (Ballistic Vests). Bates
      Nos. CoG_WHEATCROFT 000422-000426.

38.   Glendale Police Department General Order 23.000 regarding Response to Resistance. Bates
      Nos. CoG_WHEATCROFT 000427-000462.

39.   Glendale Police Department General Order 21.900 regarding Neighborhood Response Unit.
      Bates Nos. CoG_WHEATCROFT 000463-000466.

40.   Glendale Officer Mark Lindsey’s Human Resource File. Bates Nos. CoG_WHEATCROFT 000467-
      000614.



                                                3
                                                                      CoG_WHEATCROFT 059077
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 77 of 113




41.   Glendale Officer Matt Schneider’s Human Resource File. Bates Nos. CoG_WHEATCROFT
      000615-000832.

42.   Officer Michael Fernandez’s Human Resource File. Bates Nos. CoG_WHEATCROFT 000833-
      001218.

43.   Glendale Police Department Professional Standards Unit Investigative File regarding the July 26,
      2017 Incident involving Johnny Wheatcroft. Bates Nos. CoG_WHEATCROFT 001219-001763.

44.   Glendale Police Department General Order 23.300 regarding Vehicle Stops. Bates Nos.
      CoG_WHEATCROFT 001764-0011770.

45.   Glendale Police Department General Order 24.000 regarding Laws of Arrest. Bates Nos.
      CoG_WHEATCROFT 001771-001779.

46.   Glendale Officer Schneider’s 07/01/2017—06/30/2018 Goal Setting & Review Worksheet. Bates
      Nos. CoG_WHEATCROFT 001780-001792.

47.   Glendale Officer Schneider’s 02/11/2018 Midpoint Review. Bates Nos. CoG_WHEATCROFT
      001793-001794.

48.   Glendale Officer Fernandez’s April 30, 2013 Commendation. Bates Nos. CoG_WHEATCROFT
      001795-001803.

49.   Glendale Officer Fernandez’s May 12, 2016 Commendation. Bates Nos. CoG_WHEATCROFT
      001804-001807.

50.   Glendale Officer Fernandez’s December 1, 2017 Commendation. Bates Nos. CoG_WHEATCROFT
      001808-001811.

51.   Glendale Officer Lindsey’s July 11, 2013 Commendation. Bates Nos. CoG_WHEATCROFT
      001812-001816.

52.   Glendale Officer Lindsey’s January 8, 2015 Commendation. Bates Nos. CoG_WHEATCROFT
      001817-001819.

53.   Glendale Officer Lindsey’s June 3, 2015 Commendation. Bates Nos. CoG_WHEATCROFT 001820-
      001823.

54.   Glendale Officer Lindsey’s May 12, 2016 Commendation. Bates Nos. CoG_WHEATCROFT
      001824-001827.

55.   Glendale Officer Schneider’s March 23, 2011 Commendation. Bates Nos. CoG_WHEATCROFT
      001828-001830.

56.   Glendale Officer Schneider’s May 19, 2011 Commendation. Bates Nos. CoG_WHEATCROFT
      001831-001832.


                                                 4
                                                                        CoG_WHEATCROFT 059078
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 78 of 113




57.   Glendale Officer Schneider’s June 15, 2011 Commendation. Bates No. CoG_WHEATCROFT
      001833.

58.   Glendale Officer Schneider’s July 5, 2011 Commendation. Bates Nos. CoG_WHEATCROFT
      001834-001835.

59.   Glendale Officer Schneider’s October 28, 2011 Commendation. Bates Nos. CoG_WHEATCROFT
      001836-001837.

60.   Glendale Officer Schneider’s July 15, 2013 Commendation. Bates Nos. CoG_WHEATCROFT
      001838-001850.

61.   Glendale Officer Schneider’s March 7, 2014 Commendation. Bates Nos. CoG_WHEATCROFT
      001851-001864.

62.   Glendale Officer Schneider’s November 27, 2015 Commendation. Bates Nos.
      CoG_WHEATCROFT 001865-001871.

63.   Glendale Officer Schneider’s December 31, 2015 Commendation. Bates Nos.
      CoG_WHEATCROFT 001872-001876.

64.   Glendale Officer Schneider’s August 18, 2017 Commendation. Bates Nos. CoG_WHEATCROFT
      001877-001879.

65.   Glendale Officer Schneider’s May 5, 2017 Commendation. Bates Nos. CoG_WHEATCROFT
      001880-001881.

66.   Glendale Officer Schneider’s December 31, 2018 Commendation. Bates Nos.
      CoG_WHEATCROFT 001882-001883.

67.   Glendale Officer Schneider’s July 24, 2018 Commendation. Bates Nos. CoG_WHEATCROFT
      001884-001894.

68.   Glendale Officer Fernandez’s Departmental Investigation #2013-063, re Use of Force. Bates
      Nos. CoG_WHEATCROFT 001895-001930.

69.   Glendale Officer Fernandez’s Departmental Investigation #2015-012 re Use of Force. Bates Nos.
      CoG_WHEATCROFT 001931-001966.

70.   Glendale Officer Fernandez’s Departmental Investigation #2015-060 re Use of Force. Bates Nos.
      CoG_WHEATCROFT 001967-001976.

71.   Glendale Officer Lindsey’s Departmental Investigation #2012-081 re Use of Force. Bates Nos.
      CoG_WHEATCROFT 001977-002001.

72.   Glendale Officer Lindsey’s Departmental Investigation #2014-040 re Use of Force. Bates Nos.
      CoG_WHEATCROFT 002002-002039.


                                                5
                                                                      CoG_WHEATCROFT 059079
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 79 of 113



73.   Glendale Officer Lindsey’s Departmental Investigation #2014-061 re Use of Force. Bates Nos.
      CoG_WHEATCROFT 002040-002100.

74.   Glendale Officer Schneider’s Departmental Investigation #2014-032 re Use of Force. Bates Nos.
      CoG_WHEATCROFT 002101-002129.

75.   Glendale Officer Schneider’s Departmental Investigation #2017-073 re Use of Force. Bates Nos.
      CoG_WHEATCROFT 002130-002163.

76.   Glendale Police Department’s 2012 Advanced Officer Training. Bates Nos. CoG_WHEATCROFT
      002164-002362.

77.   Glendale Police Department’s 2013 Advanced Officer Training. Bates Nos. CoG_WHEATCROFT
      002363-002426.

78.   Glendale Police Department’s 2014 Advanced Officer Training. Bates Nos. CoG_WHEATCROFT
      002427-002523.

79.   Glendale Police Department’s 2015 Advanced Officer Training. Bates Nos. CoG_WHEATCROFT
      002524-002622.

80.   Glendale Police Department’s 2016 Advanced Officer Training. Bates Nos. CoG_WHEATCROFT
      002623-002757.

81.   Glendale Police Department’s 2017 Advanced Officer Training. Bates Nos. CoG_WHEATCROFT
      002758-002960.

82.   Glendale Police Department’s 2018 Advanced Officer Training. Bates Nos. CoG_WHEATCROFT
      002961-003203.

83.   Glendale Officer Fernandez’s Training File. Bates Nos. CoG_WHEATCROFT 003204-003223.

84.   Glendale Officer Lindsey’s Training File. Bates Nos. CoG_WHEATCROFT 003224-003297.

85.   Glendale Officer Schneider’s Training File. Bates Nos. CoG_WHEATCROFT 003298-003339.

86.   Glendale Officer Lindsey’s Body-Worn Camera Audit Log. Bates Nos. CoG_WHEATCROFT
      003340-003345.

87.   Glendale Officer Schneider’s Body-Worn Camera Audit Log. Bates Nos. CoG_WHEATCROFT
      003346-003363.

88.   City of Glendale Email Communications with the FBI. Bates Nos. CoG_WHEATCROFT 003364-
      003376.

89.   Glendale Officer Fernandez’s Departmental Investigation #2014-022 re Attentiveness to Duty.
      Bates Nos. CoG_WHEATCROFT 003377-003412.



                                                6
                                                                      CoG_WHEATCROFT 059080
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 80 of 113



90.   Glendale Officer Fernandez’s Departmental Investigation #2014-039 re Orders and Directives.
      Bates Nos. CoG_WHEATCROFT 003413-003443.

91.   Glendale Officer Fernandez’s Departmental Investigation #2015-032 re Review of Accidents.
      Bates Nos. CoG_WHEATCROFT 003444-003450.

92.   Glendale Officer Lindsey’s Departmental Investigation #2016-064 re Vehicle Pursuits. Bates Nos.
      CoG_WHEATCROFT 003451-003460.

93.   Glendale Officer Schneider’s Departmental Investigation #2013-066 re Review of Accidents.
      Bates Nos. CoG_WHEATCROFT 003461-003467.

94.   Glendale Officer Schneider’s Department Investigation #2017-055 re Workplace Harassment.
      Bates Nos. CoG_WHEATCROFT 003468-003981.

95.   Glendale Police Department’s Professional Standard Unit’s 2015 Annual Report. Bates Nos.
      CoG_WHEATCROFT 003982-003993.

96.   Glendale Police Department’s Professional Standard Unit’s 2016 Annual Report. Bates Nos.
      CoG_WHEATCROFT 003994-004006.

97.   Glendale Police Department’s Professional Standard Unit’s 2017 Annual Report. Bates Nos.
      CoG_WHEATCROFT 004007-004018.

98.   Glendale Police Department’s 2015 Response to Report. Bates Nos. CoG_WHEATCROFT
      004019-004023.

99.   Glendale Police Department’s 2016 Response to Report. Bates Nos. CoG_WHEATCROFT
      004024-004035.

100. Glendale Police Department’s 2017 Response to Report. Bates Nos. CoG_WHEATCROFT
     004036-004046.

101. Chief’s Directive from Chief Rick St. John dated June 26, 2019 re Response to Resistance
     Reporting. Bates No. CoG_WHEATCROFT 004080.

102. Glendale Police Department’s General Order 22.050 re Functional Requirements. Bates Nos.
     CoG_WHEATCROFT 004082-004083.

103. Officer Lacey Tolbert’s Goal Setting & Review Worksheet from July 1, 2016-June 30, 2017 and
     May 10, 2017 Comments Regarding Annual Review. Bates Nos. CoG_WHEATCROFT 004084-
     004106.

104. Sergeant Don LaBrant’s May 10, 2018 Memorandum to Lieutenant Montgomery and
     Commander Blanco re Officer Lacey Tolbert. Bates No. CoG_WHEATCROFT 004107.

105. Motel 6 Video Surveillance Screenshot from July 26, 2017. Bates No. CoG_WHEATCROFT
     004108.


                                                 7
                                                                       CoG_WHEATCROFT 059081
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 81 of 113




106. Motel 6 Video Surveillance Screenshot Taken on or about September 1, 2017. Bates No.
     CoG_WHEATCROFT 004109.

107. Deposition Transcript of Glendale Officer Michael Fernandez w/Exhibits.

108. Deposition Transcript of Glendale Officer Mark Lindsey w/Exhibits.

109. Deposition Transcript of Glendale Officer Lacey Tolbert w/Exhibits.

110. Deposition Transcript of Glendale Police Chief Rick St. John w/Exhibits.

111. Deposition Transcript of Glendale Sergeant Donald LaBrant w/Exhibits.

112. Deposition Transcript of Glendale Sergeant Matthew Moody w/Exhibits.

113. Deposition Transcript of Glendale Lieutenant Earl Montgomery w/Exhibits.

114. Deposition Transcript of Glendale Commander Brandon Blanco w/Exhibits.

115. Deposition Transcript of Glendale Assistant Chief Rich LeVander w/Exhibits.

116. Deposition Transcript of Glendale Sergeant Joseph Flosman w/Exhibits.

117. Deposition Transcript of Glendale Officer Jeffrey Pittman.

118. Deposition Transcript of Glendale Chief Chris Briggs.

119. Expert Report of Dr. Jeffeory G. Hynes. Bates Nos. CoG_WHEATCROFT 000272-000305.

120. Officer Schneider’s March 29, 2017 Body-Worn Camera Footage Associated with Glendale Police
     Departmental Report No. I17044932. Bates Nos. CoG_WHEATCROFT 004110-004111.

121. Emails Responsive to Plaintiffs’ Third Request for Production of Documents. Bates Nos.
     CoG_WHEATCROFT 004112-009807.

122. Additional Emails Responsive to Plaintiffs’ Third Request for Production of Documents. Bates
     Nos. CoG_WHEATCROFT 009808-017993.

123. Johnny Wheatcroft’s Records from University of Phoenix. Bates Nos. CoG_WHEATCROFT
     018067-018227.

124. Johnny Wheatcroft’s Maricopa County Superior Court Criminal Court Docket re CR2005-009896.
     Bates Nos. CoG_WHEATCROFT 036650-036651.

125. Johnny Wheatcroft’s Maricopa County Superior Court Criminal Court Docket re CR2006-121971.
     Bates Nos. CoG_WHEATCROFT 036652-036653.



                                                  8
                                                                        CoG_WHEATCROFT 059082
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 82 of 113



126. Johnny Wheatcroft’s Maricopa County Superior Court Criminal Court Docket re CR2013-426915.
     Bates No. CoG_WHEATCROFT 036654.

127. Johnny Wheatcroft’s Maricopa County Superior Court Criminal Court Docket re CR2014-001088.
     Bates Nos. CoG_WHEATCROFT 036655-036658.

128. Johnny Wheatcroft’s Maricopa County Superior Court Criminal Court Docket re CR2014-106681.
     Bates Nos. CoG_WHEATCROFT 036659-036660.

129. Johnny Wheatcroft’s Maricopa County Superior Court Criminal Court Docket re CR2018-106681.
     Bates Nos. CoG_WHEATCROFT 036661-036665.

130. Maricopa County Superior Court Criminal Docket re Johnny Wheatcroft. Bates No.
     CoG_WHEATCROFT 036666.

131. Public Access to Court Information Docket re Johnny Wheatcroft. Bates Nos.
     CoG_WHEATCROFT 036667-036668.

132. Johnny Wheatcroft’s Criminal Court Docket re M-0741-4580018. Bates No. CoG_WHEATCROFT
     036669.

133. Johnny Wheatcroft’s Criminal Court Docket re M-0741-4688688. Bates No. CoG_WHEATCROFT
     036670.

134. Johnny Wheatcroft’s Criminal Court Docket re M-0741-4720093. Bates No. CoG_WHEATCROFT
     036671.

135. Johnny Wheatcroft’s Criminal Court Docket re M-0741-4724304. Bates No. CoG_WHEATCROFT
     036672.

136. Johnny Wheatcroft’s Criminal Court Docket re M-0741-4778974. Bates No. CoG_WHEATCROFT
     036673.

137. Johnny Wheatcroft’s Criminal Court Docket re M-0741-5127495. Bates No. CoG_WHEATCROFT
     036674.

138. Johnny Wheatcroft’s Criminal Court Docket re M-0741-5235126. Bates No. CoG_WHEATCROFT
     036675.

139. Johnny Wheatcroft’s Public Access to Court Information Criminal Court Docket re CR2005-
     009896. Bates Nos. CoG_WHEATCROFT 036676-036679.

140. Johnny Wheatcroft’s Public Access to Court Information Criminal Court Docket re CR2006-
     121971. Bates Nos. CoG_WHEATCROFT 036680-036683.

141. Johnny Wheatcroft’s Public Access to Court Information Criminal Court Docket re CR2013-
     426915. Bates Nos. CoG_WHEATCROFT 036684-036685.



                                               9
                                                                     CoG_WHEATCROFT 059083
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 83 of 113



142. Johnny Wheatcroft’s Public Access to Court Information Criminal Court Docket re CR2014-
     001088. Bates Nos. CoG_WHEATCROFT 036686-036692.

143. Johnny Wheatcroft’s Public Access to Court Information Criminal Court Docket re CR2014-
     106681. Bates Nos. CoG_WHEATCROFT 036693-036695.

144. Correspondence from Dr. Jeffeory G. Hynes’ re Defendants’ Subpoena for Expert Job File. Bates
     Nos. CoG_WHEATCROFT 036696-036709.

145. Anya Chapman’s Maricopa County Adult Probation Presentence Investigation Report dated
     November 16, 2017. Bates Nos. CoG_WHEATCROFT 036744-036752.

146. Glendale Police Department’s Blank Blanket Trespassing Enforcement Authorization Form.
     Bates No. CoG_WHEATCROFT 036802.

147. Maricopa County Superior Court Minute Entry dated October 25, 2017 re Anya Chapman’s
     Change of Plea to Aggravated Assault. Bates Nos. CoG_WHEATCROFT 036803-036804.

148. City of Glendale Fire Department’s Records re Johnny Wheatcroft. Bates Nos.
     CoG_WHEATCROFT 036805-036811.

149. Johnny Wheatcroft’s Employment File from PGM2, LLC, doing business as CMS/Morrell,
     Commodity Management Services, LLC and CMS, LLC. Bates Nos. CoG_WHEATCROFT 036812-
     036827.

150. Maricopa County Attorney’s Office Criminal Complaint re CR2017-134395-001 and CR2017-
     134395-002, Against Anya Ann Chapman and Johnny Wheatcroft. Bates Nos.
     CoG_WHEATCROFT 036828-036833.

151. Maricopa County Superior Court Docket re CR2017-134395. Bates Nos. CoG_WHEATCROFT
     036834-036836.

152. Empire Metal Products, Inc.’s Declaration of Custodian of Records. Bates No.
     CoG_WHEATCROFT 036837.

153. EZ Metals, LLC’s Declaration of Custodian of Records. Bates No. CoG_WHEATCROFT 036838.

154. Glendale Police Department’s General Order re Laws of Arrest with December 09, 2016 Revision
     Date. Bates Nos. CoG_WHEATCROFT 036839-036847.

155. Johnny Wheatcroft’s Employment File from Green World Recycling Inc. Bates Nos.
     CoG_WHEATCROFT 036848-036850.

156. Maricopa County Attorneys’ Office Indictment Against Anya Ann Chapman and Johnny
     Wheatcroft. Bates Nos. CoG_WHEATCROFT 036851-036853.

157. Glendale Police Department’s Location History Report for Motel 6. Bates Nos.
     CoG_WHEATCROFT 036854-036904.


                                               10
                                                                      CoG_WHEATCROFT 059084
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 84 of 113




158. Glendale Police Department’s Trespassing Enforcement Authorization Form for Motel 6 dated
     August 30, 2018. Bates No. CoG_WHEATCROFT 036905.

159. Maricopa County Attorneys’ Office Order of Dismissal re Johnny Wheatcroft. Bates No.
     CoG_WHEATCROFT 036906.

160. Johnny Wheatcroft’s Employment Information from Raytek Lighting, LLC. Bates Nos.
     CoG_WHEATCROFT 036907-036908.

161. Maricopa County Attorneys’ Office Motion and Order to Dismiss re Johnny Wheatcroft. Bates
     Nos. CoG_WHEATCROFT 036910-036911.

162. Dr. Jeffeory G. Hynes’ Notes from Sergeant Jerry McDaniel’s Deposition. Bates Nos.
     CoG_WHEATCROFT 036913-036924.

163. Maricopa County Superior Court’s October 3, 2017 Minute Entry re Johnny Wheatcroft. Bates
     No. CoG_WHEATCROFT 036925.

164. Johnny Wheatcroft’s ADOC Medical Records. Bates Nos. CoG_WHEATCROFT 036927-037562.

165. Johnny Wheatcroft’s Correctional Health Services Medical Records. Bates Nos.
     CoG_WHEATCROFT 037563-037968.

166. Anya Chapman’s Maricopa County Adult Probation File. Bates Nos. CoG_WHEATCROFT 038693-
     038789.

167. Glendale Police Department Incident Report #18025107. Bates Nos. CoG_WHEATCROFT
     038790-038829.

168. Glendale Police Department Dash Camera Footage re Incident Report #18025107. Bates No.
     CoG_WHEATCROFT 038830.

169. Glendale Police Department Body Camera Footage re Incident Report #18025107. Bates No.
     CoG_WHEATCROFT 038831.

170. Glendale Police Department’s Audio Recorded Interview of Anya Chapman re Incident Report
     #18025107. Bates No. CoG_WHEATCROFT 038832.

171. Phoenix Police Department Photographs re Departmental Report #2018-01405322. Bates Nos.
     CoG_WHEATCROFT 039621-041336.

172. Phoenix Police Departmental Report #2018-01405322. Bates Nos. CoG_WHEATCROFT 041337-
     041588.

173. Johnny Wheatcroft’s Records from Arizona Department of Corrections Received in Response to
     Defendants’ Subpoena Duces Tecum. Bates Nos. CoG_WHEATCROFT 041592-042075.



                                               11
                                                                      CoG_WHEATCROFT 059085
     Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 85 of 113



174. Manistee Justice Court Case No. CC2019-098267, Robin L. Nash v. Anya A. Chapman. Bates Nos.
     CoG_WHEATCROFT 042078-042085.

175. Johnny Wheatcroft’s Maricopa County Adult Probation File. Bates Nos. CoG_WHEATCROFT
     055387-055518.

176. City of Phoenix Police Department Custodian of Records Declaration. Bates No.
     CoG_WHEATCROFT 055519.

177. City of Phoenix Police Department Departmental Reports Involving Johnny Wheatcroft and/or
     Anya Chapman Received in Response to Defendants’ Subpoena Duces Tecum. Bates Nos.
     CoG_WHEATCROFT 055520-055930.

178. City of Phoenix Police Department Photographs re Departmental Report 2013-01783673
     Received in Response to Defendants’ Subpoena Duces Tecum. Bates Nos. CoG_WHEATCROFT
     055931-056073.

179. Anya Chapman’s Records from Maricopa County Sheriff’s Office Received in Response to
     Defendants’ Subpoena Duces Tecum. Bates Nos. CoG_WHEATCROFT 056074-056168.

180. Johnny Wheatcroft’s Records from Maricopa County Sheriff’s Office Received in Response to
     Defendants’ Subpoena Duces Tecum. Bates Nos. CoG_WHEATCROFT 056169-056578.

181. Glendale Police Department’s Location History Report for 4530 West Myrtle Avenue. Bates Nos.
     CoG_WHEATCROFT 056579-056580.

182. Glendale Police Department’s 911 Call Detail for 4530 West Myrtle Avenue. Bates Nos.
     CoG_WHEATCROFT 056581-056602.

183. Glendale Police Department Incident Report No. 17084200. Bates Nos. CoG_WHEATCROFT
     056603-056628.

184. Glendale Police Department Incident Report No. 17085068. Bates Nos. CoG_WHEATCROFT
     056629-056638.

185. Glendale Police Department Incident Report No. 17173854. Bates Nos. CoG_WHEATCROFT
     056639-056649.

186. Glendale Police Department Incident Report No. 18088651. Bates Nos. CoG_WHEATCROFT
     056650-056656.

187. Glendale Police Department Incident Report No. 20039176. Bates Nos. CoG_WHEATCROFT
     056657-056663.

188. Glendale Police Department Incident Report No. 20040072. Bates Nos. CoG_WHEATCROFT
     056664-056670.

189. Deposition Transcript of Robin Nash.


                                               12
                                                                     CoG_WHEATCROFT 059086
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 86 of 113




  190. Deposition Transcript of B.W. (Juvenile name withheld).

  191. Deposition Transcript of J.W. (Juvenile name withheld).

  192. Deposition Transcript of Officer Matthew Schneider.

  193. Deposition Transcript of B.W. (2nd) and Exhibits.

  194. Deposition Transcript of Shawn Blackburn and Exhibits.




                                           Personal Background


I have thirty-four (34) years of experience with the Phoenix Police Department. I have served in
numerous assignments from Police Officer to Assistant Police Chief. Some of my assignments have
included (but are not limited to) patrol operations, investigations, tactical operations (SWAT), internal
affairs, auditing, planning, and training. I have been involved in approximately two thousand (2,000)
internal investigations that examined police employees’ conduct and performance. I have interviewed
and trained hundreds of police officers, supervisors, and command-level personnel. I served as the
Chairman of the Use of Force and Disciplinary Review Boards that evaluated the actions of police
officers and supervisors. I have led empirical research projects designed to improve the efficiency and
effectiveness of police operations.

I honorably retired from the Phoenix Police Department in August 2016 and assumed a full-time faculty
position at Arizona State University (ASU) in the School of Criminology and Criminal Justice. I am the
Director of the Master of Arts program, and I hold a Ph.D. in Public Administration from ASU. I have
taught classes in criminal investigations, public policy, criminology, statistics, and police use of force. I
provide subject matter expert consultation to the CNA Corporation (Arlington, VA), assisting them with
research funded by the United States Department of Justice.

Through my work experience, training, and academic qualifications, I am familiar with the nationally
recognized “best practices” regarding police procedures, investigations, training, and use of force.
Additional information regarding my qualifications and background can be found in Addendum 1 of this
report.




                                                     13
                                                                              CoG_WHEATCROFT 059087
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 87 of 113



                                                Case Details



Unless otherwise noted, the following information is contained in the Glendale Police Department
Offense Report 17-107320; Assault with a Deadly Weapon, Authored by Officer Roy Lewis #15542. The
juvenile witness’s names have been redacted from these reports and “Witness JW” and “Witness BW”
will be used when referring to them.

On July 26, 2017 at 1932 hours, Glendale Police Officers Matt Schneider and Mark Lindsey were on
routine patrol in the area of the Motel 6 hotel at 7116 North 59th Avenue. The officers were riding in a
fully marked Chevrolet Tahoe, and both officers were wearing Glendale Police uniforms. Officer
Schneider was driving, and Officer Lindsey was in the passenger seat.

Officer Schneider and Lindsey are members of the Glendale Police Neighborhood Response Squad (NRS).
This squad is deployed in addition to the regular patrol officers to provide additional police resources in
high crime areas. The NRS squad also apprehends fugitives, and conducts investigations into street-level
drug and criminal activity. The Motel 6 where the officers were patrolling was known for a high level of
criminal activity that included drug offenses, violent crimes, and property crimes. Because of the high
incidence of crime at this location, the management of the Motel 6 had signed an Authority to Arrest
Trespassers agreement with the Glendale Police Department1.

While driving through the alley north of the Motel 6, Officer Schneider observed a silver Ford Taurus
turn northbound into the hotel parking lot (from Glenn Drive) without using a turn signal. Officer
Schneider turned into the hotel parking lot and could see the Ford Taurus had backed into a parking
space very quickly. Officer Lindsey observed the vehicle attempt to pull into an open spot, but it
changed directions and immediately backed in. This raised the officer’s suspicion, because stolen
vehicles try to hide their license plates.2

Without using the police car’s overhead lights, Officer Schneider initiated a traffic stop in the parking lot
of the hotel by pulling in front of the parked vehicle and contacting the occupants.

Officer Schneider went to the passenger side of the vehicle and contacted Johnny Wheatcroft, while
Officer Lindsey went to the driver’s side of the vehicle and contacted Shawn Blackburn. There was also
an adult female in the back seat (Anya Chapman) and two children (Witness JW and Witness BW).

Officer Schneider asked Johnny if he was staying at the Motel 6, then Schneider asked him for
identification. Officer Schneider also told the occupants of the car they were being stopped because
they did not signal while turning into the motel parking lot. The two men in the front seats of the
Taurus (Johnny Wheatcroft and Shawn Blackburn) did not have identification, so Officer Schneider
walked to the rear of the car to see the license plate. Officer Schneider called in a “Code-6” on his police
radio. This provided dispatch with the license plate number and his location.

Officer Schneider returned to the front passenger window of the Taurus and, once again, asked
everyone in the car if they had identification. Officer Schneider also warned Johnny Wheatcroft to not
reach into a brown backpack that was on the floor by his (Wheatcroft’s) legs. Wheatcroft then turned
away from Schneider, facing towards the center console.




                                                     14
                                                                              CoG_WHEATCROFT 059088
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 88 of 113



According to Glendale Incident report 17-107320, Officer Schneider believed Johnny Wheatcroft was
sticking his hand between the seat and console. At this point Officer Schneider did not know if there
were any weapons in the vehicle, so he opened the car door and initiated contact with Johnny
Wheatcroft.

(Additional details of this contact and the analysis of the Body Worn Camera videos will be evaluated in
the Opinions section of this report.)

As Officer Schneider opened the car door, Johnny Wheatcroft brought his right leg out of the vehicle.
Officer Schneider grabbed Johnny’s right arm, and felt it tense up. Officer Schneider warned Johnny to
stop tensing his arm, and at this point Officer Schneider believed that Johnny was trying to resist and
pull away from him. Officer Schneider unholstered his Taser and told Johnny he was going to be Tased if
he chose to fight with officers. Johnny Wheatcroft seemed to calm down, so Officer Schneider re-
holstered his Taser and tried to control Johnny’s right arm.

Officer Schneider struggled with Johnny, so Officer Lindsey came to the passenger side of the Taurus to
help. Officer Schneider related that he could hear crying in the back seat, and the adult female (Anya
Chapman) was yelling profanities.

Officer Schneider tried to control Johnny Wheatcroft’s right arm, but he continued resisting, so Officers
Lindsey and Schneider used their Tasers to control him. Officer Schneider related that Johnny was
kicking his legs and making it difficult to restrain him.

While the officers were struggling with Johnny Wheatcroft, Officer Schneider related that he saw a bag
being flung forward from the back seat of the car. Officer Schneider saw Officer Lindsey fall backwards,
and it appeared that Officer Lindsey was unconscious on the ground. Officer Schneider learned later
that Anya had swung a bag full of soft drinks and hit Officer Lindsey in the head.

Officer Schneider then radioed for urgent back-up. Officer Fernandez had arrived and assisted Officer
Schneider attempt to restrain Johnny Wheatcroft. Officer Schneider related that Johnny continued to
kick and thrash at the officers. Officer Schneider deployed his Taser (probes) and also drive-stunned
Johnny Wheatcroft to gain control of him. Officers Roy Lewis, Lacey Tolbert, Adam Spiwak, Jeffrey
Pitman, and Glen Doerr responded to the scene and assisted with taking Anya Chapman into custody
and securing the scene.

Ultimately, Johnny Wheatcroft was taken out of the car and onto the ground. Officer Schneider related
that Johnny continued fighting on the ground, and was initially hung up in the seatbelt of the passenger
seat. Once Johnny was free from the seatbelt, he continued kicking at Officer Schneider, striking him in
his (Schneider’s) legs. Officer Schneider related that even after Johnny was in handcuffs, he was still
trying to kick at officers. Johnny Wheatcroft was drive-stunned by Officer Schneider and he
(Wheatcroft) calmed down and discontinued fighting.

Once the scene was stabilized, an investigation was conducted into this incident. Glendale Officer Roy
Lewis wrote the original offense report, making the following assignments:

Officer Lacey Tolbert- Conducted interviews with Officers Schneider and Fernandez (who were listed as
victims of aggravated assault).

Officer Jeffrey Pittman- Conducted an interview of victim Officer Lindsey.


                                                    15
                                                                             CoG_WHEATCROFT 059089
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 89 of 113



Officer Aten- Completed the paperwork required for the tow of the Ford Taurus.

Officer Adam Spiwak- Spoke with the children involved in the incident and arranged for a family member
to pick them up. Officer Spiwak also notified Arizona Child Protective Services (CPS) about the incident.

Officers Fernandez and Doerr - Transported Johnny Wheatcroft and Shawn Blackburn (driver of the
Taurus) to the police station.

Officer Lewis- Interviewed Anya Chapman and Shawn Blackburn. Also transported Anya Chapman to the
Glendale City Jail.



Johnny Wheatcroft was treated by Glendale Fire Unit E150 (A Shift). His chief complaint was shortness
of breath, not pain. It should be noted that Johnny Wheatcroft did not complain about any injuries to his
testicles, scrotum, or other parts of his body that may have been injured by the Tasers. Johnny denied
hospitalization.

During his investigation, Officer Roy Lewis collected and impounded evidence from the crime scene.
The evidence included two Taser cartridges, 3 bottles and 1 can of Dr. Pepper, a backpack with cell
phones and jewelry, $56.00 in U.S. Currency, a usable amount of a crystalline substance, black and gray
bolt cutters, and yellow bolt cutters.

Johnny Wheatcroft was charged with Aggravated Assault on a Police Officer (ARS 13-1204.A.8) and
Resisting Arrest (13-2508.A.1). Anya Chapman was charged with Aggravated Assault on a Police Officer
(ARS 13-1204.A.8).

On August 28, 2017, Sergeant Joe Flosman downloaded the body camera footage from Officers
Fernandez, Schneider, and Lindsey. He reviewed the footage and documented the details of the
incident in his supplement to Glendale Incident Report XX-XXXXXXX. Table 1 paraphrases his
observations:

Table 1

 Video Time Stamp                                           Activity
     2:31:01Z          Camera footage begins. There is a 30 second delay in the sound. Officer
                       Schneider is driving into the Motel 6 parking lot.

      2:31:33Z         Officer Schneider exits his patrol vehicle and walks to the passenger side of the
                       Taurus. Schneider asks the occupants if they are staying at the motel. He then
                       asks the occupants “Do you guys have your ID’s on you, real quick?” Officer
                       Schneider tells the driver the reason for the stop by saying: “Hey, when you
                       turn in here man, just make sure you throw on your signal for us.”

                       Officer Schneider is told that they don’t have IDs, so he asks the occupants of
                       the car for anything with their name on it. Johnny Wheatcroft makes an
                       inaudible response, and Officer Schneider replies “All of you.” Officer Schneider
                       then asks if there is anything in the vehicle that they shouldn’t have.




                                                   16
                                                                           CoG_WHEATCROFT 059090
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 90 of 113




           Officer Schneider then puts out (over the police radio) their location and license
           plate information.

           Johnny Wheatcroft is holding a brown backpack. Officer Schneider asks Johnny
           not to reach into the backpack since he has no identification and therefore no
           reason to look in the backpack. Officer Schneider asks for Johnny’s name, and
           Johnny asks why is he required to give it. Officer Schneider responds that if he
           is a passenger in a vehicle, he is required to present it. Johnny responds that he
           has one, but doesn’t want to give it to Officer Schneider because he hasn’t done
           anything wrong. Officer Schneider tells Johnny Wheatcroft that he (Schneider)
           can take Johnny to the police station and fingerprint Johnny because of the
           traffic stop.

           Officer Schneider puts his field interrogation (FI) cards and pen back in his
           pocket and tells Johnny Wheatcroft: “We can do this one of two ways.”

           Johnny Wheatcroft holds up his right hand and says, “Okay, relax for a minute
           please.”

           Officer Schneider states: “I don’t want you stuffing anything down in between
           the seats like you’re doing.”

           Johnny replies: “Stop please.” At this point Officer Schneider draws his Taser
           and grabs Johnny’s right arm. Officer Schneider tells Johnny “Here’s the deal. If
           you tense up, listen to me, listen to me. Relax your arm.”

           There is a short conversation between Officer Schneider and Johnny
           Wheatcroft. Officer Schneider asks Johnny if he is going to fight, and Johnny
           says “No”. Officer Schneider then re-holstered his Taser and placed Johnny in
           an arm hold. Officer Schneider stated (to Officer Lindsey) “He’s going to fight,
           dude”.

           Officer Lindsey came to the passenger side of the vehicle to help Officer
           Schneider. The body camera footage shows Officer Schneider attempting to
           control Johnny Wheatcroft with an arm hold on his right arm. A Taser comes
           into view from Officer Lindsey contacting Johnny’s right arm and shoulder area.

           Johnny Wheatcroft says “I’m not doing nothing.” The passenger seatbelt is still
           attached and across Johnny’s upper torso. As Officer Schneider is attempting to
           gain control of Johnny, Johnny states: “What the fuck’s wrong with you.”
           Johnny then leans forward (while still seated in the car).

           Sergeant Flosman relates that at this point in the body camera video, Johnny is
           still wearing his seatbelt, and it is wrapped around his upper torso and his lower
           legs behind his knees. There is shouting going on, as Officer Lindsey moves
           around to the back side of Johnny.




                                        17
                                                                CoG_WHEATCROFT 059091
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 91 of 113




2:34:20    Officer Lindsey deploys a drive stun to the center of Johnny’s back. Johnny
           turns toward his left, falling into a sitting position now facing Officer Lindsey
           and Schneider. There is continual screaming.

2:34:22    From the back seat of the Taurus, Anya Chapman swings a white grocery bag at
           Officer Lindsey and hits him in the head. Officer Lindsey goes out of view, and
           Officer Schneider backs up several feet and deploys his Taser (probes).

           At this point Officer Fernandez comes into the camera view and goes “hands
           on” with Johnny attempting to get him away from the open car door. Officer
           Fernandez appears to be struggling with Johnny Wheatcroft who seems to be
           caught in the seatbelt.

2:34:47    Officer Fernandez gets Johnny Wheatcroft into handcuffs, but it appears as
           though Johnny is still tangled up in the seatbelt and Taser wires.

2:35:01    Officer Schneider deploys a drive-stun with his Taser between Johnny’s
           shoulder blades. Sergeant Flosman notes that at one point in the body camera
           footage you can see the seatbelt wrapped around Johnny’s lower legs and
           knees. Officer Fernandez is attempting to get Johnny up on his feet and pulled
           away from the open car door.

2:35:06    Johnny Wheatcroft is on his knees facing the interior of the Taurus. He is
           handcuffed at this time and Officer Fernandez is holding Johnny’s left arm near
           the triceps area. Officer Schneider, with his Taser in his right hand, drive-stuns
           Johnny between the shoulder blades for several seconds.

2:35:32    As Johnny is being moved backwards away from the car door, his son comes out
           of the back seat and removes Johnny’s legs from the seatbelt. Officer
           Fernandez moves Johnny to the back of the Taurus near an SUV parked next to
           it.
           As Officer Schneider is dealing with the child, Sergeant Flosman noted that
           someone in the background of the video could be heard saying “Ow Ow Bro!”
           Officer Schneider directs Officer Lewis to take a female (Anya Chapman) into
           custody for assaulting Officer Lindsey. Officer Schneider still has his Taser in his
           hand.

2:36:00    Officer Fernandez is off-camera dealing with Johnny who is now face-down and
           handcuffed next to the SUV. Johnny then says “Hey Hey”, and appears to be
           kicking his lower legs. Officer Schneider’s body camera footage turns towards
           Johnny and Officer Fernandez is observed kneeling beside Johnny. Officer
           Schneider places his Taser in the butt-cheek area of Johnny and drive-stuns him
           in the buttocks. The Taser is at a right angle to Johnny’s left buttocks partially
           on the left buttocks and partially in the intergluteal cleft. Sergeant Flosman
           also notes that there is a lot of commotion, and an unknown officer can be
           heard saying “Stop, stop it.” Johnny Wheatcroft can be heard saying “Ow” over
           and over.



                                        18
                                                                 CoG_WHEATCROFT 059092
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 92 of 113




       2:36:42          Officer Fernandez and another officer are still attempting to get Johnny under
                        control when Officer Schneider places his Taser near Johnny’s waist area and
                        yells “Keep fighting and you’re going to get it again. You want it again? Shut
                        your mouth. I am done fucking around with you.”

                        Officer Schneider then disengages with Johnny and starts briefing other officers
                        that have arrived on-scene.


On September 1, 2017 Glendale Detective Diana Lopez #13611 supplemented Glendale Police
Department Offense Report #17-107320. She noted that the County Attorney filed charges of
Aggravated Assault and Resisting Arrest on Johnny Wheatcroft. In a separate supplemental report,
Detective Lopez noted that the charges of Aggravated Assault and Resisting Arrest were filed on Anya
Chapman.

On August 4, 2017 a Grand Jury was convened and “A True Bill” finding was sustained on Anya Chapman
for Aggravated Assault, and on Johnny Wheatcroft for Aggravated Assault and Resisting Arrest4.

On October 3, 2017 the complaint against Johnny Wheatcroft was dismissed by the Maricopa County
Attorney without prejudice5. Anya Chapman pled guilty to the assault.




                                                  Opinions



After reviewing the previously listed case-specific information, I will offer my opinions regarding the
arrests of Johnny Wheatcroft and Anya Chapman. In addition to the materials reviewed, my opinions
are based on my knowledge, experience, education, and training. In analyzing the reasonableness of the
officer’s actions, I will also examine best practices in police operations. I am also mindful that the jury is
the ultimate finder of fact, and that all legal issues are resolved by the court.

I provide the following opinions along with supporting information:



    1. Under the presented series of facts, and to the extent a jury finds these facts credible and
       occurred as stated, it is my opinion that the Motel 6 property located at 7116 North 59th
       Avenue is a high crime location that should be taken into consideration when evaluating this
       incident.

        When evaluating the actions of police officers, it is important to examine the context in which
        an incident occurs. Police officers are trained to handle a variety of circumstances, and very
        often the location of the incident dictates the response, tactics, and actions. The arrest of
        Johnny Wheatcroft and Anya Chapman occurred in the parking lot of the Motel 6 at 7116 North
        59th Avenue. This Motel 6 is located near downtown Glendale and is just north of the
        intersection of North 59 Avenue and NW Grand Avenue (Arizona Highway 60).


                                                     19
                                                                              CoG_WHEATCROFT 059093
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 93 of 113




According to the Location History Report6, this Motel 6 has been the location of a wide range of
criminal activity. These crimes include, but are not limited to:

            •   Theft
            •   Loud music disturbing
            •   Subject Disturbing/Harassing
            •   Unwanted Guests
            •   Trespassing
            •   Domestic Violence
            •   Attempt Suicide
            •   Possession of Dangerous Drugs
            •   Possession of Marijuana
            •   Assault
            •   Suspicious Vehicles
            •   Stolen Vehicles
            •   Misconduct Involving Weapons
            •   Soliciting (Prostitution)
            •   Felony Flight



Due to the high volume of criminal activity, Officers from the Glendale Police Department, with
the cooperation of the Motel 6 management, completed a Trespassing Enforcement
Authorization Form7. This agreement gives every police officer of the Glendale Police
Department the authority to act as an agent of the Motel 6 in enforcing the trespassing laws on
the property in accordance with ARS 13-1502 through 13-1504. It has been my experience that
“Authority to Arrest” trespass forms are used for high crime areas that have been adversely
affected by frequent drug dealing, foot traffic, and disturbances. The agreement demonstrates
that the Motel 6 management does not tolerate trespassing, and that they will aid in the
prosecution of offenders.

This incident began with Officers Schneider and Lindsey on routine patrol in the area of the
Motel 6, which is a known high crime location. The officers are members of the Glendale Police
Neighborhood Response Squad (NRS), whose primary responsibility is to patrol these high crime
areas. Since the Motel 6 had a Trespassing Enforcement Authorization Form on file, officers will
routinely check on suspected trespassers.

The criminal activity surrounding the Motel 6 was a significant factor that guided the officer’s
tactics and actions. According to Officer Schneider’s statements, he observed the Ford Taurus
pull into the Motel 6 parking lot without signaling. When initiating the traffic stop, Officer
Schneider activated his spotlight. Although it was daylight when the traffic violation occurred,
activating a spotlight can distract the occupants of the car and improve the level of officer safety
when approaching.




                                            20
                                                                    CoG_WHEATCROFT 059094
   Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 94 of 113



   (The vehicle stop and subsequent arrest of Johnny Wheatcroft and Anya Chapman will be
   examined in the next section of this report)

   Once the Ford Taurus was parked, Officers Schneider and Lindsey did not know whether the
   occupants of the car were trespassers or whether they had a bona fide reason for being in the
   hotel parking lot. It is my opinion that regardless of the traffic stop, Officers Schneider and
   Lindsey should have contacted the occupants of the Ford Taurus to determine their reason for
   being at the hotel. The Ford Taurus was backed into a parking spot, with two adult males in the
   front seats. Stolen vehicles are often backed into parking spaces so that the license plate is
   hidden from the traffic lane. Two adult men sitting in a parked car at that location may also be
   indicative of a drug transaction.

   Since the Trespassing Enforcement Authorization Form had been signed by the Motel 6
   manager, Officers Schneider and Lindsey did not need probable cause or reasonable suspicion to
   contact and talk with the occupants of the Ford Taurus. Taking into consideration the criminal
   history of this location, the way the Taurus was backed into the parking spot, and two men
   sitting in the front seats, sufficient suspicion existed that they may be trespassing. The vehicle
   had also just committed a traffic offense, and the passenger did not appear to be wearing his
   seatbelt.




2. Under the presented series of facts, and to the extent a jury finds these facts credible and
   occurred as stated, it is my opinion that the vehicle stop of the Ford Taurus, initiated by
   Officers Schneider and Lindsey, was reasonable and consistent with normal police practice.



   Officer Schneider observed the Ford Taurus pull into the Motel 6 parking lot from West Glenn
   Avenue without signaling. Officer Schneider then pulled his police vehicle into the parking lot
   from the north alleyway where the officers observed the Taurus make a suspicious move.
   Officer Lindsey related in his deposition8 that the car appeared to want to make a left-hand turn
   into a spot where there was an open spot, but it changed directions and immediately backed up
   into a parking spot. Officer Schneider stopped his police car perpendicular to the front of the
   Ford Taurus.

   Backing quickly into a parking space would raise an officer’s level of suspicion. It is common
   practice for auto theft suspects to try to obscure a vehicle’s license plate from an officer’s view.
   Criminal suspects also try to hide expired, missing, or fraudulent license plates as well.

   The location in the parking lot where Shawn Blackburn chose to park the Taurus would also raise
   suspicions. According to the Motel 6 video9, there were numerous empty parking spots in the
   parking lot. The fact that Shawn Blackburn parked on the very end was unusual, because there
   were several other more readily available spots. Shawn Blackburn claimed he parked in that
   spot because it was closest to the office.10




                                                21
                                                                        CoG_WHEATCROFT 059095
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 95 of 113



Officer Schneider exited the police car and approached the passenger side of the Ford Taurus,
where Johnny Wheatcroft was sitting. Officer Lindsey exited and approached the driver’s side of
the car, and contacted Shawn Blackburn. The officer’s approach to the Taurus is consistent with
sound police practice when considering officer safety. Officer Schneider contacting the
passenger side of the Taurus eliminated the need to cross in front of the Taurus. It is extremely
dangerous for officers to walk between a violator’s car and a police car. If the driver of a
stopped vehicle tries to flee in their vehicle, an officer can get pinned between the suspect
vehicle and the police car. Police Officers are trained to avoid the area between vehicles.

Upon contact with Johnny Wheatcroft, Officer Schneider says:

“How ya’ll doin? You guys staying here?”11

“Hey, when you turn in here man, make sure you throw on your turn signal for us.”12

Schneider also says “Nothing in the car that shouldn’t be? Right, anybody?”13

Once Officer Schneider looked into the Ford Taurus, it became apparent (from his body worn
camera video) that several people, including children, were in the car. The presence of children
in the car does not eliminate or reduce the amount of risk involved in a traffic stop. It has been
my experience that the presence of children often creates situations where adults act more
aggressively so they do not “look bad” in front of their children. Adults have also been known to
hide contraband and weapons on juveniles because they are less likely to be “frisked” or
searched by the police.

According to Officer Schneider’s deposition testimony, he believed that Johnny Wheatcroft was
not wearing his seatbelt. Officer Schneider said “He (Wheatcroft) was hugging the seat belt. It
was over his right shoulder not buckled”.14

It is my opinion that Officers Schneider and Lindsey had sufficient reasons to stop the Ford
Taurus, and talk with the occupants. The Motel 6 is a high crime location, and it was Officer
Schneider’s perception that the driver (Shawn Blackburn) did not activate his turn signal, thus
committing a traffic violation. It was also unknown whether the occupants of the Taurus were
trespassing on the Motel 6 property. Reasonable suspicion of a traffic violation and trespassing
offense were present. As previously described, the Motel 6 had a Trespassing Enforcement
Authorization agreement with the Glendale Police Department.

It was later determined that Shawn Blackburn was driving on a suspended license, and he did
not have automobile insurance on the Taurus at the time of this incident. Methamphetamine
was found in the car, along with burglary tools (bolt cutters and screwdriver). Also found in the
car were credit cards bearing other people’s names, fraudulent Social Security cards, and
multiple cell phones.

On August 4, 2017 a Grand Jury was convened and “A True Bill” finding was sustained on Anya
Chapman and Johnny Wheatcroft.15 The purpose of a grand jury is to determine whether
probable cause exists and to decide whether someone should be formally charged with a crime.
This indictment demonstrates that the Officers had sufficient cause to stop the vehicle. If the




                                             22
                                                                   CoG_WHEATCROFT 059096
   Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 96 of 113



    Grand Jury deemed the stop illegal or without cause, a true bill finding would not have been
    returned.



3. Under the presented series of facts, and to the extent a jury finds these facts credible and
   occurred as stated, it is my opinion that sufficient probable cause existed to arrest Johnny
   Wheatcroft for Resisting Arrest and Aggravated Assault on a Police Officer, and Anya
   Chapman for Aggravated Assault on a Police Officer.



    Officers Schneider and Lindsey stopped the Ford Taurus in the parking lot of the Motel 6 for a
    traffic violation and suspicion of trespassing. According to my review of Officer Schneider’s
    body camera video and other documentation, it is my opinion that there was sufficient probable
    cause to arrest Johnny Wheatcroft for Resisting Arrest and Aggravated Assault on a Police
    Officer. There was also probable cause to arrest Anya Chapman for Aggravated Assault on a
    Police Officer. Table 2 is a summary of the events during the vehicle stop.



    Table 2

         Video Time                                         Activity
          Stamp16
           2:31:39         Officer Schneider approaches the passenger side of the car and asks the
                           occupants if they stay at the hotel. He also asks everyone for
                           identification.

           2:32:01         Officer Schneider has a brief conversation with Johnny Wheatcroft.
                           Johnny tells Officer Schneider that he does not have identification.

           2:32:20         Officer Schneider calls in the license plate and location of the stop.

           2:32:40         Officer Schneider asks Johnny Wheatcroft to not reach into the bag
                           inside the car. Officer Schneider asks Johnny for his name, but Johnny
                           refuses and asks why he has to give Schneider his name.

           2:33:14         Officer Schneider opens the car door to contact Johnny Wheatcroft.
                           Schneider again tells Johnny not to stuff anything between the seats.
                           Johnny tries to step out, but Officer Schneider tells him to get his foot
                           back into the car.

           2:33:26         Officer Schneider takes a can out of Johnny’s right hand and places it on
                           the roof of the car. At this point Officer Schneider is holding Johnny’s
                           right tricep area with his left hand.




                                               23
                                                                        CoG_WHEATCROFT 059097
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 97 of 113




      2:33:28         Officer Schneider warns Johnny Wheatcroft to not tense up. Schneider
                      draws his Taser and places it on Johnny’s right shoulder. Johnny
                      appears to calm down, so Officer Schneider re-holsters the Taser.

      2:34:06         Officer Schneider grabs Johnny’s right wrist at which time Johnny
                      begins to struggle and pull away.

      2:34:18         Officer Lindsey comes to the passenger side of the vehicle to help
                      Officer Schneider. Johnny Wheatcroft struggles with the officers.

      2:34:20         Officer Lindsey drive-stuns Johnny Wheatcroft in the back. These drive-
                      stuns were very short in duration (.2 seconds each).

      2:34:22         Anya Chapman hits Officer Lindsey in the head with a bag containing
                      cans of soda.

      2:34:25         Officer Schneider steps back and deploys his Taser (with probes).

      2:34:37         Officer Fernandez arrives and attempts to control Johnny Wheatcroft.
                      Officer Fernandez attempts to handcuff Johnny. Officer Schneider
                      drive-stuns Johnny.

      2:35:05         Officer Fernandez successfully handcuffs Johnny Wheatcroft.

      2:35:06         Officer Schneider drive-stuns Johnny Wheatcroft.

      2:35:11         Johnny Wheatcroft is removed from the car and lifted to his feet. He is
                      tangled in the seatbelt, so he is laid on the ground next to the Ford
                      Taurus. Johnny’s son untangles his legs.

      2:35:42         Officer Schneider tries to get Johnny’s son to come out of the car.
                      Officer Schneider assures the boy that he is okay.

      2:36:01         Johnny Wheatcroft can be seen kicking his legs at the officers. Officer
                      Schneider delivers a kick to Johnny’s groin area.

      2:36:07         Officer Schneider delivers a drive-stun with his Taser to Johnny’s
                      buttocks area.

      2:36:09         Johnny Wheatcroft and Anya Chapman are in custody.



Table 2 documents the events leading up to the arrest of Johnny Wheatcroft and Anya
Chapman. Several areas of this incident will be emphasized to demonstrate that sufficient
probable cause existed to arrest both persons. Johnny Wheatcroft and Anya Chapman will be
examined individually.



                                          24
                                                                 CoG_WHEATCROFT 059098
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 98 of 113




Johnny Wheatcroft

When Officer Schneider approached the Ford Taurus, Johnny Wheatcroft was sitting in the front
passenger seat. Officer Schneider asked whether Johnny and the occupants of the car were
staying at the Motel 6.

Officer Schneider then asked Johnny for identification, which he did not have. In high crime
areas, it is standard police procedure to ask all the occupants of a stopped vehicle for
identification. Since a Trespassing Enforcement Authorization Form was on file with the Motel 6,
the occupants of the car were also suspected of trespassing.

Johnny Wheatcroft became argumentative with Officer Schneider when asked for his
identification. Johnny asked several times why he was being stopped, and Officer Schneider
attempted to explain it to him. Concerned for his own safety, Officer Schneider asked Johnny to
not reach into the bag that was on the floor of the car. At this point, it is my opinion that Johnny
Wheatcroft posed a significant threat to Officers Schneider and Lindsey. Johnny Wheatcroft was
argumentative and making furtive movements by reaching into the backpack. Officer Schneider
even said to Johnny that without identification, he had no reason for going into the backpack.

When detaining individuals, police officers are allowed to use physical force to ensure their own
safety. The following is an excerpt from the Terry v. Ohio Supreme Court case:

“An officer justified in believing that an individual whose suspicious behavior he is investigating
at close range is armed may, to neutralize the threat of physical harm, take necessary measures
to determine whether that person is carrying a weapon.”17

Officer Schneider opened the car door and tried to gain Johnny’s compliance by threatening him
with his Taser and controlling (Johnny’s) right arm. Officer Schneider again told Johnny to not
stuff anything between the seats. Officer Schneider also told Johnny to relax and keep his foot
inside the car. Under these circumstances, it is reasonable for Officer Schneider to remove
Johnny from the car, to distance him from any possible weapons or contraband. Officers are not
compelled to first ask subjects to exit the vehicle before attempting to remove them.

Johnny then tensed up and appeared to fight Officer Schneider’s attempts to control his
movements. Johnny was physically combative, and once the violent struggling occurred, there
was probable cause to believe that Johnny was resisting the officers. Further evidence of the
assault and resisting arrest can be seen while Johnny Wheatcroft is on the ground kicking at the
officers.

As previously stated in this report, a Grand Jury was convened and “A True Bill” finding was
sustained on Johnny Wheatcroft and Anya Chapman18. This indictment demonstrates that the
Officers had sufficient probable cause to make an arrest. If the Grand Jury considered the stop
illegal or without probable cause, a true bill finding would not have been returned.




                                            25
                                                                    CoG_WHEATCROFT 059099
   Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 99 of 113



   Anya Chapman

   Anya Chapman was sitting in the back seat of the Ford Taurus when it was stopped by Officers
   Schneider and Lindsey. Officer Lindsey contacted the driver’s side of the vehicle and spoke with
   Shawn Blackburn and Anya Chapman while Officer Schneider contacted Johnny Wheatcroft on
   the passenger side of the vehicle. Anya stepped out of the vehicle while Officer Lindsey spoke
   to Shawn Blackburn.

   After several seconds, it became apparent to Officer Lindsey that Officer Schneider was having
   difficulty with Johnny, so Officer Lindsey went around to the passenger side of the vehicle.

   During the struggle with Johnny Wheatcroft, Anya hit Officer Lindsey in the head with a bag
   filled with several cans of soda. Officer Lindsey fell backwards, unconscious, onto his back, with
   his body worn camera facing the blue sky.19

   After Johnny Wheatcroft was arrested, Anya was ordered to the ground, handcuffed, and taken
   into custody without any problems. Ordering suspects to “prone out” is a common practice
   when arresting violent offenders. Anya had demonstrated her willingness to assault police
   officers, so it is my opinion that putting her on the ground was reasonable under these
   circumstances.

   Officer Lindsey was treated and released at a nearby hospital for his injuries. Anya Chapman
   was booked into jail and ultimately pled guilty to the offenses.20



4. Under the presented series of facts, and to the extent a jury finds these facts credible and
   occurred as stated, it is my opinion that the amount of force used by Officers Schneider,
   Lindsey, and Fernandez to arrest Johnny Wheatcroft was reasonable under the circumstances.


   In order to evaluate the officers’ use of force during the arrest of Johnny Wheatcroft, each
   officer will be examined individually. Officer Schneider, Lindsey, and Fernandez each
   participated in the arrest of Johnny Wheatcroft. My assessment of the officer’s actions takes
   into consideration my law enforcement experience, Glendale Police Department policies, court
   decisions, and constitutional policing best practices.

   Glendale Police Department General Order 23.000 provides officers with guidelines for using
   physical force when making arrests. The following is an excerpt from the Purpose section of the
   policy (23.001):

   “These policies are intended to provide guidance to employees in carrying out public safety
   activities and the mission of the department. They are definitely not intended to be standards of
   conduct that, if breached, expose employees to civil liability because to do so would seriously
   undermine the department’s ability and motivation for writing policy and severely restrict
   employee discretion.” (Page 1)

   The following is an excerpt from the Philosophy section of the same policy:




                                               26
                                                                      CoG_WHEATCROFT 059100
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 100 of 113



“Response to Resistance: It is the philosophy of the Glendale Police Department to use only the
amount of force or control reasonably necessary to conduct lawful public safety activities and
the mission of the department. The method of force/control used is predicated on the
circumstances of the contact and the amount of resistance presented by the suspect.” (Page 1)


The Graham v. Connor21 Supreme Court case also provides guidance when evaluating police use
of force. It says:

 "The "reasonableness" of a particular use of force must be judged from the perspective of a
reasonable officer on the scene, rather than with the 20/20 vision of hindsight."

Glendale Police Department General Order 23.007 also provides a table22 that outlines what
method of control is appropriate for the type of resistance demonstrated by the suspect. This
table will be referenced throughout my evaluation of the officers’ actions.



Officer Matt Schneider

Officer Schneider was the primary officer during the arrest of Johnny Wheatcroft. Table 3
describes my assessment of the type of resistance demonstrated by Johnny Wheatcroft, the
method of control used by Officer Schneider, and the determination whether it meets the
requirements of Glendale Police Department General Order 23.000.



Table 3

 Suspect’s Actions         Type of Resistance           Method of Control   Compliant with
 (Wheatcroft)              (Wheatcroft)                 (Schneider)         GPD Policy?

 While being detained,     Passive                      Officer Presence    Yes
 suspect becomes           Verbal Non-Compliance        Verbal Commands
 argumentative with        Psychological Intimidation
 Schneider.

 Suspect refuses to quit   Passive                      Officer Presence    Yes
 reaching into             Verbal Non-Compliance        Verbal Commands
 backpack.                 Psychological Intimidation   Display Taser

 While in the car,         Verbal Non-Compliance        Officer Presence    Yes
 suspect tightens arm      Physical (Defensive          Verbal Commands
 and tries to pull away.   Resistance)                  Soft-Empty Hands
                                                        Taser Use

 While handcuffed on       Verbal Non-Compliance        Officer Presence    Yes
 the ground, suspect       Active Aggression            Verbal Commands
 kicks Schneider.                                       Soft-Empty Hands
                                                        Hard-Empty Hands
                                                        (kick)
                                                        Taser Use


                                               27
                                                                    CoG_WHEATCROFT 059101
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 101 of 113




Officer Schneider reacted to several types of physical resistance during the traffic stop with
Johnny Wheatcroft. These areas will be examined below:

Vehicle Approach- Officers Schneider and Lindsey stopped the Ford Taurus during daylight
hours. Both officers were in uniform and driving a marked police car. It is reasonable to assume
that the occupants of the Taurus knew they were the police, so the method of control used by
Officer Schneider during the approach was Officer Presence.

Initial contact with Johnny Wheatcroft- While detaining Johnny Wheatcroft, Officer Schneider
used verbal commands and persuasion to compel Johnny to provide identification and to quit
reaching into the backpack that was next to his legs. Johnny Wheatcroft did not comply.

Removing Johnny Wheatcroft from the vehicle- It was appropriate for Officer Schneider to
remove Johnny Wheatcroft from the vehicle. This is a common officer safety measure that is
done to separate suspects from weapons and contraband. Glendale Police Department General
Order 23.300 allows officers to remove subjects from vehicles. The policy states:

“Depending on the circumstances, the officer may allow the operator and any other occupants to
remain in the vehicle or to exit the vehicle during the stop23

Opening the Door and grabbing Johnny Wheatcroft’s right arm- Johnny Wheatcroft was not
complying with Officer Schneider’s request to quit reaching into the backpack. He continued to
make furtive movements, so Officer Schneider made the decision to remove him from the
vehicle. Johnny Wheatcroft had a can of soda in his right hand, which Officer Schneider
removed and placed on the roof of the car. Removing the can from Johnny’s hand is also an
officer safety measure, because if a suspect chooses to resist, the soda can or other contents
held in their hands can become weapons.

When Officer Schneider reached into the vehicle, he grabbed Johnny Wheatcroft by the right
arm. In my review of Officer Schneider’s body-worn camera video, this appears to be an escort
hold, not a control hold. Escort holds are designed to guide someone along, and not be pain-
compliant. The resistance demonstrated by Johnny Wheatcroft at this time was Passive, and
Verbal Non-compliance.

Johnny Wheatcroft tenses his arm and struggles with Officer Schneider- When Officer Schneider
grabbed Johnny’s right arm, Johnny tensed up and tried to twist away from Officer Schneider.
At this point, Johnny was displaying Physical (Defensive resistance) against Officer Schneider.
Officer Schneider responded by threatening to use his Taser, but then de-escalated the situation
momentarily and re-holstered his Taser. Johnny Wheatcroft resumed struggling, so Officer
Lindsey delivered two drive-stuns to Johnny’s back. Officer Schneider also used Soft-Empty
Hands by pulling Johnny’s arm behind his back. Officer Lindsey, while helping Officer Schneider,
was struck in the head by Anya Chapman (Officer Lindsey’s use of force will be evaluated
separately). The strike to the head by Anya Chapman incapacitated Officer Lindsey, thus
eliminated his ability to assist Officer Schneider with the arrest of Johnny Wheatcroft.




                                            28
                                                                    CoG_WHEATCROFT 059102
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 102 of 113



Officers Schneider and Fernandez remove Johnny Wheatcroft from the Taurus- As Officers
Fernandez and Schneider struggle with Johnny Wheatcroft, they take him out of the car onto
the ground. He is handcuffed, but continues to resist the officers’ commands. Since Johnny
Wheatcroft is still resisting and Officer Schneider is unaware that he is handcuffed, Officer
Schneider delivers a drive-stun to Johnny’s right shoulder area. Johnny Wheatcroft gets tangled
in the seat belt, and his son (JW) asks the officers several times to stop. JW reaches down and
releases Johnny’s feet. At this point in the confrontation, Officer Schneider again tries to de-
escalate the situation by asking JW to exit the car and get in front of the car. Officer Schneider
tries to assure the child that everything is okay, but JW stays in the car.

During the confrontation, eleven-year-old JW asks the officers several times to stop, but none of
the officers acknowledged the boy’s request. Under these circumstances, it would be
unreasonable for the officers to consider the boy’s request because the officers were in the
middle of dealing with the violent actions of Johnny Wheatcroft.

The officers laid Johnny Wheatcroft on the ground between the Taurus and another parked car.
He was placed face-down on the asphalt, where he continued to kick at the officers. Placing
suspects on the ground is a common practice among police officers to gain control of violent
subjects. The ground offers stability, and there is a less likely chance of injuries from a fall. This
incident occurred in July, so the asphalt was probably hot, but due to the close quarters
between the cars and Johnny Wheatcroft’s resistance, the officers had limited choices as to
where Johnny could be placed.

Johnny Wheatcroft kicks Officer Schneider- While on the ground between the cars, Johnny
Wheatcroft can be seen kicking at Officer Schneider.24 This is Active Aggression as defined by
Glendale Police Policy. Officer Schneider delivers a kick, which would be a Hard-Empty Hands
Control method. This is reasonable under the circumstances, and within Glendale’s policies.
Officer Schneider also Tases Johnny Wheatcroft in the right buttocks.

When Officer Schneider Tases Johnny in the buttocks, it appears as though Johnny’s pants have
slipped down and the Taser is touching bear skin. It also appears that the Taser target is the
right or left buttocks, not the genitals or the perineum area. At no time is the scrotum, testicles,
or any male genitalia visible.

According to Officer Schneider’s Taser report25 the total time activated either through trigger
use or drive-stun was forty-five (45) seconds. The photos in the Taser report show that one
probe missed Johnny completely and was lying on the ground next to him. From the body worn
camera video that was reviewed, it did not appear as though Johnny Wheatcroft was
incapacitated by the Tasers. Johnny Wheatcroft did not appear to stop fighting during the Taser
deployment, and the Tasers seemed to be ineffective.

Following the Taser deployments, the probes were removed from Johnny Wheatcroft and the
Taser cartridges were impounded as evidence. According to the Glendale Police Response to
Resistance Policy 23.00, officers are allowed to remove the probes as long as they have not
penetrated a sensitive/soft tissue area26. Removing Taser probes is standard police procedure,
and is not considered inhumane or torture.




                                             29
                                                                      CoG_WHEATCROFT 059103
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 103 of 113



Officer Mark Lindsey

Officer Lindsey was riding with Officer Schneider when they stopped Johnny Wheatcroft (and
the other occupants of the Ford Taurus) at the Motel 6. Table 4 describes my assessment of the
types of resistance demonstrated by Johnny Wheatcroft, the method of control used by Officer
Lindsey, and the determination whether it meets the requirements of Glendale Police
Department General Order 23.000.

Table 4

 Suspect’s Actions         Type of Resistance           Method of Control        Compliant with
 (Wheatcroft)              (Wheatcroft)                 (Lindsey)                GPD Policy?

 While being detained,     Passive                      Officer Presence         Yes
 suspect becomes           Verbal Non-Compliance
 argumentative with        Psychological Intimidation
 Schneider.

 Suspect refuses to quit   Passive                      Officer Presence         Yes
 reaching into             Verbal Non-Compliance
 backpack.                 Psychological Intimidation

 While in the car,         Verbal Non-Compliance        Officer Presence         Yes
 suspect tightens arm      Physical (Defensive          Verbal Commands
 and tries to pull away.   Resistance)                  Soft-Empty Hands
                                                        Taser Use (Two drive-
                                                        stuns)

 While handcuffed on       Verbal Non-Compliance        (Officer Lindsey has     Not applicable
 the ground, suspect       Active Aggression            been incapacitated
 kicks Schneider.                                       and can no longer
                                                        control the resistance
                                                        of Wheatcroft.)



When Officers Schneider and Lindsey stopped the Ford Taurus, Officer Lindsey went to the
driver’s side of the vehicle and Officer Schneider went to the passenger side. Officer Lindsey’s
body worn camera video depicts him talking with Shawn Blackburn,27asking him basic questions
about his identification card. After approximately two minutes, Officer Lindsey recognizes that
Officer Schneider is arguing with the passenger of the vehicle, Johnny Wheatcroft. Officer
Lindsey goes to the passenger side of the vehicle to help Officer Schneider. From Officer
Lindsey’s body camera, it can be seen that Officer Schneider is struggling with Johnny
Wheatcroft, trying to get him under control. At this point, Officer Lindsey is observing Physical
(Defensive Resistance) by Johnny Wheatcroft.

Officer Lindsey delivers two drive-stuns with his Taser to Johnny’s shoulder area. This response
is appropriate under the circumstances, and is allowed by Glendale Police Department policy.




                                               30
                                                                      CoG_WHEATCROFT 059104
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 104 of 113



During the struggle with Johnny Wheatcroft, Officer Lindsey was struck in the head by Anya
Chapman, wielding a plastic bag filled with full cans of soda. Officer Lindsey falls backward and
is rendered unconscious for a short time. The assault on Officer Lindsey ended his participation
in the arrest of Johnny Wheatcroft and Anya Chapman.

According to Officer Lindsey’s Taser Report28, the total time activated during the drive-stuns was
one second, and the completed connection was just over .2 seconds.



Officer Michael Fernandez

Over the police radio, Officer Fernandez heard Officers Schneider and Lindsey conduct a traffic
stop at the Motel 6. He responded to their location to back-up the officers.

When Officer Fernandez arrived, he saw that Officers Schneider and Lindsey had a silver Ford
Taurus stopping in the parking lot. Officer Lindsey waved Officer Fernandez over to his location.
According to Glendale Incident Report 17-10732029 Officer Fernandez initially went to the
driver’s side of the Taurus, but then ran to the passenger side of the car when he saw Officer
Lindsey get knocked backwards.

Officer Fernandez helped Officer Schneider take Johnny Wheatcroft into custody. At no time did
the officers communicate regarding the reasons for the arrest or the charges. It would have
been unreasonable to communicate the reasons for the arrest since Officer Schneider was
actively engaged in a physical struggle with Johnny.

Officer Fernandez said he saw Taser probes coming from Johnny, so he believed a previous
deployment had not been effective. Officer Fernandez then deployed his Taser at Johnny.
Officer Fernandez believed his deployment was effective, because it seemed to lock-up Johnny’s
movements, causing him to stop fighting.

At this point during the arrest of Johnny Wheatcroft, he was displaying Physical (Defensive
Resistance) towards the officers. Officer Fernandez’s use of a Taser to control this type of
resistance is within Glendale Police policies.

Officer Fernandez successfully handcuffed Johnny Wheatcroft and laid him between the parked
cars. Officer Fernandez related that Johnny Wheatcroft was kicking and thrashing despite being
handcuffed. According to Glendale Police policy, kicking at police officers would be classified as
an Active Aggression type of resistance.

Officer Fernandez secured Johnny Wheatcroft on the ground, and after the drive-stun to the
buttocks by Officer Schneider, he quit fighting with the officers.

According to Officer Fernandez’s Taser Report30, the total time activated by trigger pull was five
(5) seconds.




                                            31
                                                                    CoG_WHEATCROFT 059105
  Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 105 of 113



5. Under the presented series of facts, and to the extent a jury finds these facts credible and
   occurred as stated, it is my opinion that City of Glendale provided Officers Schneider, Lindsey,
   and Fernandez with an appropriate level of training and supervision.

    I have reviewed the personnel records and prior disciplinary histories of Officers Schneider,
    Lindsey, and Fernandez. These personnel records included commendations, performance
    reviews, and previous incidents of misconduct.

    None of the files I reviewed would indicate a failure to supervise or properly discipline these
    officers. I did not find any of the officers to have a proclivity towards violent behavior, or a
    history of negative contacts with the community. In fact, the officers had numerous
    commendations that documented their exemplary performance over the years.

    I also reviewed the training records of Officers Schneider, Lindsey, and Fernandez. Table 5
    describes the relevant training that they received prior to this incident. (It should be noted that
    this table is not all-inclusive of the training the officers received)



    Table 5

        Officer                                     Topic                                     Date
     Fernandez        2017 Advanced Officer Training                                       04/19/17
                      (Firearms, CPR, Defensive Tactics, Baton and Taser
                      Recertification, De-escalation Training)

     Schneider        Body Worn Camera Training                                            08/11/16

     Schneider        2016 Advanced Officer Training                                       05/24/16
     Lindsey          (Firearms, Driving, Defensive Tactics)                               02/16/16
     Fernandez                                                                             02/16/16

     Schneider        2015 Advanced Officer Training                                       10/01/15
     Lindsey          (Taser, Firearms, Defensive Tactics, CPR, Gas Mask Fit Testing)      04/02/15
     Fernandez                                                                             10/06/15

     Schneider        2014 Advanced Officer Training                                       09/05/14
     Lindsey          (Taser, Defensive Tactics, First Aid, Tactical Driving, Trauma Kit   10/01/14
     Fernandez        Training)                                                            11/17/14

     Fernandez        Verbal Judo                                                          08/08/14

     Schneider        2013 Advanced Officer Training                                       04/30/13
     Lindsey          (Firearms, Driving, Defensive Tactics, Taser                         04/30/13
     Fernandez                                                                             01/22/13

     Schneider        X2 Transition Training (Taser)                                       12/11/12




                                                 32
                                                                         CoG_WHEATCROFT 059106
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 106 of 113



In addition to the training described in Table 5, Officers Schneider, Lindsey, and Fernandez are
certified by the Arizona Peace Officer Standards and Training (AZPOST) Board to be police
officers in the State of Arizona. The AZPOST Basic Peace Officer Course (police academy
training) is 585 hours of mandated training. Officers must complete all of the academy
requirements, and pass a comprehensive final exam to become AZPOST certified. Officers
Schneider, Lindsey, and Fernandez also attended advanced officer training throughout their
careers.

During the arrest of Johnny Wheatcroft, the officers used several expletives while struggling
with him and trying to control his actions. Although the use of swear words may seem
unprofessional, it is common practice for officers to use “shock language” during violent
encounters with suspects. Shock language is meant to emphasize the urgency of the command,
and is generally accepted by police management.

Following the arrest of Johnny Wheatcroft, the Glendale Police Department Professional
Standards Unit (PSU) investigated the incident. Sergeant Matt Moody completed the written
investigation, and he sustained three allegations against Officer Schneider. One of the
allegations was a violation of the Glendale Police Department Response to Resistance policy.
Sergeant Moody provides the following justification in his report:

“After Johnny was handcuffed near the passenger compartment by Fernandez, he was in a
crouched position, not resisting, and Schneider delivered a one second drive-stun to his back.
Schneider advised he thought Johnny was actively fighting, however BWC video shows he was
not. Schneider’s first kick to Johnny’s groin was reactionary to being kicked in the legs by Johnny,
and is justifiable. However, the second kick to Johnny’s groin was not necessary as Johnny was
handcuffed in the fetal position and giving up. Schneider contests the second kick and states that
it wasn’t a kick at all.31

Sergeant Moody also alleged that Officer Schneider violated the Vehicle Stops policy (General
Order 23.301) and the Laws of Arrest policy (General Order 24.000). During the Discipline
Review process, these sustained allegations were reviewed by the chain of command and
changed to Not Sustained and Exonerated. Below is an excerpt from the PSU report:

“In the Discipline Review process, Assistant Chiefs LeVander and Briggs differed in their findings
on the sustained allegations. In Sergeant Moody’s findings, he sustained on all three listed
allegations. While A/C Briggs agreed with Sergeant Moody’s findings to Sustain on all the listed
allegations; A/C LeVander decided the allegations as follows:
• Allegation #1: G.O. 23.002 Response to Resistance- SUSTAINED
• Allegation #2: G.O. 23.301 Vehicle stops- NOT SUSTAINED
• Allegation #3: G.O. 24.000 Laws of Arrest- EXONERATED”
Because Gateway Division falls under Chief LeVander, the determination of findings are
consistent with his decision, and have been updated to reflect the change. 32


It is my opinion that the allegation that Officer Schneider violated the Response to Resistance
policy should also be unfounded in the PSU report and subsequent disciplinary actions. At the
time Officer Schneider delivered the drive-stun, Johnny Wheatcroft was still non-compliant and



                                            33
                                                                    CoG_WHEATCROFT 059107
      Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 107 of 113



        Officer Schneider did not know that Johnny had already been handcuffed. It was a dynamic,
        fluid situation, and a one-second burst from a Taser does not rise to the level of “excessive”
        when dealing with a violent, combative person. The excerpt from the PSU investigation
        indicates that there were differing opinions among the Assistant Chiefs as to the merits of the
        stop and arrest of Johnny Wheatcroft. Also, the Graham v. Connor Supreme Court case
        emphasizes that the reasonableness of a particular use of force must be judged from the
        perspective of a reasonable officer on the scene, rather than with the 20/20 vison of hindsight.

        Despite the disagreement among the Glendale Police Chiefs on two out of three of the
        allegations against Officer Schneider, he was disciplined for violating the Range of Response
        policy and was suspended for three (3) working days.


                                            Summation/Conclusions


I have reviewed numerous documents associated with this incident and have found that Officers
Schneider and Lindsey had sufficient suspicion to stop and talk with the occupants of the Ford Taurus in
the parking lot of the Motel 6. While detained, Johnny Wheatcroft aggravated the situation by reaching
into a backpack, and not complying with Officer Schneider’s commands. Johnny Wheatcroft made the
decision to fight the officers, and was subsequently Tased and lawfully arrested. Johnny Wheatcroft was
arrested for violent crimes, not for the mere lack of identification or for exercising his First Amendment
rights.

Although the scene of the arrest was very chaotic, the officer’s actions were reasonable under the
circumstances. The actions of Glendale Police Officers Schneider, Lindsey, and Fernandez, based on the
information known to them at the time, was consistent with contemporary law enforcement policies,
practices, and training.

This report is based on my law enforcement training and experience in evaluating police officers’
conduct, investigations, police policies, practices, and training, and my opinions are made to a
reasonable degree of police practices/law enforcement professional certainty. This report should not be
interpreted as offering any legal opinion. This report is submitted in accordance with Rule 26 of the
Federal Rules of Civil Procedure, and I reserve the right to amend my opinions if additional evidence or
information is discovered.



Respectfully Submitted,




Blake A. McClelland




                                                   34
                                                                           CoG_WHEATCROFT 059108
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 108 of 113



                                                Publications



Coldren, J., Shultz, A., LaRochelle, J., and McClelland,B. (2017). Collaborative Reform Initiative: Interim
Final Report of the Philadelphia Police Department. Washington, DC: United States Department of
Justice, Office of Community Oriented Policing Services.



Rodriguez-King, D., Saloom, C., and McClelland, B. (2014). Collaborative Reform Model: A Review of Use
of Force Policies, Processes, and Practices in the Spokane Police Department. Washington DC: United
States Department of Justice, Office of Community Oriented Policing Services.



                                      Previous Expert Witness Cases



Not Applicable. (In the last four years, none of my previous expert witness cases have required testimony
or deposition.)




                                               Fee Schedule



Case review and report preparation:       $200.00 per hour

Deposition and court testimony:           $1200.00 for up to 4 hours; $250.00 per hour after 4 hours

Travel and related expenses:              100% reimbursement




                                                     35
                                                                             CoG_WHEATCROFT 059109
          Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 109 of 113



                                                   Endnotes


1
    Trespassing Enforcement Authorization Form (Bates No. 036802)
2
    Deposition Transcript of Officer Lindsey (Page 157, Lines 3-10)
3
    Glendale Police Incident Report 17-107320 pages 46-48. (Bates Nos. 000046-000048)
4
    Maricopa County Attorneys’ Office Indictment Against Anya Ann Chapman and Johnny Wheatcroft.
    (Bates Nos. 036851-036853)

5
    Maricopa County Attorneys’ Office Order of Dismissal re Johnny Wheatcroft. (Bates No. 036906)

6
    Glendale Police Department’s Location History Report for Motel 6. (Bates Nos. 036854-036904)

7
    Trespassing Enforcement Authorization Form (Bates No. 036802)

8
    Deposition Transcript of Officer Lindsey (Page 157, Lines 3-10)

9
    Motel 6 Video Surveillance Footage from July 26, 2017. (Bates No. 000372)

10
     Deposition Transcript of Shawn Blackburn and Exhibits. (Page 150, Line 6)

11
     Glendale Police Officer Matthew Schneider’s Body-Worn Camera Footage from July 26, 2017. (Bates
     No. 000383, Time stamp 0:00:40)

12
     Glendale Police Officer Matthew Schneider’s Body-Worn Camera Footage from July 26, 2017. (Bates
     No. 000383, Time stamp 0:00:53)

13
     Glendale Police Officer Matthew Schneider’s Body-Worn Camera Footage from July 26, 2017. (Bates
     No. 000383, Time stamp 0:01:06)

14
     Deposition Transcript of Officer Matthew Schneider (Page 104, Line 12)

15
     Maricopa County Attorneys’ Office Indictment Against Anya Ann Chapman and Johnny Wheatcroft.
     (Bates Nos. 036851-036853)

16
     Glendale Police Officer Matthew Schneider’s Body-Worn Camera Footage from July 26, 2017. (Bates
     No. 000383, Axon Time Stamps used)

17
     Terry v. Ohio, 392 U.S. 1 (1968)

18
     Maricopa County Attorneys’ Office Indictment Against Anya Ann Chapman and Johnny Wheatcroft.
     (Bates Nos. 036851-036853)

19
     Glendale Police Officer Mark Lindsey’s Body-Worn Camera Footage from July 26, 2017. (Bates No.
     000380, Axon Time Stamp 2:34:31)



                                                       36
                                                                              CoG_WHEATCROFT 059110
         Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 110 of 113




20
     Maricopa County Superior Court Minute Entry dated October 25, 2017 re Anya Chapman’s Change of
     Plea to Aggravated Assault. (Bates Nos. 036803-036804)

21
     Graham v. Connor Supreme Court 1989, No. 87-6571

22
     Glendale Police Department General Order 23.000 regarding Response to Resistance. (Bates Nos.
     000450-000451)

23
     Glendale Police Department General Order 23.300 regarding Vehicle Stops. (Bates No. 001765)

24
     Glendale Police Officer Matthew Schneider’s Body-Worn Camera Footage from July 26, 2017. (Bates
     No. 000383, Axon Time Stamp 2:36:01)

25
     Officer Schneider’s Taser Report is contained in Glendale Police Department Professional Standards
     Unit Investigative File regarding the July 26, 2017 Incident involving Johnny Wheatcroft. (Bates Nos.
     001675-001691)

26
     Glendale Police Department General Order 23.000 regarding Response to Resistance. (Bates Nos.
     000438-000439)

27
     Glendale Police Officer Mark Lindsey’s Body-Worn Camera Footage from July 26, 2017. (Bates No.
     000380)

28
     Officer Lindsey’s Taser Report is contained in Glendale Police Department Professional Standards Unit
     Investigative File regarding the July 26, 2017 Incident involving Johnny Wheatcroft. (Bates Nos.
     001670-001674)

29
     Glendale Police Incident Report 17-107320 page 24. (Bates No. 000024)

30
     Officer Fernandez’s Taser Report is contained in Glendale Police Department Professional Standards
     Unit Investigative File regarding the July 26, 2017 Incident involving Johnny Wheatcroft. (Bates Nos.
     001668-001669)

31
     Glendale Police Department Professional Standards Unit Investigative File regarding the July 26, 2017
     Incident involving Johnny Wheatcroft. (Bates No. 002202)

32
     Glendale Police Department Professional Standards Unit Investigative File regarding the July 26, 2017
     Incident involving Johnny Wheatcroft. (Bates No. 002205)




                                                      37
                                                                              CoG_WHEATCROFT 059111
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 111 of 113




   ADDENDUM 1 (Personal Resume)
                                                                         Phone (602) 763-2830
                                                                         E-mail:
                                                                         Blake.McClelland@Cox.net


  Blake A. McClelland

Education          1997-2002              Arizona State University            Tempe, AZ
                   Doctor of Philosophy (Ph.D.)
                   ▪ School of Public Affairs with an emphasis on Organizational Theory and
                     Behavior.


                   1994-1997          Arizona State University                Tempe, AZ
                   Master of Public Administration (M.P.A.)
                   ▪ School of Public Affairs with an emphasis on Organizational Theory and
                     Behavior.


                   1976-1983             Arizona State University             Tempe, AZ
                   Bachelor of Science (B.S.)
                   ▪ College of Business Administration with an emphasis on Personnel
                     Management.




Professional       2016-present          Arizona State University             Tempe, AZ
Experience         Lecturer
                   ▪ Director of the Master of Arts program in Criminal Justice.
                   ▪ Full-time faculty member in the School of Criminology and Criminal
                     Justice. Instructor for CRJ302 Research Methods, CRJ308 Advanced
                     Criminological Theory, CRJ303 Statistical Analysis, CRJ306 Race,
                     Ethnicity, and Crime, and CRJ494 Police Use of Force.
                   ▪ Also teaches graduate-level classes CRJ510 Criminal Justice Planning
                     and Program Evaluation, and CRJ511 Applied Data Analysis in Criminal
                     Justice. These classes are required in the Master of Science program in
                     Criminal Justice.
                   ▪ Instructor for the Certified Public Manager (CPM) curriculum in the Bob
                     Ramsey Executive Education Department in the School of Public Affairs.
                     Conducts classes in public policy and ethics.




                                             38
                                                                    CoG_WHEATCROFT 059112
Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 112 of 113




           1982-2016        Phoenix Police Department                     Phoenix, AZ
           Police Commander/Assistant Chief (Retired)
           ▪ Thirty-four years’ experience with the Phoenix Police Department.
             Promoted through the ranks and has held command-level positions at the
             Lieutenant, Commander, and Assistant Chief ranks.
           ▪ Assignments have included (but are not limited to) patrol operations,
             investigations, SWAT, internal affairs, auditing, strategic planning, training,
             hiring, and others.
           ▪ Successful track record of leadership, good judgment, innovation, and
             reasonable risk-taking. I have held numerous command positions, the
             largest being 1,412 employees (sworn officers, supervisors, and civilians)
             with a budget of $120 million dollars.
           ▪ Commanded the Planning and Research Bureau that was responsible for
             the statistical analyses of crime trends and other organizational problems.
           ▪ Conducted or led empirical research projects designed to measure the
             Patrol Division staffing levels and manpower needs. Also conducted
             staffing studies of the Communications Bureau and Special Assignments
             Unit (SWAT Team)
           ▪ Served as Chairman of the Use of Force Board and Disciplinary Review
             Board that evaluate the actions of police officers and supervisors.


           2005-present U.S. Department of Justice                 Washington, D.C.
           Consultant, National Institute of Justice
           ▪ Member of the National Institute of Justice (NIJ) Consultant Database.
           ▪ Participated as a practitioner reviewer of grant applications for the FY 2011
             NIJ Research and Evaluation in Crime Control and Prevention solicitation.
             (June 2011)
           ▪ Participated as a practitioner reviewer of grant applications for the FY 2010
             Research on Policing solicitation. (May 2010)
           ▪ Conducted a peer review of the Police Foundation Study titled: The Impact
             of Shift Length on Performance, Health, Quality of Life, Sleep, Fatigue,
             and Extra-Duty Employment. (NIJ Grant # 2005-FS-BX-0057)




                                       39
                                                               CoG_WHEATCROFT 059113
       Case 2:18-cv-02347-MTL Document 243 Filed 03/26/21 Page 113 of 113




                  2013-present CNA Corporation                                  Arlington, VA
                  Subject Matter Expert, Consultant
                  ▪ Research team member specializing in police investigations, use of force
                    and training.
                  ▪ Funded by the U.S. Department of Justice, Community Oriented Policing
                    Services (COPS) to conduct a Collaborative Reform Process for the
                    Spokane, Washington Police Department.
                  ▪ The review of the Spokane Police Department included their use of force
                    policies, investigative protocols, community outreach, and other areas.
                  ▪ Co-authored the initial publication that is available on the Department of
                    Justice website. Presently conducting a review of Spokane’s progress
                    toward achieving the recommendations from the initial report.
                  ▪ Research team member assisting with the compliance monitoring of the
                    Philadelphia Police Department.




Professional
memberships       ▪ Center for Violence Prevention and Community Safety, Arizona State
                    University (Advisory Board member)

                  ▪ American Society for Public Administration (Former Board Member,
                    Arizona Chapter)

                  ▪ FBI National Academy Association (member)

                  ▪ Police Executive Research Forum (member)

                  ▪ National Tactical Officers Association (member)




Professional      ▪ Graduate of the FBI National Academy, Quantico Virginia, March 2000.
Accomplishments
                  ▪ Certified by Arizona Peace Officers Standards and Training (AZPOST)
and Training        Board to teach Defensive Tactics, Firearms, Impact Weapons, Physical
                    Fitness, and High Risk Vehicle Stops.

                  ▪ Trained in the use of the National Incident Management System (NIMS) and
                    the Incident Command System (ICS) by the Phoenix Fire Department.

                  ▪ Distinguished Service Award, February 2005, for providing a leadership
                    role in the Violence Impact Project.

                  ▪ Medal of Lifesaving, June 1994, for saving the life of a heart attack
                    victim.




                                             40
                                                                    CoG_WHEATCROFT 059114
